 

Exhibit 10.1

EXECUTION VERSION

 

 

 

 

SECOND AMENDED AND RESTATED

U.S. $2,000,000,000

MULTICURRENCY CREDIT AGREEMENT

Dated as of November 28, 2017

Among

ECOLAB INC.,

as a Borrower and as Guarantor,

THE FINANCIAL INSTITUTIONS NAMED HEREIN,

as Banks,

THE FINANCIAL INSTITUTIONS NAMED HEREIN,

as Issuing Banks,

BANK OF AMERICA, N.A.,

as Administrative Agent and Swing Line Bank

CITIBANK, N.A., JPMORGAN CHASE BANK, N.A. and

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

as Co-Syndication Agents,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

CITIGROUP GLOBAL MARKETS INC., JPMORGAN CHASE BANK, N.A.

and THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

as Joint Lead Arrangers

 

 



 

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

 

 

 

 

PAGE

 

 

ARTICLE 1

 

DEFINITIONS AND ACCOUNTING TERMS

 

 

 

Section 1.01  .

Certain Defined Terms


1

Section 1.02  .

Computation of Time Periods


25

Section 1.03  .

Accounting Terms and Change in Accounting Principles


26

Section 1.04  .

[Reserved]


26

Section 1.05  .

Exchange Rates; Currency Equivalents


26

Section 1.06  .

Additional Currencies


27

Section 1.07  .

Change Of Currency


28

Section 1.08  .

Letter Of Credit Amounts


28

 

 

ARTICLE 2

 

AMOUNTS AND TERMS OF THE ADVANCES

 

 

 

Section 2.01  .

The Revolving Advances and Letters of Credit


29

Section 2.02  .

Making the Revolving Advances


30

Section 2.03  .

[Reserved]


32

Section 2.04  .

[Reserved]


32

Section 2.05  .

Letters of Credit


32

Section 2.06  .

[Reserved]


41

Section 2.07  .

Fees.


41

Section 2.08  .

Reduction of the Commitments; Increased Commitments; Additional Banks.


43

Section 2.09  .

Repayment of Revolving Advances and Swing Line Advances


45

Section 2.10  .

Interest on Revolving Advances and Swing Line Advances


45

Section 2.11  .

Additional Interest on Eurocurrency Advances


46

Section 2.12  .

Interest Rate Determination


47

Section 2.13  .

Voluntary Conversion or Continuation of Advances


49

Section 2.14  .

Prepayments of Revolving Advances and Swing Line Advances


50

Section 2.15  .

Increased Costs and Reduced Return


51

Section 2.16  .

Illegality


52

Section 2.17  .

Payments and Computations


53

Section 2.18  .

Sharing of Payments, Etc


54

Section 2.19  .

Swing Line Advances.


55

Section 2.20  .

Taxes


58

Section 2.21  .

Substitution of Banks


64

i

 

 

 

--------------------------------------------------------------------------------

 

 

Section 2.22  .

Extension of Commitments


65

 

 

 

Section 2.23  .

Cash Collateral.


66

Section 2.24  .

Defaulting Banks.


66

 

 

ARTICLE 3

 

CONDITIONS OF LENDING

 

 

 

Section 3.01  .

Conditions Precedent to the Effectiveness of the Second Amendment and
Restatement


70

Section 3.02  .

Conditions Precedent to Each Revolving Borrowing and Letter of Credit Issuance


72

 

 

ARTICLE 4

 

REPRESENTATION AND WARRANTIES

 

 

 

 

Section 4.01  .

Representations and Warranties of the Company


73

Section 4.02  .

Representations and Warranties of Borrowing Subsidiaries


77

 

 

ARTICLE 5

 

COVENANTS OF THE COMPANY

 

 

 

 

Section 5.01  .

Affirmative Covenants


77

Section 5.02  .

Negative Covenants


81

Section 5.03  .

Financial Covenant


83

 

 

ARTICLE 6

 

EVENTS OF DEFAULT

 

 

 

Section 6.01  .

Events of Default


83

Section 6.02  .

Letter of Credit Collateral Account


86

 

 

ARTICLE 7

 

THE AGENT

 

 

 

Section 7.01  .

Appointment and Authority


86

Section 7.02  .

Rights as a Bank


87

Section 7.03  .

Exculpation Provisions


87

Section 7.04  .

Reliance by Agent


88

Section 7.05  .

Delegation of Duties


88

Section 7.06  .

Resignation of Agent


88

Section 7.07  .

Non-Reliance on Agent and Other Banks


90

Section 7.08  .

No Other Duties, Etc


90

Section 7.09  .

Indemnification


90

Section 7.10  .

Certain Amendments


91

 



ii

--------------------------------------------------------------------------------

 

 

 

ARTICLE 8

GUARANTY

 

Section 8.01  .

The Guaranty


91

Section 8.02  .

Guaranty Unconditional


92

Section 8.03  .

Discharge Only Upon Payment in Full; Reinstatement in Certain Circumstances


93

Section 8.04  .

Waiver by the Company


93

Section 8.05  .

Subrogation


93

Section 8.06  .

Stay of Acceleration


93

 

 

ARTICLE 9

 

MISCELLANEOUS

 

 

 

Section 9.01  .

Amendments, Etc


93

Section 9.02  .

Notices, Etc


94

Section 9.03  .

No Waiver; Remedies


98

Section 9.04  .

Costs and Expenses


98

Section 9.05  .

Right of Set-off


99

Section 9.06  .

Judgment


99

Section 9.07  .

Binding Effect


100

Section 9.08  .

Assignments and Participations


100

Section 9.09  .

Consent to Jurisdiction


104

Section 9.10  .

GOVERNING LAW


104

Section 9.11  .

Execution in Counterparts


104

Section 9.12  .

Indemnification.


105

Section 9.13  .

Confidentiality


106

Section 9.14  .

Non-reliance by the Banks


106

Section 9.15  .

No Indirect Security


107

Section 9.16  .

Waiver of Jury Trial


107

Section 9.17  .

USA Patriot Act Notification


107

Section 9.18  .

No Advisory or Fiduciary Responsibility


107

Section 9.19  .

Severability


108

Section 9.20  .

Acknowledgment and Consent to Bail-In of EEA Financial Institutions


108

Section 9.21  .

Bank Representations.


109





iii

--------------------------------------------------------------------------------

 

 

 

 

ANNEX A

COMMITMENTS

EXHIBIT A

Form of Note

EXHIBIT B-1

Form of Notice of Revolving Borrowing

EXHIBIT B-2

Form of Notice of Letter of Credit Issuance

EXHIBIT B-3

Form of Notice of Swing Line Borrowing

EXHIBIT C-1

Form of Assignment and Acceptance

EXHIBIT C-2

Form of Increase Agreement

EXHIBIT D

Form of Election to Participate

EXHIBIT E

Form of Opinion of Counsel of the Company

EXHIBIT F

Form of Subsidiary Guaranty

 

 

SCHEDULE I

Applicable Lending Offices and Notice Addresses

 

 

 



iv

--------------------------------------------------------------------------------

 

 

SECOND AMENDED AND RESTATED MULTICURRENCY CREDIT AGREEMENT

SECOND AMENDED AND RESTATED MULTICURRENCY CREDIT AGREEMENT (this “Agreement”)
dated as of November 28, 2017, among  ECOLAB INC., a Delaware corporation (the
“Company”), the financial institutions party hereto as Banks from time to time,
the financial institutions party hereto as Issuing Banks from time to time, BANK
OF AMERICA, N.A. (“Bank of America”), as administrative agent (the “Agent”) for
the Banks and Issuing Banks hereunder and as Swing Line Bank, and CITIBANK,
N.A., JPMORGAN CHASE BANK, N.A. and THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as
co-syndication agents.

RECITALS:

WHEREAS, the Company, the financial institutions party thereto as Banks, the
financial institutions party thereto as Issuing Banks from time to time, Bank of
America, as administrative agent for the Banks, and the other parties thereto
entered into the Amended and Restated Multicurrency Credit Agreement dated as of
December 3, 2014 (the “Existing Credit Agreement”), which provides a
multicurrency revolving credit facility on the terms and conditions set forth
therein; and

WHEREAS, the parties to the Existing Credit Agreement wish to amend and restate
the Existing Credit Agreement in its entirety on the terms set forth herein;

NOW, THEREFORE, subject to the satisfaction of the conditions precedent set
forth herein, the parties hereto agree that, as of the Second Amendment and
Restatement Effective Date, the Existing Credit Agreement is amended and
restated in its entirety as follows:

ARTICLE 1

DEFINITIONS AND ACCOUNTING TERMS

Section 1.01.  Certain Defined Terms.  As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):

“Act” has the meaning specified in ‎Section 9.17.

“Added Bank” has the meaning specified in ‎Section 2.08(c).

 

 



 

--------------------------------------------------------------------------------

 

 

“Administrative Questionnaire” means an administrative questionnaire in
substantially the form approved by the Agent.

“Advance” means a Revolving Advance or a Swing Line Advance.

“Affiliate” means, when used with respect to a specified Person, another Person
that directly or indirectly controls or is controlled by or is under common
control with the Person specified.

“Agent” has the meaning set forth in the introductory paragraph.

“Agreement” has the meaning set forth in the introductory paragraph.

“Alternative Currency” means (i) each Primary Currency and (ii) any lawful
currency other than Dollars which is freely transferable and convertible into
Dollars; provided that with respect to clause (ii), such other currency is
approved in accordance with ‎Section 1.06.

“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Agent or the applicable Issuing Bank,
as the case may be, at such time on the basis of the Spot Rate (determined in
respect of the most recent Revaluation Date) for the purchase of such
Alternative Currency with Dollars.

“Alternative Currency Sublimit” means an amount equal to $600,000,000.  The
Alternative Currency Sublimit is part of, and not in addition to, the Aggregate
Commitments.

“Anniversary Date” means each November 28 occurring during the term of this
Agreement, commencing November 28, 2018, or if any such date is not a Business
Day, the next preceding Business Day.

“Applicable Base Rate Margin” has the meaning specified in ‎Section 2.10(a).

“Applicable Eurocurrency Margin” has the meaning specified in ‎Section 2.10(b).

“Applicable Lending Office” means, with respect to each Bank, such Bank’s
Domestic Lending Office in the case of a Base Rate Advance, such Bank’s
Eurocurrency Lending Office in the case of a Eurocurrency Advance.  Without
limitation of the foregoing, any Bank may, at its option, make any Advances
available to any Borrower by causing any foreign or domestic branch or Affiliate
of such Bank to make such Advance; provided that any exercise of such option
shall not affect the obligation of such Borrower to repay such Advance in
accordance with the terms of this Agreement.

 



2

 

--------------------------------------------------------------------------------

 

 

“Applicable Margin” means the Applicable Eurocurrency Margin under ‎Section
2.10(b).

“Applicable Percentage” means with respect to any Bank at any time, the
percentage (carried out to the ninth decimal place) of the Total
Commitments  represented by such Bank’s Commitment at such time, subject to
adjustment as provided in    ‎Section 2.08(f) or ‎Section 2.24.  If the
commitment of each Bank to make Advances and the obligation of the Issuing Banks
to Issue Letters of Credit have been terminated pursuant to ‎Section 6.01, or if
the Commitments have expired, then the Applicable Percentage of each Bank shall
be determined based on the Applicable Percentage of such Bank most recently in
effect, giving effect to any subsequent assignments.

“Approved Fund” means any Fund that is administered or managed by (a) a Bank,
(b) an Affiliate of a Bank or (c) an entity or an Affiliate of an entity that
administers or manages a Bank.

“Arrangers” means Merrill Lynch, Pierce, Fenner & Smith Incorporated (or any
other registered broker-dealer wholly-owned by Bank of America Corporation to
which all or substantially all of Bank of America Corporation’s or any of its
subsidiaries’ investment banking, commercial lending services or related
businesses may be transferred following the date of this Agreement), Citigroup
Global Markets Inc., JPMorgan Chase Bank, N.A. and The Bank of Tokyo-Mitsubishi
UFJ, Ltd.

“Assigning Bank” has the meaning specified in ‎Section 2.08(e).

“Assignment and Acceptance” means an assignment and acceptance in substantially
the form of Exhibit C-1 hereto pursuant to which a Bank assigns all or a portion
of such Bank’s rights and obligations under this Agreement in accordance with
the terms of ‎Section 9.08.

“Auto-Extension Letter of Credit” has the meaning specified in Section
2.05(c)(iii).

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bank of America” has the meaning set forth in the introductory paragraph.



2

 

--------------------------------------------------------------------------------

 

 

“Banks” means the financial institutions listed on the signature pages hereof,
any assignee of a Bank pursuant to an Assignment and Acceptance and any Added
Bank, but excluding any former Bank that has assigned all of its obligations
hereunder pursuant to an Assignment and Acceptance.  For the avoidance of doubt,
as the context requires, Bank shall include the Swing Line Bank.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate in effect on such day plus 1/2 of 1%, (b) the rate
of interest in effect for such day as publicly announced from time to time by
Bank of America as its “prime rate,” and (c) the Eurocurrency Rate plus
1.00%.  The “prime rate” is a rate set by Bank of America based upon various
factors including Bank of America’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate.  Any change
in such prime rate announced by Bank of America shall take effect at the opening
of business on the day specified in the public announcement of such change.

“Base Rate Advance” means a Revolving Advance denominated in Dollars which bears
interest as provided in ‎Section 2.10(a).

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA Section
3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of the Code)
the assets of any such “employee benefit plan” or “plan”.

“Borrower” means the Company or any Borrowing Subsidiary, and, subject to
‎Section 5.02(b), their respective successors and assigns, and “Borrowers” means
all of the foregoing.

“Borrowing” means a Revolving Borrowing or a Swing Line Borrowing, as the
context may require.

“Borrowing Subsidiary” means any Subsidiary (a) that is a Wholly-Owned
Consolidated Subsidiary and (b) as to which an Election to Participate shall
have been delivered to the Agent, duly executed on behalf of such Borrowing
Subsidiary and the Company, at least five (5) Business Days prior to the date of
the initial Notice of Borrowing on behalf of such Borrowing Subsidiary.

“Business Day” means a day of the year, other than a Saturday, Sunday or other
day on which commercial banks are authorized to close under the laws of, or are
in fact closed in, the state in the United States where the Agent’s office with
respect to Obligations denominated in Dollars is located and:

 



3

 

--------------------------------------------------------------------------------

 

 

 

(a) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in Dollars, any fundings, disbursements, settlements and
payments in Dollars in respect of any such Eurocurrency Rate Loan, or any other
dealings in Dollars to be carried out pursuant to this Agreement in respect of
any such Eurocurrency Rate Loan, means any such day on which banks are open for
business in London;

(b) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in Euro, any fundings, disbursements, settlements and payments
in Euro in respect of any such Eurocurrency Rate Loan, or any other dealings in
Euro to be carried out pursuant to this Agreement in respect of any such
Eurocurrency Rate Loan, means a TARGET Day;

(c) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in a currency other than Dollars or Euro, means any such day on
which dealings in deposits in the relevant currency are conducted by and between
banks in the London or other applicable offshore interbank market for such
currency; and

(d) if such day relates to any fundings, disbursements, settlements and payments
in a currency other than Dollars or Euro in respect of a Eurocurrency Rate Loan
denominated in a currency other than Dollars or Euro, or any other dealings in
any currency other than Dollars or Euro to be carried out pursuant to this
Agreement in respect of any such Eurocurrency Rate Loan (other than any interest
rate settings), means any such day on which banks are open for foreign exchange
business in the principal financial center of the country of such currency.

“Canadian Dollars” means the lawful money of Canada. 

“Cash Collateralize” means to pledge and deposit with or deliver to the Agent,
for the benefit of the Agent or any Issuing Bank (as applicable), as collateral
for Letter of Credit Obligations or obligations of Banks to fund participations
(as the context may require), cash or deposit account balances or, if the
Issuing Banks benefiting from such collateral shall agree in their sole
discretion, other credit support, in each case pursuant to documentation in form
and substance reasonably satisfactory to (a) the Agent and (b) the applicable
Issuing Banks. “Cash Collateral” shall have a meaning correlative to the
foregoing and shall include the proceeds of such cash collateral and other
credit support.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any

4

 

--------------------------------------------------------------------------------

 

 

Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States
regulatory authorities, in each case pursuant to Basel III, shall in each case
be deemed to be a “Change in Law”, regardless of the date enacted, adopted or
issued.

“Change of Control” means (a) the acquisition by any Person, or two or more
Persons acting in concert, of beneficial ownership (within the meaning of Rule
13d-3 of the Securities and Exchange Commission under the Securities Exchange
Act of 1934) of 50% or more of the aggregate ordinary voting power represented
by the issued and outstanding shares of stock of the Company or (b) during any
period of 25 consecutive calendar months, commencing on the date of this
Agreement, the ceasing of those individuals (the “Continuing Directors”) who (i)
were directors of the Company on the first day of each such period or (ii)
subsequently became directors of the Company and whose initial election or
nomination subsequent to that date was approved by a majority of the Continuing
Directors then on the board of directors of the Company, to constitute a
majority of the board of directors of the Company.

“Collateral Shortfall Amount” means, at any time, the excess, if any, of (a) the
amount of Letter of Credit Obligations outstanding at such time over (b) the
amount on deposit in the Letter of Credit Collateral Account at such time that
is subject to a perfected security interest in favor of the Agent for the
benefit of the Banks and the Issuing Banks, subject to no Liens prohibited under
‎Section 5.02(a).

“Commercial Letter of Credit” means any documentary Letter of Credit Issued by
an Issuing Bank pursuant to ‎Section 2.05 for the account of a Borrower which is
drawable upon presentation of documents evidencing the sale or shipment of goods
purchased by such Borrower in the ordinary course of its business.

“Commitment” means, for each Bank, the amount set forth opposite such Bank’s
name on Annex A under the caption “Commitment” or, in the case of an Added Bank,
in the applicable Increase Agreement, as such amount may be reduced or increased
pursuant to ‎Section 2.08 or reduced or increased pursuant to an assignment made
in accordance with ‎Section 9.08.

“Communications” has the meaning specified in ‎Section 9.02(b).

“Company” has the meaning set forth in the introductory paragraph, and, subject
to ‎Section 5.02(b), any and all successors thereto.



5

 

--------------------------------------------------------------------------------

 

 

“Consolidated EBITDA” means for any Measurement Period, for the Company and its
Subsidiaries on a consolidated basis, an amount equal to Consolidated Net Income
for such Measurement Period plus (a) the following to the extent deducted in
calculating such Consolidated Net Income: (i) Consolidated Interest Expense for
such Measurement Period, (ii) the provision for federal, state, local and
foreign income taxes payable by the Company and its Subsidiaries for such
Measurement Period, (iii) depreciation and amortization expense for such
Measurement Period, (iv) other non-cash items of the Company and its
Subsidiaries decreasing Consolidated Net Income in such Measurement Period,
except to the extent such non-cash charges are reserved for cash charges to be
taken in the future and (v) non-recurring items of the Company and its
Subsidiaries reducing such Consolidated Net Income; provided that the amount
pursuant to this clause (v) shall not exceed $100,000,000 per fiscal year (which
amount may be increased by the amount permitted for the immediately succeeding
two fiscal years, and any such increase used in any fiscal year shall reduce on
a dollar-for-dollar basis the amount otherwise permitted in such immediately
succeeding year(s) provided that in no event shall the amount added back
pursuant to this clause (v) exceed an amount equal to $150,000,000 in any fiscal
year). and minus (b) the following to the extent included in calculating such
Consolidated Net Income: (i) federal, state, local and foreign income tax
credits of the Company and its Subsidiaries for such Measurement Period and (ii)
all non-cash items increasing Consolidated Net Income for such Measurement
Period.

“Consolidated Interest Expense” means, for any period, interest expense in
respect of Debt (including that attributable to leases recorded as capital
leases in accordance with GAAP in effect on the date hereof), net of interest
income, of the Company and its Subsidiaries for such period determined on a
consolidated basis in accordance with GAAP, excluding (a) interest on deferred
compensation reported in respect of such Measurement Period, (b) any income or
expense in respect of such period associated with spot-to-forward differences or
points on foreign currency swap transactions that are included in interest
income or expense as a result of Statement of Financial Accounting Standards No.
133, (c) fees and expenses paid by the Company and its Subsidiaries in
connection with credit card arrangements, (d) fees and expenses paid to rating
agencies, (e) fees paid to banks, trust companies and finance entities with
respect to operating accounts with such entities maintained by the Company or
any of its Subsidiaries and (f) implicit interest with respect to earn-out
obligations.

“Consolidated Net Income” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, the net income of the Company and its
Subsidiaries (excluding extraordinary gains and extraordinary losses) for that
period.

“Consolidated Subsidiary” means at any date any Subsidiary the accounts of which
would be consolidated with those of the Company in its consolidated financial
statements at such date in accordance with GAAP.



6

 

--------------------------------------------------------------------------------

 

 

“Consolidated Tangible Assets” means, as of any date of determination, (a) the
total assets of the Company and its Subsidiaries determined on a consolidated
basis in accordance with GAAP, as set forth in the most recent financial
statements delivered on or prior to such date pursuant to ‎Section 5.01(b)(i) or
(ii) minus (b) all unamortized debt discount and expense, unamortized deferred
charges, goodwill, patents, trademarks, service marks, trade names, anticipated
future benefit of tax loss carry-forwards, copyrights, organization or
developmental expenses and other intangible assets, in each case to the extent
included in clause (a).

“Convert”, “Conversion”, and “Converted” each refer to a conversion of Revolving
Advances of one Type into Revolving Advances of another Type pursuant to
‎Section 2.12, ‎2.13 or ‎2.16.

“Credit Rating” means, as of any date of determination, the available public
ratings as determined by one or more Rating Agencies of the Company’s
non-credit-enhanced, senior unsecured long-term debt; provided that (a) if the
Company shall not maintain a public Credit Rating of its non-credit-enhanced,
senior unsecured long-term debt from at least two Rating Agencies, the Credit
Rating shall be deemed to be below BBB (S&P), Baa2 (Moody’s) and BBB (Fitch),
(b) if the Company shall maintain a public rating of its non-credit-enhanced,
senior unsecured long-term debt from only two Rating Agencies, then the higher
of such Credit Ratings shall apply, unless there is a split in Credit Ratings of
more than one ratings level, in which case the Credit Rating that is one level
lower than the higher of the Company’s two Credit Ratings shall apply, and(c) if
the Company shall maintain a public Credit Rating of its non-credit-enhanced,
senior unsecured long-term debt from all three of the Rating Agencies, (i) if
(x) two Credit Ratings are equivalent and the third Credit Rating is lower, the
higher Credit Rating shall apply, (y) two Credit Ratings are equivalent and the
third Credit Rating is higher, the lower Credit Rating shall apply and (z) no
Credit Ratings are equivalent, the Credit Rating that is neither the highest nor
the lowest Credit Rating shall apply.

“Debt” means (but without duplication of any item) (a) indebtedness for borrowed
money; (b) obligations evidenced by bonds, debentures, notes or other similar
instruments; (c) obligations to pay the deferred purchase price of property or
services, excluding trade obligations and other accounts payable arising in the
ordinary course of business; (d) obligations as lessee under leases which shall
have been or would be, in accordance with GAAP in effect on the date hereof,
recorded as capital leases and (e) obligations under direct or indirect
guaranties in respect of, and obligations (contingent or otherwise) to purchase
or otherwise acquire, or otherwise to assure a creditor against loss in respect
of, indebtedness or obligations of others of the kinds referred to in clauses
(a) through (d) above.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit

7

 

--------------------------------------------------------------------------------

 

 

of creditors, receivership, insolvency, or similar debtor relief Laws of the
United States or other applicable jurisdictions from time to time in effect and
affecting the rights of creditors generally.

“Default” means any event which would constitute an Event of Default but for the
requirement that notice be given or time elapse or both.

“Defaulting Bank” means, subject to ‎Section 2.24(b), any Bank that (a) has
failed to (i) fund all or any portion of its Advances within two (2) Business
Days of the date such Advances were required to be funded hereunder unless such
Bank notifies the Agent and the Company in writing that such failure is the
result of such Bank's determination that one or more conditions precedent to
funding has not been satisfied (each such condition precedent, together with any
applicable default, to be specifically identified in such writing), or (ii) pay
to the Agent or any Bank any other amount required to be paid by it hereunder
(including in respect of its participations in respect of Letters of Credit or
Swing Line Advances) within two (2) Business Days of the date when due, (b) has
notified the Company or the Agent that it does not intend to comply with its
funding obligations or has made a public statement to that effect with respect
to its funding obligations hereunder or generally under other agreements in
which it commits to extend credit, (c) has failed, within three (3) Business
Days after written request by the Agent or the Company, to confirm in writing to
the Agent or the Company that it will comply with its funding obligations
 (provided, that such Bank shall cease to be a Defaulting Bank pursuant to this
clause (c) upon receipt of such written confirmation by the Agent and the
Company), (d) has, or has a direct or indirect parent company that has, other
than via an Undisclosed Administration, (i) become the subject of a proceeding
under any Debtor Relief Law, (ii) had a receiver, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or a custodian appointed for
it, including the Federal Deposit Insurance Corporation or any other state or
federal regulatory authority acting in such capacity, (iii) taken any action in
furtherance of, or indicated its consent to, approval of or acquiescence in any
such proceeding or appointment or (iv) become the subject of a Bail-In Action;
 provided that a Bank shall not be a Defaulting Bank solely by virtue of the
ownership or acquisition of any equity interest in that Bank or any direct or
indirect parent company thereof by a Governmental Authority, so long as such
ownership interest does not result in or provide such Bank with immunity from
jurisdiction of courts of the United States or from the enforcement of judgments
or writs of attachment of its assets or permit such Bank (or such Governmental
Authority or instrumentality) to reject, repudiate, disavow, or disaffirm any
contracts or agreements made with such Bank.  Any determination by the Agent
that a Bank is a Defaulting Bank under clauses (a) through (d) above, and of the
effective date of such status, shall be conclusive and binding absent manifest
error, and such Bank shall be deemed to be a Defaulting Bank (subject to
‎Section 2.24(b)) upon delivery of written notice

8

 

--------------------------------------------------------------------------------

 

 

of such determination to the Company, each Issuing Bank, the Swing  Line Bank
and each Bank.

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Agent or the applicable Issuing Bank, as the case
may be, at such time on the basis of the Spot Rate (determined in respect of the
most recent Revaluation Date) for the purchase of Dollars with such Alternative
Currency.

“Dollars” and the sign “$” each mean lawful money of the United States of
America.

“Domestic Lending Office”  means, (i) with respect to Bank of America, its
office specified as its Domestic Lending Office on Schedule I or such other
office as the Agent may from time to time notify the Company and the Banks, and
(ii) with respect to any other Bank, the office of such Bank specified as its
“Domestic Lending Office” or “Domestic Address” in its Administrative
Questionnaire or, in either case, such other office of such Bank located within
the United States of America as such Bank may from time to time specify to the
Company and the Agent.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Election to Participate” means an Election to Participate in substantially the
form of Exhibit D hereto.

“Eligible Assignee”  means (a) a Bank, (b) an Affiliate or Approved Fund of a
Bank, (c) any other financial institution subject to the consents otherwise
required by ‎Section 9.08;  provided that Eligible Assignee shall not include
(i) the Company or any of the Company’s Affiliates, (b) any Defaulting Bank or
any of

9

 

--------------------------------------------------------------------------------

 

 

its Subsidiaries or any Person who, upon becoming a Bank hereunder, would
constitute any of the foregoing Persons or (c) a natural person.

“EMU” means the economic and monetary union in accordance with the Treaty of
Rome 1957, as amended by the Single European Act 1986, the Maastricht Treaty of
1992 and the Amsterdam Treaty of 1998.

“EMU Legislation” means the legislative measures of the EMU for the introduction
of, changeover to or operation of a single or unified European currency.

“Environmental Law”  means any federal, state, local or foreign law (including
common law), statute, ordinance, rule, regulation, or binding judgment, order,
injunction, decree or requirement of any Governmental Authority relating to
protection of the environment (including ambient air, surface water, ground
water, land surface or subsurface strata, sediment, natural resources), or the
handling, use, presence, disposal, Release of, any Hazardous Materials.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

“ERISA Affiliate” means (a) any corporation that is a member of the same
controlled group of corporations (within the meaning of Section 414(b) of the
Internal Revenue Code) as the Company or any of its Subsidiaries, and (b) any
partnership, trade or business under common control (within the meaning of
Section 414(c) of the Internal Revenue Code) with the Company or any of its
Subsidiaries.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Euro” and “€”means the lawful currency of the Participating Member States
introduced in accordance with EMU Legislation.

“Eurocurrency Advance” means an Advance denominated in Dollars or in an
Alternative Currency which bears interest as provided in ‎Section 2.10(b).

“Eurocurrency Lending Office”  means, with respect to Bank of America, its
office specified as its Eurocurrency Lending Office on Schedule I and, with
respect to any other Bank, the office of such Bank specified as its
“Eurocurrency Lending Office” or “Eurodollar Address” in its Administrative
Questionnaire (or, if no such office is specified, its Domestic Lending Office),
or, in either case, such other office of such Bank as such Bank may from time to
time specify to the Company and the Agent.  A Bank may specify different offices
for its Revolving Advances denominated in Dollars and its Revolving Advances
denominated in

10

 

--------------------------------------------------------------------------------

 

 

Alternative Currencies, respectively, and the term “Eurocurrency Lending Office”
shall refer to any or all such offices, collectively, as the context may require
when used in respect of such Bank.

“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board of Governors of the Federal Reserve System, as in effect from time
to time.

“Eurocurrency Rate” means:

(a)        for any Interest Period with respect to a Eurocurrency Rate Advance
(i) if denominated in a LIBOR Quoted Currency, the rate per annum equal to the
London Interbank Offered Rate (“LIBOR”) or a comparable or successor rate
approved by the Agent (provided that such approved rate shall be applied in a
manner as otherwise reasonably determined by the Agent and that is consistent
with the manner in which the Agent is applying such rate to similarly situated
borrowers), as published on the applicable Bloomberg screen page (or, if such
Bloomberg screen page is not available, such other commercially available,
generally recognized financial information service providing quotations of LIBOR
as designated by the Agent from time to time) at approximately 11:00 a.m.
(London time) two (2) Business Days prior to the commencement of such Interest
Period (the “Screen Rate”), for deposits in the relevant currency (for delivery
on the first day of such Interest Period) with a term equivalent to such
Interest Period and (ii) if denominated in Canadian Dollars, the rate per annum
equal to the Canadian Dealer Offered Rate, or a comparable or successor rate
which rate is approved by the Agent (provided that such approved rate shall be
applied in a manner as otherwise reasonably determined by the Agent and that is
consistent with the manner in which the Agent is applying such rate to similarly
situated borrowers), as published on the applicable Bloomberg screen page (or
such other commercially available source providing such quotations as may be
designated by the Agent from time to time) at or about 10:00 a.m. (Toronto,
Ontario time) on the Rate Determination Date with a term equivalent to such
Interest Period;

(b)        for any interest calculation with respect to a Base Rate Advance on
any date, the rate per annum equal to LIBOR, at approximately 11:00 a.m. (London
time) determined two (2) London Banking Days prior to such date for Dollar
deposits being delivered in the London interbank market for a term of one month
commencing that day; and

(c)        if the Eurocurrency Rate calculated pursuant to clauses (a) or (b) of
this definition shall be less than zero, such rate shall be deemed zero for
purposes of this Agreement;

provided that to the extent a comparable or successor rate is approved by the
Agent, as published on the applicable Bloomberg screen page (or, if such
Bloomberg screen page is not available, such other commercially available,

11

 

--------------------------------------------------------------------------------

 

 

generally recognized financial information service providing quotations of LIBOR
as designated by the Agent from time to time) in connection with any rate set
forth in this definition, the approved rate shall be applied in a manner
consistent with market practice; provided, further that to the extent such
market practice is not administratively feasible for the Agent, such approved
rate shall be applied in a manner as otherwise reasonably determined by the
Agent and that is consistent with the manner in which the Agent is applying such
rate to similarly situated borrowers.

“Eurocurrency Rate Reserve Percentage” of any Bank for the Interest Period for
any Eurocurrency Advance means the reserve percentage applicable during such
Interest Period (or if more than one such percentage shall be so applicable, the
daily average of such percentages for those days in such Interest Period during
which any such percentage shall be so applicable) under regulations issued from
time to time by the Board of Governors of the Federal Reserve System (or any
successor) for determining the maximum reserve requirement (including, without
limitation, any emergency, supplemental or other marginal reserve requirement)
for such Bank with respect to liabilities or assets consisting of or including
Eurocurrency Liabilities having a term equal to such Interest Period.

“Events of Default” has the meaning specified in ‎Section 6.01.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Excluded Damages” has the meaning specified in ‎Section 9.12(a).

“Excluded Period” has the meaning specified in Section 2.15(d).

“Existing Credit Agreement” has the meaning set forth in the recitals hereto.

“Extended Facility Letter of Credit” has the meaning specified in ‎Section
2.05(j).

“Extension Confirmation Date” has the meaning specified in ‎Section 2.22(b).

“Extension Confirmation Notice” has the meaning specified in ‎Section 2.22(b).

“Extension Request” has the meaning specified in ‎Section 2.22(a).

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any

12

 

--------------------------------------------------------------------------------

 

 

current or future regulations or official interpretations thereof and any
agreement entered into pursuant to Section 1471(b)(1) of the Code.

“FCPA” has the meaning specified in ‎Section 4.01(s).

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Bank of America on such day on such transactions as
determined by the Agent.

“Fee Letter” means each of (i) the joint fee letter dated November 3, 2017,
among Citigroup Global Markets Inc., JPMorgan Chase Bank, N.A., The Bank of
Tokyo-Mitsubishi UFJ, Ltd. and the Company and (ii) the fee letter dated
November 3, 2017, among Bank of America, Merrill Lynch, Pierce, Fenner & Smith
Inc. and the Company.

“Fitch” means Fitch, Inc., a majority-owned subsidiary of Fimalac, S.A., and any
successor thereto.

“Foreign Benefit Event” means, with respect to any Foreign Pension Plan, (a) the
existence of unfunded liabilities in excess of the amount permitted under any
applicable law or in excess of the amount that would be permitted absent a
waiver from the applicable Governmental Authority, (b) the failure to make the
required contributions or payments, under any applicable law, on or before the
due date for such contributions or payments, (c) the receipt of a notice by the
applicable Governmental Authority relating to the intention to terminate any
such Foreign Pension Plan or to appoint a trustee or similar official to
administer any such Foreign Pension Plan, or alleging the insolvency of any such
Foreign Pension Plan, (d) the incurrence by the Company, any Subsidiary or any
Affiliate of any liability under applicable law on account of the complete or
partial termination of such Foreign Pension Plan or the complete or partial
withdrawal of any participating employer therein or (e) the occurrence of any
transaction that is prohibited under any applicable law and that could
reasonably be expected to result in the incurrence of any liability by the
Company, any Subsidiary or any Affiliate, or the imposition on the Company, any
Subsidiary or any Affiliate of any fine, excise tax or penalty resulting from
any noncompliance with any applicable law.



13

 

--------------------------------------------------------------------------------

 

 

“Foreign Pension Plan” means any benefit plan described in Section 4(b)(4) of
ERISA maintained for employees of the Company or any of the Borrowing
Subsidiaries that under applicable law is required to be funded through a trust
or other funding vehicle other than a trust or funding vehicle maintained
exclusively by a Governmental Authority.

“Fronting Exposure” means, at any time there is a Defaulting Bank, (a) with
respect to any Issuing Bank, such Defaulting Bank’s Applicable Percentage of the
outstanding Letter of Credit Obligations with respect to Letters of Credit
issued by such Issuing Bank other than Letter of Credit Obligations as to which
such Defaulting Bank’s participation obligation has been reallocated to other
Banks or Cash Collateralized in accordance with the terms hereof and (b) with
respect to the Swing Line Bank, such Defaulting Bank’s Applicable Percentage of
Swing Line Advances other than Swing Line Advances as to which such Defaulting
Bank’s participation obligation has been reallocated to other Banks in
accordance with the terms hereof.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“GAAP” means generally accepted accounting principles in the United States of
America which are in effect from time to time.

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

“Hazardous Materials”  means any material or substance at such location and in
such concentration that it is regulated or controlled as a hazardous or toxic
substance, material or waste, or as a pollutant or contaminant, under any
Environmental Law, including petroleum and petroleum by-products, asbestos or
asbestos-containing material, polychlorinated biphenyls, radon gas, and
infectious or biohazardous waste.

“Increase Agreement” means an Increase of Commitments Agreement executed by the
Company, the Agent and one or more Increasing Banks or Added Banks, in
accordance with ‎Section 2.08(d) and in substantially the form of Exhibit C-2.

“Increased Commitments” has the meaning specified in ‎Section 2.08(b).

“Increasing Bank” has the meaning specified in ‎Section 2.08(d).



14

 

--------------------------------------------------------------------------------

 

 

“Indemnified Party” has the meaning specified in ‎Section 9.12(a).

“Indemnified Taxes” has the meaning specified in Section 2.20(a).

“Information” has the meaning specified in ‎Section 9.13.

“Interest Period” means, for each Eurocurrency Advance comprising part of the
same Revolving Borrowing, the period commencing on the date of such Revolving
Advance or the date of the Conversion of any Base Rate Advance into such a
Eurocurrency Advance and ending on the last day of the period selected by the
Company (on behalf of the respective Borrower) pursuant to the provisions below,
and thereafter, each subsequent period commencing on the last day of the
immediately preceding Interest Period and ending on the last day of the period
selected by the Company (on behalf of the respective Borrower) pursuant to the
provisions of ‎Section 2.13 and subject to the provisions below.  The duration
of each such Interest Period shall be one, two, three or six months, or, if
available to all of the Banks, twelve months, as the Company may select pursuant
to the provisions of ‎Section 2.02(a) or ‎Section 2.13, as applicable; provided,
 however, that: (a) Interest Periods commencing on the same date for Revolving
Advances comprising part of the same Revolving Borrowing shall be of the same
duration; (b) whenever the last day of any Interest Period would otherwise occur
on a day other than a Business Day, the last day of such Interest Period shall
be extended to occur on the next succeeding Business Day; provided, in the case
of any Interest Period for a Eurocurrency Advance, that if such extension would
cause the last day of such Interest Period to occur in the next following
calendar month, the last day of such Interest Period shall occur on the next
preceding Business Day and (c) no Interest Period shall extend beyond the Stated
Termination Date.  If, in accordance with ‎Section 2.16 or otherwise, any
Revolving Borrowing shall include both Eurocurrency Advances and Base Rate
Advances, each such Base Rate Advance shall be assigned an Interest Period that
is coextensive with the Interest Period then assigned to such Eurocurrency
Advances.

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended, and
any successor law.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issue” means, with respect to any Letter of Credit, either to issue, or extend
the expiry of, or renew, or increase the amount of, such Letter of Credit, and
the terms “Issued” or “Issuance” shall have corresponding meanings.

“Issuing Bank” means each of (a) Bank of America, (b) Citibank, N.A., (c)
JPMorgan Chase Bank, N.A., (d) The Bank of Tokyo-Mitsubishi UFJ, Ltd. and (e)
any Affiliate of any of the foregoing Banks designated by such Bank as an

15

 

--------------------------------------------------------------------------------

 

 

Issuing Bank or (f) such other Bank or Affiliate of such Bank that has agreed
upon the request of the Company to become an Issuing Bank for the purpose of
issuing Letters of Credit pursuant to ‎Section 2.05.

“Letter of Credit” means any Commercial Letter of Credit or Standby Letter of
Credit Issued for the account of a Borrower pursuant to ‎Section 2.05.

“Letter of Credit Collateral Account” means a special purpose collateral account
at Bank of America or at such other Bank as agreed to by the Agent, in the name
of the Company but under the sole dominion and control of the Agent, for the
benefit of the Issuing Banks and the Banks.

“Letter of Credit Expiration Date” means the date that is the earlier of (i)
five (5) Business Days prior to the Stated Termination Date and (ii) the
Termination Date.

“Letter of Credit Fee” is defined in ‎Section 2.07(b).

“Letter of Credit Fronting Sublimit” means for each Issuing Bank, the amount set
forth opposite such Issuing Bank’s name on Annex A under the caption “Fronting
Sublimit” or, in the case of any Issuing Bank set forth in clause (f) of the
definition thereof, in the applicable agreement pursuant to which such entity
agrees to become an Issuing Bank hereunder.

“Letter of Credit Obligations” means, at any time, the sum of (a) all
outstanding Reimbursement Obligations, plus (b) the aggregate undrawn face
amount of all outstanding Letters of Credit issued (including, without
limitation, any Letter of Credit with respect to which, notwithstanding the
termination thereof pursuant to its terms, the beneficiary thereunder has a
right to make drawings thereunder in accordance with applicable law).  For
purposes of computing the amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with ‎Section 1.08.  For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

“Letter of Credit Participation” has the meaning specified in ‎Section
2.05(e)(i).

“Letter of Credit Reimbursement Agreement” means, with respect to a Letter of
Credit, such form of application therefor and form of reimbursement agreement
therefor (whether in a single or several documents, taken together) as the
applicable Issuing Bank may employ in the ordinary course of business for its
own account, with such modifications thereto as may be agreed upon by such
Issuing Bank and the applicable Borrower and as are not materially adverse (in
the reasonable judgment of such Issuing Bank) to the interests of the Banks;



16

 

--------------------------------------------------------------------------------

 

 

provided, however, in the event of any conflict between the terms hereof and of
any Letter of Credit Reimbursement Agreement, the terms hereof shall control.

“Letter of Credit Sublimit” means $100,000,000, as reduced pursuant to ‎Section
2.08(a).

“LIBOR Quoted Currency” means each of the following currencies: Dollars, Euro,
Sterling and Yen; in each case as long as there is a published LIBOR rate with
respect thereto. 

“Lien” has the meaning specified in ‎Section 5.02(a).

“Loan Documents” means this Agreement, the Notes, each Letter of Credit
Reimbursement Agreement and any Subsidiary Guaranty, as any of the same may be
amended, restated, supplemented or otherwise modified from time to time.

“Majority Banks” means, as of any date of determination, Banks having more than
50% of the Total Commitments or, if the commitment of each Bank to make Advances
and the obligation of the Issuing Bank to Issue Letters of Credit have been
terminated pursuant to ‎Section 6.01, Banks holding in the aggregate more than
50% of the Revolving Credit Obligations (with the aggregate amount of each
Bank’s risk participation and funded participation in Letter of Credit
Obligations and Swing Line Advances being deemed “held” by such Bank for
purposes of this definition); provided that the Commitment of, and the portion
of the Revolving Credit Obligations held or deemed held by, any Defaulting Bank
shall be excluded for purposes of making a determination of Majority Banks.

“Margin Stock” has the meaning specified in Regulation U issued by the Board of
Governors of the Federal Reserve System.

“Material Adverse Effect” means a material adverse effect on (a) the business,
financial condition, operations, properties or performance of the Company and
its Subsidiaries, taken as a whole or (b) the ability of the Company to perform
its material obligations under this Agreement or any Note.

“Measurement Period” means, at any date of determination, the most recently
completed four consecutive fiscal quarters of the Company ending on or prior to
such date.

“Minimum Collateral Amount” means, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances, an amount equal to
105% (or such lower percentage as the applicable Issuing Bank may agree) of the
Fronting Exposure of all Issuing Banks with respect to Letters of Credit issued
and outstanding at such time and (ii) otherwise, an amount determined by the
Agent and the applicable Issuing Banks in their reasonable discretion.



17

 

--------------------------------------------------------------------------------

 

 

“Moody’s” means Moody’s Investors Service, Inc., and any successor thereto.

“Multiemployer Plan” means a “multiemployer plan” as defined in Section
4001(a)(3) of ERISA to which the Company or any of its ERISA Affiliates is
making or accruing an obligation to make contributions, or has within any of the
preceding five plan years made or accrued an obligation to make contributions.

“Multiple Employer Plan” means an employee benefit plan, other than a
Multiemployer Plan, subject to Title IV of ERISA to which the Company or any of
its ERISA Affiliates, and more than one employer other than the Company or any
of its ERISA Affiliates, is making or accruing an obligation to make
contributions or, in the event that any such plan has been terminated, to which
the Company or any of its ERISA Affiliates made or accrued an obligation to make
contributions during any of the five plan years preceding the date of
termination of such plan.

“Non-Extension Notice Date” has the meaning set forth in Section 2.05(c)(iii).

“Non-LIBOR Quoted Currency” means any currency other than a LIBOR Quoted
Currency.

“Note” means a promissory note of a Borrower payable to any Bank, in
substantially the form of Exhibit A hereto, evidencing the aggregate
indebtedness of such Borrower to such Bank resulting from the Revolving Advances
made by such Bank to such Borrower.

“Notice of Borrowing” means a Notice of Revolving Borrowing, Notice of Letter of
Credit Issuance or Notice of Swing Line Borrowing.

“Notice of Revolving Borrowing” has the meaning specified in ‎Section 2.02(a).

 “Notice of Letter of Credit Issuance” has the meaning specified in ‎Section
2.05(c).

“Notice of Swing Line Borrowing” has the meaning specified in ‎Section 2.19(b).

“Obligations” has the meaning specified in ‎Section 9.08(c).

“OFAC” has the meaning specified in ‎Section 4.01(r).

“Original Currency” has the meaning specified in ‎Section 9.06(a).



18

 

--------------------------------------------------------------------------------

 

 

“Other Currency” has the meaning specified in ‎Section 9.06(a).

“Other Taxes” has the meaning specified in Section 2.20(b). 

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Agent or the applicable Issuing Bank, as the case may be, in
accordance with banking industry rules on interbank compensation, and (b) with
respect to any amount denominated in an Alternative Currency, the rate of
interest per annum at which overnight deposits in the applicable Alternative
Currency, in an amount approximately equal to the amount with respect to which
such rate is being determined, would be offered for such day by a branch or
Affiliate of Bank of America in the applicable offshore interbank market for
such currency to major banks in such interbank market.

“Participant Register” has the meaning specified in ‎Section 9.08(e).

“Participating Member State” means any member state of the European Union that
adopts or has adopted the Euro as its lawful currency in accordance with
legislation of the European Union relating to the Economic and Monetary Union.

“Payment Office” means the office of Bank of America located on the date hereof
at 101 N. Tryon St. Charlotte, NC, 28255-0001 or such other office of the Agent
as shall be from time to time selected by it by written notice to the Company
and the Banks.

“PBGC” means the Pension Benefit Guaranty Corporation.

“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.

“Plan” means an employee benefit plan, other than a Multiemployer Plan, which is
(or, in the event that any such plan has been terminated within five years after
a transaction described in Section 4069 of ERISA, was) maintained for employees
of the Company or any of its ERISA Affiliates and subject to Title IV of ERISA.

“Platform” has the meaning specified in ‎Section 9.02(c).

“Primary Currency” means each of the Euro, and the lawful currency of each of
Japan, the United Kingdom and Canada.

“Priority Debt” means Debt owed by a Subsidiary excluding (i) with respect to
any Subsidiary Guarantor that provides an unlimited guarantee of the

19

 

--------------------------------------------------------------------------------

 

 

obligations hereunder, all Debt of such Subsidiary Guarantor and (ii) with
respect to any Subsidiary Guarantor that provides a guarantee that is subject to
a cap as contemplated by the definition of Subsidiary Guaranty, the Debt of such
Subsidiary Guarantor up to the amount of such cap. 

“Process Agent” has the meaning specified in ‎Section 9.09.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Public Bank” has the meaning specified in ‎Section 9.02.

“Rate Determination Date” means two (2) Business Days prior to the commencement
of such Interest Period (or such other day as is generally treated as the rate
fixing day by market practice in such interbank market, as determined by the
Agent; provided that to the extent such market practice is not administratively
feasible for the Agent, such other day as otherwise reasonably determined by the
Agent consistent with the manner in which the Agent is determining such dates
with respect to similarly situated borrowers).

“Rating Agency” means each of S&P, Moody’s and Fitch.

“Register” has the meaning specified in ‎Section 9.08(c).

“Reimbursement Date” has the meaning specified in ‎Section 2.05(e)(ii).

“Reimbursement Obligations” means, as to any Borrower, the aggregate
non-contingent reimbursement or repayment obligations of such Borrower with
respect to amounts drawn under Letters of Credit Issued hereunder.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the directors, officers and employees of such Person and of such Person’s
Affiliates.

“Release” means any spilling, leaking, seeping, depositing, dispersing,
migrating, pumping, pouring, emitting, emptying, discharging, injecting,
escaping, leaching, dumping, placing, discarding, abandonment, emptying, or
disposing through, into or upon any soil, sediment, subsurface strata, surface
water, groundwater, or ambient air.

“Removal Effective Date” has the meaning specified in 7.06(c).

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer or assistant treasurer of the Company and, solely
for purposes of notices given pursuant to Article II, any other officer or
employee of the applicable Borrower so designated by any of the foregoing
officers in a notice to the Agent or any other officer or employee of the
applicable Borrower

20

 

--------------------------------------------------------------------------------

 

 

designated in or pursuant to an agreement between the applicable Borrower and
the Agent.

“Revaluation Date” means (a) with respect to any Advance, each of the
following:  (i) each date of a Borrowing of an Advance denominated in an
Alternative Currency, (ii) each date of a continuation of an Advance denominated
in an Alternative Currency, and (iii) such additional dates as the Agent shall
determine or the Majority Banks shall require but, in any case, no less than on
a quarterly basis; and (b) with respect to any Letter of Credit, each of the
following: (i) each date of Issuance of a Letter of Credit denominated in an
Alternative Currency, (ii) each date of any payment by the Issuing Bank under
any Letter of Credit denominated in an Alternative Currency, and (iii) such
additional dates as the Agent or the applicable Issuing Bank shall determine or
the Required Banks shall require but, in any case, no less than on a quarterly
basis.

“Revolving Advance” means an advance by a Bank to a Borrower as part of a
Revolving Borrowing and refers to a Base Rate Advance or a Eurocurrency Advance,
each of which shall be a “Type” of Revolving Advance.

“Revolving Borrowing” means a borrowing consisting of Revolving Advances of the
same Type made on the same date to a single Borrower by each of the Banks
pursuant to ‎Section 2.01.

“Revolving Credit Obligations” means, at any time, the sum of (a) the aggregate
principal amount of Advances outstanding at such time plus (b) the aggregate
Letter of Credit Obligations outstanding at such time.

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of S&P
Global, Inc., and any successor thereto

“Sanctions” has the meaning specified in ‎Section 4.01(r).

“Screen Rate” has the meaning specified in the definition of “Eurocurrency
Rate”.

“Second Amendment and Restatement Effective Date” means the date on which the
conditions specified in Section 3.01 are satisfied, which date is the date
hereof.

“Securities Act” means the Securities Act of 1933, as amended.

“Significant Subsidiary” has the meaning assigned to such term in Regulation S-X
issued pursuant to the Securities Act and the Exchange Act.

“Spot Rate” for a currency means the rate determined by the Agent or the
applicable Issuing Bank, as applicable, to be the rate quoted by the Person
acting in such capacity as the spot rate for the purchase by such Person of such
currency

21

 

--------------------------------------------------------------------------------

 

 

with another currency through its principal foreign exchange trading office at
approximately 11:00 a.m. on the date two (2) Business Days prior to the date as
of which the foreign exchange computation is made; provided that the Agent or
the applicable Issuing Bank may obtain such spot rate from another financial
institution designated by the Agent or the applicable Issuing Bank if the Person
acting in such capacity does not have as of the date of determination a spot
buying rate for any such currency; and provided further that the applicable
Issuing Bank may use such spot rate quoted on the date as of which the foreign
exchange computation is made in the case of any Letter of Credit denominated in
an Alternative Currency.

“Standby Letter of Credit” means any Letter of Credit Issued by an Issuing Bank
pursuant to ‎Section 2.05 for the account of a Borrower that is not a Commercial
Letter of Credit.

“Stated Termination Date” means November 28, 2022, or such later date as may be
established pursuant to ‎Section 2.22.

“Sterling” and “£” mean the lawful currency of the United Kingdom. 

“Subsidiary” means any corporation or other entity of which securities or other
interests having ordinary voting power to elect a majority of the board of
directors or other persons performing similar functions are at the time directly
or indirectly (through one or more Subsidiaries) owned or controlled by the
Company.

“Subsidiary Guarantor” means each Subsidiary that guarantees the obligations of
the Borrowers hereunder pursuant to a Subsidiary Guaranty or other documentation
in form and substance reasonably satisfactory to the Agent. 

“Subsidiary Guaranty” means a subsidiary guaranty agreement substantially in the
form of Exhibit F hereto or otherwise in form and substance reasonably
satisfactory to the Agent pursuant to which the Subsidiary Guarantor guarantees
the obligations of the Borrowers hereunder.  It is understood and agreed that
the Company may cap the aggregate amount of the obligations hereunder that are
guaranteed by the Subsidiary Guarantors to an amount of not less than
$1,000,000,000.  Each Subsidiary Guaranty shall further provide that the
Subsidiary Guarantor thereunder shall be released at the written request of the
Company so long as immediately after giving effect to such release, no Event of
Default shall be continuing, and that the Agent shall, at the Borrower’s
expense, execute and deliver such documents as the Company may reasonably
request to evidence such release.

“Swing Line Advance” has the meaning specified in ‎Section 2.19(a). 

“Swing Line Bank” means Bank of America in its capacity as provider of Swing
Line Advances, or any successor Swing Line Bank hereunder.



22

 

--------------------------------------------------------------------------------

 

 

“Swing Line Borrowing” means a borrowing of a Swing Line Advance pursuant to
‎Section 2.19.

“Swing Line Participations” has the meaning specified in ‎Section 2.19(a).

“Swing Line Sublimit” means $75,000,000, as reduced pursuant to ‎Section
2.08(a).

“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilizes a single shared platform and which was
launched on November 19, 2007.

 

“TARGET Day” means any day on which TARGET2 (or, if such payment system ceases
to be operative, such other payment system, if any, reasonably determined by the
Agent to be a suitable replacement) is open for the settlement of payments in
Euro.

“Taxes” has the meaning specified in Section 2.20(a).

“Termination Date” means the Stated Termination Date or the earlier date of
termination in whole of the Commitments pursuant to ‎Section 2.08(a) or ‎6.01.

“Termination Event” means (a) a “reportable event,” as such term is described in
Section 4043 of ERISA (other than a “reportable event” not subject to the
provision for 30-day notice to the PBGC or with respect to which such notice has
been waived), or an event described in Section 4062(e) of ERISA, or (b) the
withdrawal of the Company or any of its ERISA Affiliates from a Multiple
Employer Plan during a plan year in which it was a “substantial employer”, as
such term is defined in Section 4001(a)(2) of ERISA, or the incurrence of
liability by the Company or any of its ERISA Affiliates under Section 4064 of
ERISA upon the termination of a Multiple Employer Plan, or (c) the distribution
of a notice of intent to terminate a Plan under a distress termination pursuant
to Sections 4041(a)(2) and 4041(c) of ERISA, (d) the institution of proceedings
to terminate a Plan by the PBGC under Section 4042 of ERISA, or (e) any other
event or condition which might constitute grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any Plan.

“Total Commitment” means, at any time, the sum of all of the Commitments at such
time.

“Treasury Regulations” means the final and temporary (but not proposed) income
tax regulations promulgated under the Internal Revenue Code, as such regulations
may be amended from time to time (including corresponding provisions of
succeeding regulations).



23

 

--------------------------------------------------------------------------------

 

 

“Type” has the meaning assigned thereto in the definition herein of “Revolving
Advance”.

“Undisclosed Administration” means, with respect to any Bank, the appointment of
an administrator, provisional liquidator, conservator, receiver, trustee,
custodian or other similar official by a supervisory authority or regulator
under or based on the law of the country where such Bank is subject to home
jurisdiction if applicable law requires that such appointment is not to be
publicly disclosed.

“Wholly-Owned Consolidated Subsidiary” means any Consolidated Subsidiary in
which all of the shares of capital stock or other equity interests are, at the
time, directly or indirectly owned by the Company; provided that up to 10% of
each class of such shares of capital stock or other equity interests may be
directors’ qualifying shares or shares or equity interests issued by such
Subsidiary under employee compensation or incentive plans.

“Withdrawal Liability” shall have the meaning given such term under Part 1 of
Subtitle E of Title IV of ERISA.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

“Yen” and “¥” mean the lawful currency of Japan.

Section 1.02.  Computation of Time Periods.  In this Agreement in the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including” and the words “to” and “until” each
mean “to but excluding.”  Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).

Section 1.03.  Accounting Terms and Change in Accounting Principles.  All
accounting terms not specifically defined herein shall be construed in
accordance with GAAP.  If any changes in accounting principles from those used
in the preparation of the financial statements referred to in ‎Section 4.01(e)
are hereafter required or permitted by GAAP and are adopted by the Company with
the agreement of its independent certified public accountants and such changes
result in a change in the components of the calculation of any of the financial
covenants, standards or terms found in ‎Article 5 hereof, the Company and the
Agent agree to enter into negotiations in order to amend such provisions so as
to equitably reflect such changes with the desired result that the criteria for
evaluating the Company’s financial condition shall be the same after such
changes as if such changes had not been made; provided, however, that no change

24

 

--------------------------------------------------------------------------------

 

 

in GAAP that would affect the components of the calculation of any of such
financial covenants, standards or terms shall be given effect in such
calculations until such provisions are amended, in a manner satisfactory to the
Agent, to so reflect such change in accounting principles.  Without limiting the
generality of the foregoing, any sale of accounts receivable, chattel paper,
instruments, general intangibles and related equipment or inventory or any other
assets by the Company or any Subsidiary which constitutes a sale of such assets
under GAAP as in effect from time to time and any related third party transfer
or financing with respect to such assets shall not constitute Debt under this
Agreement or the grant of a Lien on such assets for purposes of this
Agreement.  Notwithstanding anything in the second sentence of this Section to
the contrary, whether any such sale constitutes a sale shall be determined by
SFAS 140 or any successor pronouncement from and after its respective effective
date.

Section 1.04.  [Reserved]    

Section 1.05.  Exchange Rates; Currency Equivalents.  (a) The Agent or the
applicable Issuing Bank, as applicable, shall determine the Spot Rates as of
each Revaluation Date to be used for calculating Dollar Equivalent amounts of
Advances and Letters of Credit and amounts denominated in Alternative
Currencies.  Such Spot Rates shall become effective as of such Revaluation Date
and shall be the Spot Rates employed in converting any amounts between the
applicable currencies until the next Revaluation Date to occur.  Except as
otherwise provided herein, the applicable amount of any currency (other than
Dollars) for purposes of the Loan Documents shall be such Dollar Equivalent
amount as so determined by the Agent or the applicable Issuing Bank, as
applicable.

(b)    Wherever in this Agreement in connection with a Revolving Borrowing, the
conversion, continuation or prepayment of an Advance or the issuance, amendment
or extension of a Letter of Credit, an amount, such as a required minimum or
multiple amount, is expressed in Dollars, but such Revolving Borrowing, Advance
or Letter of Credit is denominated in an Alternative Currency, such amount shall
be the relevant Alternative Currency Equivalent of such Dollar amount (rounded
to the nearest unit of such Alternative Currency, with 0.5 of a unit being
rounded upward), as determined by the Agent or the applicable Issuing Bank, as
the case may be.

Section 1.06.  Additional Currencies.  (a) The Company may from time to time
request that Revolving Advances be made and/or Letters of Credit be issued in a
currency other than Primary Currencies; provided that such requested currency is
a lawful currency (other than Dollars) that is readily available and freely
transferable and convertible into Dollars.  In the case of any such request with
respect to the making of Revolving Advances, such request shall be subject to
the approval of the Agent and the Banks; and in the case of any such request

25

 

--------------------------------------------------------------------------------

 

 

with respect to the Issuance of Letters of Credit, such request shall be subject
to the approval of the Agent and the applicable Issuing Bank.

(b)    Any such request shall be made to the Agent not later than 11:00 a.m.,
ten (10) Business Days prior to the date of the desired Revolving Advance or
Issuance of a Letter of Credit (or such other time or date as may be agreed by
the Agent and, in the case of any such request pertaining to Letters of Credit,
the Issuing Bank, in its or their sole discretion).  In the case of any such
request pertaining to Revolving Advances, the Agent shall promptly notify each
Bank thereof; and in the case of any such request pertaining to Letters of
Credit, the Agent shall promptly notify the applicable Issuing Bank
thereof.  Each Bank (in the case of any such request pertaining to Revolving
Advances) or the applicable Issuing Bank (in the case of a request pertaining to
Letters of Credit) shall notify the Agent, not later than 11:00 a.m., ten (10)
Business Days after receipt of such request whether it consents, in its sole
discretion, to the making of Revolving Advances or the Issuance of Letters of
Credit, as the case may be, in such requested currency.

(c)    Any failure by a Bank or any Issuing Bank, as the case may be, to respond
to such request within the time period specified in the preceding sentence shall
be deemed to be a refusal by such Bank or Issuing Bank, as the case may be, to
permit Revolving Advances to be made or Letters of Credit to be Issued in such
requested currency.  If the Agent and all the Banks consent to making Revolving
Advances in such requested currency, the Agent shall so notify the Company and
such currency shall thereupon be deemed for all purposes to be an Alternative
Currency hereunder for purposes of any Revolving Borrowings of Revolving
Advances; and if the Agent and the applicable Issuing Bank consent to the
Issuance of Letters of Credit in such requested currency, the Agent shall so
notify the Company and such currency shall thereupon be deemed for all purposes
to be an Alternative Currency hereunder for purposes of any Letter of Credit
Issuances. In connection with any such consent, the Agent may, with the consent
of the Company only, amend, modify or supplement this Agreement (including,
without limitation, the definitions of Business Day, Eurocurrency Rate and LIBOR
Quoted Currency)  solely as necessary to reflect the addition of the applicable
currency as an Alternative Currency hereunder.  If the Agent shall fail to
obtain consent to any request for an additional currency under this ‎Section
1.06, the Agent shall promptly so notify the Company. 

Section 1.07.  Change Of Currency.  (a) Each obligation of the Borrowers to make
a payment denominated in the national currency unit of any member state of the
European Union that adopts the Euro as its lawful currency after the date hereof
shall be redenominated into Euro at the time of such adoption (in accordance
with the EMU Legislation).  If, in relation to the currency of any such member
state, the basis of accrual of interest expressed in this Agreement in respect
of that currency shall be inconsistent with any convention or practice in the
London interbank market for the basis of accrual of interest in respect of the

26

 

--------------------------------------------------------------------------------

 

 

Euro, such expressed basis shall be replaced by such convention or practice with
effect from the date on which such member state adopts the Euro as its lawful
currency; provided that if any Revolving Borrowing in the currency of such
member state is outstanding immediately prior to such date, such replacement
shall take effect, with respect to such Revolving Borrowing, at the end of the
then current Interest Period.

(b)    Each provision of this Agreement shall be subject to such reasonable
changes of construction as the Agent may from time to time specify to be
appropriate to reflect the adoption of the Euro by any member state of the
European Union and any relevant market conventions or practices relating to the
Euro.

(c)    Each provision of this Agreement also shall be subject to such reasonable
changes of construction as the Agent may from time to time specify to be
appropriate to reflect a change in currency of any other country and any
relevant market conventions or practices relating to the change in currency.

Section 1.08.  Letter Of Credit Amounts.  Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the stated amount
of such Letter of Credit in effect at such time; provided,  however, that with
respect to any Letter of Credit that, by its terms or the terms of any Issuer
Document related thereto, provides for one or more automatic increases in the
stated amount thereof, the amount of such Letter of Credit shall be deemed to be
the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
times.

ARTICLE 2

AMOUNTS AND TERMS OF THE ADVANCES

Section 2.01.  The Revolving Advances and Letters of Credit.  (a) Each Bank
severally agrees, on the terms and conditions hereinafter set forth, to make
Revolving Advances to the Borrowers from time to time on any Business Day during
the period from the date hereof until the Termination Date.  After giving effect
to any Revolving Borrowing, (i) the sum of the Revolving Credit Obligations
shall not exceed the Total Commitment, (ii) the aggregate outstanding principal
amount of the Revolving Advances of any Bank, plus such Bank’s Letter of Credit
Participations and Swing Line Participations shall not exceed such Bank’s
Commitments and (iii) the aggregate outstanding principal amount of the
Revolving Advances and Letter of Credit Obligations denominated in Alternative
Currencies shall not exceed the Alternative Currency Sublimit.

(b)    Each Revolving Borrowing shall consist of Revolving Advances of the same
Type made on the same day to the same Borrower by the Banks ratably

27

 

--------------------------------------------------------------------------------

 

 

according to their respective Commitments.  Each Revolving Borrowing shall be in
an aggregate amount of:

(i)   in the case of a Borrowing comprised of Base Rate Advances, not less than
$1,000,000 or an integral multiple of $1,000,000 in excess thereof;

(ii)   in the case of a Borrowing comprised of Eurocurrency Advances denominated
in Dollars, not less than $5,000,000 or an integral multiple of $1,000,000 in
excess thereof;

(iii) in the case of a Borrowing comprised of Eurocurrency Advances denominated
in a Primary Currency, not less than $5,000,000 or an integral multiple of
$1,000,000 in excess thereof; and

(iv) in the case of a Borrowing comprised of Eurocurrency Advances denominated
in any Alternative Currency other than a Primary Currency, not less than any
amount (and an integral multiple in excess thereof) advised to the Company by
the Agent on the basis of then prevailing market conditions and conventions.

(c)    Within the limits of each Bank’s Commitment, a Borrower may borrow,
prepay pursuant to ‎Section 2.14, and reborrow under this ‎Section 2.01.

(d)    For purposes of this ‎Section 2.01 and all other provisions of this
‎Article 2, the equivalent in Dollars of any Alternative Currency or the
equivalent in any Alternative Currency of Dollars or of any other Alternative
Currency shall be determined in accordance with ‎Section 1.05.

Section 2.02.  Making the Revolving Advances.  (a) Each Revolving Borrowing
shall be made on notice, given in the case of a Revolving Borrowing comprised of
Eurocurrency Advances not later than 11:00 a.m. (New York City time), or in the
case of a Revolving Borrowing comprised of Base Rate Advances, not later than
12:00 noon, by the Company (on behalf of the applicable Borrower):

(x)        in the case of a proposed Revolving Borrowing comprised of Base Rate
Advances, to the Agent on the date of such proposed Borrowing;

(y)        in the case of a proposed Revolving Borrowing comprised of
Eurocurrency Advances denominated in Dollars, to the Agent three (3) Business
Days prior to the date of such proposed Borrowing; and

(z)        in the case of a proposed Revolving Borrowing comprised of
Eurocurrency Advances denominated in an Alternative Currency, to the Agent four
(4) Business Days prior to the date of such proposed Borrowing.



28

 

--------------------------------------------------------------------------------

 

 

Each such notice of a Revolving Borrowing (a “Notice of Revolving Borrowing”)
shall be signed by a Responsible Officer of the Company, delivered in a manner
specified in ‎Section 9.02 and shall be in substantially the form of Exhibit B-1
hereto (or such other form as may be approved by the Agent (including any form
on an electronic platform or electronic transmission system as shall be approved
by the Agent)), specifying therein the requested (i) Borrower, (ii) date of such
Revolving Borrowing, (iii) Type of Revolving Advances comprising such Revolving
Borrowing, (iv) in the case of a proposed Revolving Borrowing comprised of
Eurocurrency Advances, currency of such Revolving Advances, (v) in the case of a
proposed Revolving Borrowing comprised of Eurocurrency Advances, initial
Interest Period for each such Advance and (vi) aggregate amount of such
Revolving Borrowing.  The Company shall certify, in each Notice of Revolving
Borrowing, the Credit Ratings, if any, then in effect.  Following its receipt of
a Notice of Revolving Borrowing, the Agent shall give each Bank prompt notice
thereof in a manner specified in ‎Section 9.02.  In the case of a proposed
Revolving Borrowing comprised of Eurocurrency Advances, the Agent shall promptly
notify each Bank and the Company of the applicable interest rate under ‎Section
2.10(b).

(b)    Each Bank shall make available for the account of its Applicable Lending
Office:

(i)   in the case of a Revolving Borrowing comprised of Base Rate Advances, to
the Agent before 12:00 noon (New York City time) (or, if the applicable Notice
of Revolving Borrowing shall have been given on the date of such Revolving
Borrowing, before 4:00 p.m. (New York City time)) on the date of such Revolving
Borrowing, at such account maintained at the Payment Office for Dollars as shall
have been notified by the Agent to the Banks prior thereto and in same day
funds, such Bank’s ratable portion of such Revolving Borrowing in Dollars;

(ii)  in the case of a Revolving Borrowing comprised of Eurocurrency Advances
denominated in Dollars, to the Agent before 12:00 noon (New York City time) on
the date of such Revolving Borrowing, at such account maintained at the Payment
Office for Dollars as shall have been notified by the Agent to the Banks prior
thereto and in same day funds, such Bank’s ratable portion of such Revolving
Borrowing in Dollars; and

(iii) in the case of a Revolving Borrowing comprised of Eurocurrency Advances
denominated in an Alternative Currency, to the Agent before 2:00 p.m. (London
time) on the date of such Revolving Borrowing, at such account maintained at the
Payment Office for such Alternative Currency as shall have been notified by the
Agent to the Banks prior thereto and in same day funds, such Bank’s ratable
portion of such Revolving Borrowing in such Alternative Currency.



29

 

--------------------------------------------------------------------------------

 

 

After the Agent’s receipt of such funds and upon fulfillment of the applicable
conditions set forth in ‎Article 3, the Agent will make such funds available to
the applicable Borrower at the aforesaid applicable Payment Office.

(c)      Each Notice of Revolving Borrowing shall be irrevocable and binding on
the Borrower on whose behalf it shall have been submitted.  In the case of any
Revolving Borrowing which the related Notice of Revolving Borrowing specifies is
to be comprised of Eurocurrency Advances, the applicable Borrower shall
indemnify each Bank, after receipt of a written request by such Bank setting
forth in reasonable detail the basis for such request, against any loss (but
excluding loss of any Applicable Margin), cost or expense reasonably incurred by
such Bank as a result of any failure to fulfill on or before the date specified
in such Notice of Revolving Borrowing for such Revolving Borrowing the
applicable conditions set forth in ‎Article 3, including, without limitation,
any loss (but excluding loss of any Applicable Margin), cost or expense incurred
by reason of the liquidation or reemployment of deposits or other funds acquired
by such Bank to fund the Revolving Advance to be made by such Bank as part of
such Revolving Borrowing when such Revolving Advance, as a result of such
failure, is not made on such date.

(d)     Unless the Agent shall have received notice from a Bank prior to the
date of any Revolving Borrowing (or, in the case of a Base Rate Borrowing, not
less than two hours prior to the time of such Borrowing) that such Bank will not
make available to the Agent such Bank’s ratable portion of such Revolving
Borrowing, the Agent may assume that such Bank has made such portion available
to it on the date of such Revolving Borrowing in accordance with subsection ‎(b)
of this ‎Section 2.02 and it may, in reliance upon such assumption, make (but
shall not be required to make) available to the applicable Borrower on such date
a corresponding amount.  If and to the extent that such Bank shall not have so
made such ratable portion available to the Agent, such Bank and such Borrower
severally agree to repay to the Agent forthwith on demand such corresponding
amount together with interest thereon, for each day from the date such amount is
made available to such Borrower until the date such amount is repaid to the
Agent at (i) in the case of such Borrower, the interest rate applicable to Base
Rate Advances and (ii) in the case of such Bank, the Overnight Rate plus any
administrative, processing or similar fees customarily charged by the Agent in
connection with the foregoing.  If such Bank shall repay to the Agent such
corresponding amount, such amount so repaid shall constitute such Bank’s
Revolving Advance as part of such Revolving Borrowing for purposes of this
Agreement.

(e)     The failure of any Bank to make the Revolving Advance to be made by it
as part of any Revolving Borrowing shall not relieve any other Bank of its
obligation, if any, hereunder to make its Revolving Advance on the date of such
Revolving Borrowing, but no Bank shall be responsible for the failure of any



30

 

--------------------------------------------------------------------------------

 

 

 

other Bank to make the Revolving Advance to be made by such other Bank on the
date of any Revolving Borrowing.

Section 2.03.  [Reserved]

Section 2.04.  [Reserved]

Section 2.05.  Letters of Credit.  Subject to the terms and conditions set forth
herein (including ‎Section 2.24(c) and Section 2.05(j)), from the date hereof
until the Letter of Credit Expiration Date, each Issuing Bank hereby agrees to
Issue for the account of any Borrower or any Subsidiary one or more Letters of
Credit denominated in (x) Dollars, (y) a Primary Currency or (z) if agreed to by
each Bank and such Issuing Bank in their absolute and sole discretion, an
Alternative Currency that is not a Primary Currency, up to an aggregate undrawn
face amount at any one time outstanding equal to the Letter of Credit Sublimit
and subject to the following provisions.

(a)    Types and Amounts.  No Issuing Bank shall have any obligation to Issue,
and, with respect to clauses ‎(i) through ‎(iii) and ‎(v) below, shall not
except as otherwise agreed by the Majority Banks and such Issuing Bank (except
with respect to any notification received by an Issuing Bank pursuant to
‎Section 2.05(a)(ii)(A), which shall require the agreement of all of the Banks
and such Issuing Bank), Issue any Letter of Credit at any time:

(i)    if the aggregate Letter of Credit Obligations with respect to such
Issuing Bank, after giving effect to the Issuance of the Letter of Credit
requested hereunder, shall exceed any limit imposed by law or regulation upon
such Issuing Bank or (unless otherwise agreed by such Issuing Bank in its sole
and absolute discretion) the Letter of Credit Fronting Sublimit of such Issuing
Bank;

(ii)    if such Issuing Bank receives notice (A) from the Agent at or before
11:00 a.m. (New York City time) on the date of the proposed Issuance of such
Letter of Credit that, immediately after giving effect to the Issuance of such
Letter of Credit, (w) the Revolving Credit Obligations at such time would exceed
the Total Commitment, (x) the outstanding Letter of Credit Obligations would
exceed the amount of the Letter of Credit Sublimit, (y) the aggregate
outstanding principal amount of the Revolving Advances of any Bank, plus such
Bank’s Letter of Credit Participations and Swing Line Participations shall
exceed such Bank’s Commitments, or (z) the aggregate outstanding principal
amount of the Revolving Advances and Letter of Credit Obligations denominated in
Alternative Currencies shall exceed the Alternative Currency Sublimit, or (B)
from any of the Banks at or before 11:00 a.m. (New York City time) on the date
of the proposed Issuance of such Letter of Credit that one or more of the
conditions precedent contained in Sections ‎3.01 (solely with

31

 

--------------------------------------------------------------------------------

 

 

respect to an Issuance of a Letter of Credit on the Second Amendment and
Restatement Effective Date, if applicable) or ‎3.02, would not on such date be
satisfied, unless such conditions are thereafter satisfied or waived and notice
of such satisfaction or waiver is given to such Issuing Bank by the Agent (and
such Issuing Bank shall not otherwise be required to determine that, or take
notice whether, the conditions precedent set forth in Sections ‎3.01 or ‎3.02,
as applicable, have been satisfied or waived);

(iii)    Subject to Section 2.05(c)(iii), which has an expiration date later
than the earlier of (A) the date one (1) year after the date of Issuance or (B)
except as otherwise set forth in ‎Section 2.05(j), the Business Day five (5)
Business Days prior to the Stated Termination Date;

(iv)    which is in a currency other than Dollars or a Primary Currency, or if
agreed to by each Bank and such Issuing Bank in their absolute and sole
discretion, an Alternative Currency that is not a Primary Currency;

(v)    the Issuance and terms of which are governed by the laws of any
jurisdiction other than the United States or any other jurisdiction which is
approved by the Agent and such Issuing Bank (which approval shall not be
unreasonably withheld or delayed);

(vi)    any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the applicable
Issuing Bank from issuing such Letter of Credit, or any law applicable to the
applicable Issuing Bank or any request or directive (whether or not having the
force of law) from any Governmental Authority with jurisdiction over the
applicable Issuing Bank shall prohibit, or request that the applicable Issuing
Bank refrain from, the issuance of letters of credit generally or such Letter of
Credit in particular or shall impose upon the applicable Issuing Bank with
respect to such Letter of Credit any restriction, reserve or capital requirement
(for which the applicable Issuing Bank is not otherwise compensated hereunder)
not in effect on the Second Amendment and Restatement Effective Date, or shall
impose upon the applicable Issuing Bank any unreimbursed loss, cost or expense
which was not applicable on the Second Amendment and Restatement Effective Date
and which the applicable Issuing Bank in good faith deems material to it (it
being understood that if the Issuing Bank determines not to Issue a Letter of
Credit as a result of events or circumstances giving rise to unreimbursed
losses, costs or expenses, the Issuing Bank shall promptly notify the Company
and the Agent of the same.  The Company may elect to reimburse such Issuing Bank
for such loss, cost or expense; and upon the reimbursement of such loss, cost or
expense, the Issuing Bank shall Issue such Letter of Credit on the terms and
subject to the other conditions set forth herein); or 



32

 

--------------------------------------------------------------------------------

 

 

(vii)    the Issuance of such Letter of Credit would violate one or more written
policies of the applicable Issuing Bank applicable to letters of credit of the
type of Letter of Credit to be issued hereunder.

(b)      Conditions.  In addition to being subject to the satisfaction of the
conditions precedent contained in Sections ‎3.01 (solely with respect to an
Issuance of a Letter of Credit on the Second Amendment and Restatement Effective
Date, if applicable) and ‎3.02, the obligation of an Issuing Bank to Issue any
Letter of Credit is subject to the satisfaction in full of the following
conditions:

(i)    if such Issuing Bank so requests by a time reasonably following such
Issuing Bank’s receipt of the Agent’s notice of the proposed Issuance of such
Letter of Credit, the applicable Borrower shall have executed and delivered to
such Issuing Bank and the Agent a Letter of Credit Reimbursement Agreement and
such other documents and materials as may be reasonably required pursuant to the
terms thereof; and

(ii)   unless otherwise agreed to by such Issuing Bank, the terms of the
proposed Letter of Credit shall conform to the customary terms of letters of
credit issued by such Issuing Bank.

(c)    Issuance of Letters of Credit.

(i)    The Company (on behalf of the applicable Borrower) shall deliver to the
applicable Issuing Bank and the Agent in a manner specified in ‎Section 9.02 a
Notice of Letter of Credit Issuance signed by a Responsible Officer of the
Company in the form attached hereto as Exhibit B-2 (a “Notice of Letter of
Credit Issuance”) not later than 11:00 a.m. (New York City time) on the third
Business Day preceding the requested date for Issuance of a Letter of Credit
hereunder, or such shorter notice as may be acceptable to such Issuing Bank and
the Agent.  Each Notice of Letter of Credit Issuance shall be irrevocable and
binding on the Borrower on whose behalf it shall have been submitted.

(ii)    The applicable Issuing Bank shall give the Agent written notice, or
telephonic notice confirmed promptly thereafter in writing, of the Issuance of a
Letter of Credit.

(iii)    If the Company so requests in any applicable Letter of Credit
application, the applicable Issuing Bank may, in its sole discretion, agree to
issue a Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit the applicable Issuing Bank to prevent any such extension
at least once in each twelve-month period (commencing with the date of issuance
of such Letter of Credit) by giving prior notice to the beneficiary thereof not
later than a day (the “Non-Extension Notice Date”) in each such twelve-month
period to be agreed

33

 

--------------------------------------------------------------------------------

 

 

upon at the time such Letter of Credit is issued.  Unless otherwise directed by
the applicable Issuing Bank, the Company shall not be required to make a
specific request to such Issuing Bank for any such extension.  Once an
Auto-Extension Letter of Credit has been issued, the Banks shall be deemed to
have authorized (but may not require) the applicable Issuing Bank to permit the
extension of such Letter of Credit at any time to an expiry date not later than
the Letter of Credit Expiration Date, subject to Section 2.05(j);  provided,
 however, that such Issuing Bank shall not permit any such extension if (A) such
Issuing Bank has determined that it would not be permitted, or would have no
obligation, at such time to issue such Letter of Credit in its revised form (as
extended) under the terms hereof (by reason of the provisions of Section 2.05(a)
or otherwise), or (B) it has received notice (which may be by telephone or in
writing) on or before the day that is seven Business Days before the
Non-Extension Notice Date (1) from the Agent that the Majority Banks have
elected not to permit such extension or (2) from the Agent, any Bank or the
Company that one or more of the applicable conditions specified in Section 3.02
is not then satisfied, and in each such case directing the applicable Issuing
Bank not to permit such extension.

(d)    Duties of Issuing Bank.

No action taken or omitted in good faith by an Issuing Bank under or in
connection with any Letter of Credit (except for any such action resulting from
the gross negligence, bad faith or willful misconduct of such Issuing Bank)
shall put such Issuing Bank under any resulting liability to any Bank or any
Borrower or relieve any Bank of its obligations hereunder to such Issuing
Bank.  In determining whether to pay under any Letter of Credit, an Issuing Bank
shall have no obligation to the Banks or any Borrower other than to confirm that
any documents required to be delivered under such Letter of Credit appear to
have been delivered by the appropriate Person and that they appear on their face
to comply with the requirements of such Letter of Credit.

(e)    Participations; Reimbursement Obligations.

(i)    Immediately upon Issuance by an Issuing Bank of any Letter of Credit in
accordance with the procedures set forth in this ‎Section 2.05, each Bank shall
be deemed to have irrevocably and unconditionally purchased and received from
such Issuing Bank, without recourse or warranty, an undivided interest and
participation in such Letter of Credit (a “Letter of Credit Participation”) in
the proportion of such Bank’s Applicable Percentage, including, without
limitation, all Letter of Credit Obligations and other obligations of the
applicable Borrower with respect thereto (other than amounts owing to an Issuing
Bank under ‎Section 2.05(g)) and any security therefor and guaranty pertaining
thereto. 



34

 

--------------------------------------------------------------------------------

 

 

(ii)    If an Issuing Bank shall make any disbursement in respect of a drawing
on a Letter of Credit, the applicable Borrower shall reimburse such Issuing Bank
for the amount drawn not later than 12:00 noon, New York City time, on the next
Business Day after the date that such disbursement is made, if such Borrower
shall have received notice of such disbursement prior to 10:00 a.m., New York
City time, on such date of disbursement, or, if such notice has not been
received by such Borrower prior to such time on such date, then not later than
12:00 noon, New York City time, on (A) the next Business Day after the date that
such Borrower receives such notice, if such notice is received prior to 10:00
a.m., New York City time, on the day of receipt, or (B) the second Business Day
following the day that such Borrower receives such notice, if such notice is
received after 10:00 a.m., New York City time, on the day of receipt (the
applicable date and time for payment set forth above being referred to as the
“Reimbursement Date”).  In the case of a Letter of Credit denominated in an
Alternative Currency, the applicable Borrower shall reimburse the applicable
Issuing Bank in such Alternative Currency, unless (x) the applicable Issuing
Bank (at its option) shall have specified in such notice that it will require
reimbursement in Dollars, or (y) in the absence of any such requirement for
reimbursement in Dollars, the Company shall have notified the applicable Issuing
Bank promptly following receipt of the notice of drawing that the Company will
reimburse the applicable Issuing Bank in Dollars.  In the case of any such
reimbursement in Dollars of a drawing under a Letter of Credit denominated in an
Alternative Currency, the applicable Issuing Bank shall notify the Company of
the Dollar Equivalent of the amount of the drawing promptly following the
determination thereof.  If any Reimbursement Obligation is not paid by the
applicable Borrower by the applicable Reimbursement Date, the Issuing Bank shall
promptly notify the Agent, which shall promptly notify each Bank, and each such
Bank shall promptly and unconditionally pay to the Agent for the account of such
Issuing Bank (in Dollars in the amount of the Dollar Equivalent thereof in the
case of a Letter of Credit denominated in an Alternative Currency) in
immediately available funds, the amount of such Bank’s Applicable Percentage of
the payment made by the Issuing Bank, and the Agent shall promptly pay to such
Issuing Bank such amounts received by it.  In the event such payments are made
by such Banks, such payments shall constitute Revolving Advances made to the
Borrower pursuant to ‎Section 2.02 (irrespective of the satisfaction of the
conditions in Sections ‎3.01 or ‎3.02, as applicable), and the Borrower’s
obligation to pay such Reimbursement Obligation shall be deemed discharged when
due and replaced by such resulting Revolving Advances.  If it shall be illegal
or unlawful for any Borrower to incur Revolving Advances as contemplated by the
preceding sentence because of an Event of Default described in ‎Section 6.01(e)
or otherwise, each Bank’s payment of its Applicable Percentage of the
Reimbursement Obligation pursuant to the preceding

35

 

--------------------------------------------------------------------------------

 

 

sentence shall constitute the purchase of an undivided participation interest in
the Reimbursement Obligation owed to the Issuing Bank, and such payments shall
not constitute Revolving Advances and shall not relieve the applicable Borrower
of its obligation to pay such Reimbursement Obligation.  All Reimbursement
Obligations shall bear interest at the Base Rate (plus the Applicable Base Rate
Margin) from the date of the relevant drawing under such Letter of Credit until
the Reimbursement Date, or, if applicable, until the date of the Revolving
Advances satisfying such Reimbursement Obligation as set forth in the second
preceding sentence, and thereafter at a rate per annum at all times equal to 2%
per annum above the Base Rate (plus the Applicable Base Rate Margin) in effect
from time to time.  If a Bank does not make its Applicable Percentage of the
amount of any such payment available to the Agent, such Bank agrees to pay to
the Agent for the account of such Issuing Bank, forthwith on demand, such amount
together with interest thereon, at the Overnight Rate plus any administrative
processing or similar fees customarily charged by the Issuing Bank in connection
with the foregoing.  The failure of any Bank to make available to the Agent for
the account of an Issuing Bank its Applicable Percentage of any such payment
shall neither relieve any other Bank of its obligation hereunder to make
available to the Agent for the account of such Issuing Bank such other Bank’s
Applicable Percentage of any payment on the date such payment is to be made nor
increase the obligation of any other Bank to make such payment to the Agent.

(iii)    Whenever an Issuing Bank receives a payment on account of a
Reimbursement Obligation, including any interest thereon, as to which any Bank
has made a Revolving Advance or purchased a participation pursuant to ‎Section
2.05(e)(ii), such Issuing Bank shall promptly pay to the Agent such payment for
distribution to the applicable Banks in accordance with their Applicable
Percentage with respect to the applicable Letter of Credit.

(iv)    Upon the request of any Bank, the applicable Issuing Bank shall furnish
such Bank copies of any Letter of Credit or Letter of Credit Reimbursement
Agreement to which such Issuing Bank is party.

(v)    The obligations of any Bank to make payments to the Agent for the account
of an Issuing Bank with respect to a Letter of Credit shall be irrevocable,
shall not be subject to any qualification or exception whatsoever and shall be
made in accordance with this Agreement (irrespective of the satisfaction of the
conditions described in Sections ‎3.01 or ‎3.02, as applicable) under all
circumstances, including, without limitation, any of the following
circumstances:

 



36

 

--------------------------------------------------------------------------------

 

 

(A)      any lack of validity or enforceability hereof or of any of the other
Loan Documents;

(B)      the existence of any claim, setoff, defense or other right which any
Borrower may have at any time against a beneficiary named in a Letter of Credit
or any transferee of a beneficiary named in a Letter of Credit (or any Person
for whom any such transferee may be acting), the Agent, any Issuing Bank, any
Bank or any other Person, whether in connection herewith, with any Letter of
Credit, the transactions contemplated herein or any unrelated transactions
(including any underlying transactions between the account party and beneficiary
named in any Letter of Credit);

(C)      any draft, certificate or any other document presented under the Letter
of Credit having been determined to be forged, fraudulent, invalid or
insufficient in any respect or any statement therein being untrue or inaccurate
in any respect;

(D)      the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Loan Documents;

(E)      any failure by the Issuing Bank to make any reports required pursuant
to ‎Section 2.05(h) or the inaccuracy of any such report; or

(F)      the occurrence of any Default or Event of Default.

(f)    Payment of Reimbursement Obligations.

(i)    The applicable Borrower unconditionally agrees to pay to the applicable
Issuing Bank the amount of all Reimbursement Obligations, interest and other
amounts payable to such Issuing Bank under or in connection with each Letter of
Credit Issued by such Issuing Bank for the account of such Borrower when such
amounts are due and payable, irrespective of any claim, setoff, defense or other
right which such Borrower may have at any time against such Issuing Bank or any
other Person.

(ii)    In the event any payment by a Borrower received by an Issuing Bank with
respect to a Letter of Credit distributed by the Agent to the Banks on account
of their Letter of Credit Participations is thereafter set aside, avoided or
recovered from such Issuing Bank in connection with any receivership,
liquidation or bankruptcy proceeding, each such Bank which received such
distribution shall, upon demand by such Issuing Bank, contribute such Bank’s
Applicable Percentage with respect to such Letter

37

 

--------------------------------------------------------------------------------

 

 

of Credit of the amount set aside, avoided or recovered together with interest
at the rate required to be paid by the Issuing Bank upon the amount required to
be repaid by it.

(g)    Issuing Bank Fees and Charges.  Each Borrower agrees to pay to each
Issuing Bank, solely for its own account, (i) a fronting fee in the amount and
at the time specified in the applicable Fee Letter (or in the case of any
Issuing Bank set forth in clause (f) of the definition thereof, in an amount to
be agreed upon between such Issuing Bank and such Borrower) and (ii) the
standard charges assessed by such Issuing Bank in connection with the Issuance,
administration, amendment and payment or cancellation of such Letter of Credit.

(h)    Issuing Bank Reporting Requirements.  Each Issuing Bank shall, on the day
it Issues a Letter of Credit, provide a copy of such Letter of Credit to the
Agent.   On a monthly basis, each Issuing Bank shall deliver to the Agent a
complete list of all outstanding Letters of Credit issued by such Issuing Bank.

(i)    Exoneration.  As between the Borrowers on the one hand and the Agent, the
Banks and each Issuing Bank on the other hand, the Borrowers assume all risks of
the acts and omissions of, or misuse of Letters of Credit by, the respective
beneficiaries of the Letters of Credit Issued hereunder.  In furtherance and not
in limitation of the foregoing, subject to the provisions of the applicable
Letter of Credit Reimbursement Agreement, the Agent, the Issuing Banks and the
Banks shall not be responsible for: (A) the form, validity, legality,
sufficiency, accuracy, genuineness or legal effect of any document submitted by
any party in connection with the application for or Issuance of any Letter of
Credit, even if it should in fact prove to be in any or all respects invalid,
insufficient, inaccurate, fraudulent or forged; (B) the validity, legality or
sufficiency of any instrument transferring or assigning or purporting to
transfer or assign a Letter of Credit or the rights or benefits thereunder or
proceeds thereof, in whole or in part, which may prove to be invalid or
ineffective for any reason; (C) failure of the beneficiary of a Letter of Credit
to comply duly with conditions required in order to draw upon such Letter of
Credit; (D) errors, omissions, interruptions or delays in transmission or
delivery of any messages, by mail, cable, telegraph, telex or otherwise, whether
or not they be in cipher; (E) errors in interpretation of technical terms; (F)
any loss or delay in the transmission or otherwise of any document required in
order to make a drawing under any Letter of Credit or of the proceeds thereof;
(G) the misapplication by the beneficiary of a Letter of Credit of the proceeds
of any drawing under such Letter of Credit; (H) any litigation, proceeding or
charges with respect to a Letter of Credit; and (I) any consequences arising
from causes beyond the control of the Agent, the applicable Issuing Bank or the
Banks; except in the cases of clauses ‎(A) (with respect to form only), ‎(B),
‎(C), ‎(D), ‎(E), ‎(F), ‎(H) and ‎(I) above, for the gross negligence or willful
misconduct of the Issuing Bank, as determined in a judgment by a court of
competent jurisdiction.



38

 

--------------------------------------------------------------------------------

 

 

(j)    Extended Facility Letters of Credit.  Notwithstanding the contrary
provisions of ‎Section 2.05(a), Letters of Credit may be Issued with expiry
dates later than the fifth Business Day prior to the Stated Termination Date
upon the terms and conditions set forth in this ‎Section 2.05(j) (any such
Letter of Credit, an “Extended Facility Letter of Credit”).  No Extended
Facility Letter of Credit shall have an expiry date later than one year after
the Stated Termination Date.  From the date of Issuance of any Extended Facility
Letter of Credit, the Company will maintain cash collateral in the Letter of
Credit Collateral Account in an amount equal to 105% of the Letter of Credit
Obligations relating to Extended Facility Letters of Credit, and at all times
when any Extended Facility Letters of Credit are outstanding, the Company will
maintain cash collateral in the Letter of Credit Collateral Account in an amount
not less than 105% of the Letter of Credit Obligations relating to such Extended
Facility Letters of Credit then outstanding.

(k)    Letter of Credit Collateral Account.  The Company agrees that it will,
upon the request of the Agent or the Majority Banks after the occurrence and
during the continuance of a Default or an Event of Default, and as otherwise
required pursuant to ‎Section 2.05(j), establish and maintain a Letter of Credit
Collateral Account.  The Company hereby pledges and grants to the Agent, on
behalf of the Issuing Banks and the Banks, a security interest in all of the
Company’s right, title and interest in and to all funds which may from time to
time be on deposit in the Letter of Credit Collateral Account to secure the
prompt and complete payment and performance of the Letter of Credit Obligations,
and to the extent provided in Sections ‎6.02(b) and ‎(c), other payment
obligations hereunder.  Nothing in this ‎Section 2.05(k) shall obligate the
Company to deposit any funds in the Letter of Credit Collateral Account or limit
the right of the Agent to release any funds held in the Letter of Credit
Collateral Account other than as required in ‎Section 2.05(j) or ‎Section 6.02.

(l)    Obligations Several.  The obligations of each Issuing Bank and each Bank
under this ‎Section 2.05 are several and not joint, and no Bank shall be
responsible for any Issuing Bank’s obligation to Issue Letters of Credit or any
other Bank’s participation obligations therein.

(m)    Applicability of ISP and UCP.    Unless otherwise expressly agreed by the
Issuing Bank and the Company when a Letter of Credit is Issued, (i) the rules of
the ISP shall apply to each standby Letter of Credit, and (ii) the rules of the
Uniform Customs and Practice for Documentary Credits, as most recently published
by the International Chamber of Commerce at the time of issuance shall apply to
each commercial Letter of Credit.

(n)    Letters of Credit Issued for Subsidiaries.  Notwithstanding that a Letter
of Credit issued or outstanding hereunder is in support of any obligations of,
or is for the account of, a Subsidiary, the Company shall be obligated to
reimburse the Issuing Bank hereunder for any and all drawings under such Letter
of Credit.  The Company hereby acknowledges that the Issuance of Letters of
Credit for the

39

 

--------------------------------------------------------------------------------

 

 

account of Subsidiaries inures to the benefit of the Company, and that the
Company’s business derives substantial benefits from the businesses of such
Subsidiaries.

Section 2.06.  [Reserved]

Section 2.07.  Fees.    

(a)    Facility Fee.  Subject to ‎Section 2.24(a)(iii) the Company agrees to pay
each Bank a facility fee at the respective rate per annum set forth below on
such Bank’s average daily Commitment (irrespective of usage) from the date
hereof until the Termination Date, payable on the last day of each March, June,
September and December during the term of such Bank’s Commitment and on the
Termination Date.  The facility fee in respect of any period shall be determined
on the basis of the Credit Ratings in effect on each day during such period, in
accordance with the table set forth below.  The rate per annum at which such
facility fee is calculated shall change when and as any Credit Rating changes.

 

 

Debt Rating From
S&P/Moody’s/Fitch

Facility Fee
(Rates per annum)

> A+ / A1 / A+

5.0 bps

A / A2 / A

7.0 bps

A- / A3 / A-

9.0 bps

BBB+ / Baa1 / BBB+

10.0 bps

<  BBB / Baa2 / BBB

12.5 bps

 

(b)    Letter of Credit Fees.  Subject to ‎Section 2.24(a)(iii) in addition to
any fees paid pursuant to ‎Section 2.05(g), the Company agrees to pay to the
Agent for the account of the Banks, to be allocated among the Banks based upon
their Applicable Percentages with respect to each Letter of Credit for which the
fee is paid, a fee on each issued and outstanding Letter of Credit (a “Letter of
Credit Fee”) at the respective rate per annum set forth below on the average
daily undrawn amount of each Letter of Credit from the date hereof until the
Termination Date, payable on the last day of each March, June, September and
December during the term of such Bank’s Commitment and on the Termination
Date.  The Letter of Credit Fee in respect of any period shall be determined on
the basis of the Credit Ratings in effect on each day during such period, in
accordance with the table set forth below.  The rate per annum at which such
Letter of Credit Fee is calculated shall change when and as any Credit Rating
changes.

 

 

Debt Rating From S&P/Moody’s/Fitch

Letter of Credit Fee
(Rate per annum)

> A+ / A1 / A+

70.0 bps

A / A2 / A

80.5 bps

A- / A3 / A-

91.0 bps

BBB+ / Baa1 / BBB+

102.5 bps

<  BBB / Baa2 / BBB

112.5 bps



40

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

(c)    Other Fees.

(i)    The Company shall pay to the Arrangers and the Agent for their own
respective accounts fees in the amounts and at the times set forth in the
applicable Fee Letters or otherwise separately agreed by them.  Such fees shall
be fully earned when paid and shall not be refundable for any reason whatsoever.

(ii)    The Company shall pay to the Banks such fees as shall have been
separately agreed upon in writing in the amounts and at the times so
specified.  Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever.

Section 2.08.  Reduction of the Commitments; Increased Commitments; Additional
Banks.    

(a)    The Company shall have the right, upon at least three (3) Business Days’
notice to the Agent and without premium or penalty, to terminate in whole or
reduce ratably in part the unused portions of the respective Commitments of the
Banks; provided, that the Total Commitment shall not be reduced to an amount
which is less than the aggregate principal amount of the Revolving Credit
Obligations then outstanding; provided further, that if the Total Commitment is
reduced to an amount which is less than the Letter of Credit Sublimit, the
Alternative Currency Sublimit or the Swing Line Sublimit then in effect, the
Letter of Credit Sublimit, the Alternative Currency Sublimit or the Swing Line
Sublimit (as applicable) shall automatically be reduced to an amount equal to
the Total Commitment as so reduced; provided further, that each partial
reduction shall be in the aggregate amount of $10,000,000 or an integral
multiple of $1,000,000 in excess thereof; and provided further, that a notice of
termination of the Commitments delivered by the Company may state that such
notice is conditioned upon the effectiveness of other credit facilities or
another transaction, in which case such notice may be revoked by the Company (by
notice to the Agent on or prior to the specified effective date) if such
condition is not satisfied.

(b)    The Company may, upon at least thirty (30) days’ notice to the Agent
(which shall promptly provide a copy of such notice to the Banks), propose to
increase the Total Commitment by an amount not to exceed $1,000,000,000 in the
aggregate for all such increases during the term of this Agreement (the amount
of any such increase, the “Increased Commitments”).  The Company shall be
entitled to have the Total Commitment increased pursuant to this ‎Section
2.08(b) not more than three (3) times during the term of this Agreement.  Each
Bank party to this Agreement at such time shall have the right (but no
obligation), for a

41

 

--------------------------------------------------------------------------------

 

 

period of fifteen (15) days following receipt of such notice, to elect by notice
to the Company and the Agent to increase its Commitment by a principal amount
which bears the same ratio to the Increased Commitments as its then Commitment
bears to the Total Commitment then existing.

(c)    If any Bank party to this Agreement shall not elect to increase its
Commitment pursuant to subsection ‎(b) of this Section, the Company may
designate another financial institution or other financial institutions (which
may be, but need not be, one or more of the existing Banks) which at the time
agree to (i) in the case of any such financial institution that is an existing
Bank, increase its Commitment and (ii) in the case of any other such financial
institution (an “Added Bank”), become a party to this Agreement.  The sum of the
increases in the Commitments of the existing Banks pursuant to this subsection
‎(c) plus the Commitments of the Added Banks shall not in the aggregate exceed
the unsubscribed amount of the Increased Commitments.

(d)    An increase in the Total Commitment pursuant to this ‎Section 2.08 shall
become effective upon the receipt by the Agent of an Increase Agreement signed
by the Company, by each Added Bank, and by each other Bank whose Commitment is
to be increased (each such Bank, an “Increasing Bank”), setting forth the new
Commitments of such Banks and setting forth the agreement of each Added Bank to
become a party to this Agreement and to be bound by all the terms and provisions
hereof, together with such evidence of appropriate corporate authorization on
the part of the Company with respect to the Increased Commitments and such
opinions of counsel for the Company with respect to the Increased Commitments as
set forth in such Increase Agreement.  Once the Increase Agreement has been
executed and delivered by the applicable parties, this Agreement shall be deemed
to be amended to reflect the increase in Commitments provided for therein
notwithstanding the provisions of ‎Section 9.01.

By executing and delivering an Increase Agreement, each Increasing Bank and each
Added Bank confirms to and agrees with each party hereto as follows: (x) neither
the Agent nor any Bank makes any representation or warranty, nor assumes any
responsibility with respect to, any statements, warranties or representations
made in or in connection with this Agreement or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Agreement or
any other instrument or document furnished pursuant hereto; and (y) neither the
Agent nor any Bank makes any representation or warranty, nor assumes any
responsibility with respect to, the financial condition of any Borrower or the
performance or observance by any Borrower of any of its obligations under this
Agreement or any other instrument or document furnished pursuant hereto.

Within five (5) Business Days after execution of an Increase Agreement, each
Borrower, at its own expense, shall execute and deliver to the Agent a new Note,
if requested, to each Added Bank and, if requested by any Increasing Bank,

42

 

--------------------------------------------------------------------------------

 

 

to such Increasing Bank.  Such new Note or Notes shall be dated the effective
date of such Increase Agreement and shall otherwise be in substantially the form
of Exhibit A hereto.

(e)    If there are any Revolving Advances outstanding on the effective date of
any Increase Agreement, each Bank other than an Added Bank or an Increasing Bank
(each such Bank an “Assigning Bank”) agrees that it will assign to each Added
Bank and Increasing Bank such portion of such Assigning Bank’s rights and
obligations under this Agreement as shall be necessary to cause each Added Bank
and Increasing Bank to share ratably (based on the proportion that such Added
Bank’s or Increasing Bank’s Commitment bears to the Total Commitment after
giving effect to the Increase Agreement) in each such Revolving Advance.  Such
assignments shall be effected by execution and delivery by the applicable
Assigning Banks, Added Banks or Increasing Banks of Assignments and
Acceptances.  In consideration of such assignments, each Added Bank and
Increasing Bank shall before 12:00 noon (New York City time) on the effective
date of the Increase Agreement, make available for the account of its Applicable
Lending Office to the Agent at its address referred to in ‎Section 9.02, in same
day funds, such Added Bank’s or Increasing Bank’s ratable portion (based on (i)
the proportion that such Added Bank’s Commitment or (ii) the increase in such
Increasing Bank’s Commitment bears to the Total Commitment after giving effect
to the Increase Agreement) of each Revolving Borrowing then outstanding,
together with an amount equal to such ratable portion of the interest which has
accrued to such date and remains unpaid on such Revolving Advances.  After the
Agent’s receipt of such funds, the Agent will promptly make such same day funds
available to the account of each Assigning Bank in an amount equal to such
Assigning Bank’s ratable portion of such payment by the Added Banks and
Increasing Banks.

(f)    If there are any Letters of Credit or Swing Line Advances outstanding on
the date of any Increase Agreement, each Issuing Bank and Swing Line Bank and
each Bank agree that the Letter of Credit Participations and Swing Line
Participations with respect to each outstanding Letter of Credit and Swing Line
Advance shall be adjusted so that each Bank’s Letter of Credit Participation and
Swing Line Participation with respect to each such Letter of Credit and Swing
Line Advance shall be in the proportion that such Bank’s Applicable Share (after
giving effect to the Increased Commitments and the assignments provided for in
‎Section 2.08(e)).

Section 2.09.  Repayment of Revolving Advances and Swing Line Advances.  Each
Borrower shall repay on the Termination Date the principal amount of each
Revolving Advance made to it.  Each Borrower shall repay each Swing Line Advance
on the earlier to occur of (x) the Termination Date and (y) the date that is ten
(10) Business Days after such Swing Line Advance is made. 



43

 

--------------------------------------------------------------------------------

 

 

Section 2.10.  Interest on Revolving Advances and Swing Line Advances.  Each
Borrower shall pay interest on the unpaid principal amount of each Revolving
Advance and each Swing Line Advance made by each Bank to such Borrower from the
date of such Revolving Advance or such Swing Line Advance until such principal
amount shall be paid in full, at the following rates per annum:

(a)    Base Rate Advances.  With respect to any Revolving Advance that is a Base
Rate Advance and any Swing Line Advance, a rate per annum equal at all times to
the Base Rate in effect from time to time plus the Applicable Base Rate Margin,
payable quarterly in arrears on the tenth Business Day of each April, July,
October and January and on the date such Base Rate Advance or Swing Line Advance
shall be paid in full; provided, that any amount of principal which is not paid
when due (whether at stated maturity, by acceleration or otherwise) shall bear
interest, from the date on which such amount is due until such amount is paid in
full, payable on demand, at a rate per annum equal at all times to 2% per annum
above the Base Rate plus the Applicable Base Rate Margin in effect from time to
time.  The Agent shall provide telephonic notice to the Company (which in turn
shall advise the applicable Borrower) of the amount of interest due and payable
on Base Rate Advances or Swing Line Advance by a date not later than the date
such payment is due; provided,  however, that the Agent’s failure to give such
notice shall not discharge the applicable Borrower from the payment of interest
but shall only delay the due date of such interest until such telephonic notice
is given.  “Applicable Base Rate Margin” means a rate per annum determined in
reference to the rates under the column “Applicable Base Rate Margin” set forth
after clause ‎(b) below on the basis of the Credit Ratings at such time.

(b)    Eurocurrency Advances.  If such Revolving Advance is a Eurocurrency
Advance, a rate per annum equal at all times during the Interest Period for such
Revolving Advance to the sum of the Eurocurrency Rate for such Interest Period
plus the Applicable Eurocurrency Margin, payable on the last day of such
Interest Period and, if such Interest Period has a duration of more than three
months, on each day which occurs during such Interest Period every three months
from the first day of such Interest Period; provided that any amount of
principal which is not paid when due (whether at stated maturity, by
acceleration or otherwise) shall bear interest, from the date on which such
amount is due until such amount is paid in full, payable on demand, at a rate
per annum equal at all times to 2% per annum above (x) if the originally
scheduled Interest Period shall then be in effect, the sum of the Eurocurrency
Rate plus the Applicable Eurocurrency Margin then in effect with respect to such
Revolving Advance, and (y) in all other cases, the Base Rate plus the Applicable
Base Rate Margin in effect from time to time.  “Applicable Eurocurrency Margin”
means, in respect of any Eurocurrency Advance, a rate per annum determined as of
the first day of the Interest Period for such Eurocurrency Advance in reference
to the rates under the column “Applicable Eurocurrency Margin” set forth below
on the basis of the Credit Ratings at such time.



44

 

--------------------------------------------------------------------------------

 

 

 

 

 

Debt Rating From S&P/Moody’s/Fitch

Applicable
Eurocurrency
Margin

Applicable Base
Rate Margin

> A+ / A1 / A+

70.0 bps

0 bps

A / A2 / A

80.5 bps

0 bps

A- / A3 / A-

91.0 bps

0 bps

BBB+ / Baa1 / BBB+

102.5 bps

2.5 bps

< BBB / Baa2 / BBB

112.5 bps

12.5 bps

 

Section 2.11.  Additional Interest on Eurocurrency Advances.  Each Borrower
shall pay to each Bank, so long as such Bank shall be required under regulations
of the Board of Governors of the Federal Reserve System to maintain reserves
with respect to liabilities or assets consisting of or including Eurocurrency
Liabilities, additional interest on the unpaid principal amount of each
Eurocurrency Advance made by such Bank to such Borrower, from the date of such
Revolving Advance until such principal amount is paid in full, at an interest
rate per annum equal at all times to the remainder obtained by subtracting (i)
the Eurocurrency Rate for the Interest Period for such Revolving Advance from
(ii) the rate obtained by dividing such Eurocurrency Rate by a percentage equal
to 100% minus the Eurocurrency Rate Reserve Percentage of such Bank for such
Interest Period, payable on each date on which interest is payable on such
Revolving Advance.  In addition if, as a result of a Change in Law, such Bank
shall be required to comply with any reserve ratio requirement or analogous
requirement of any other central banking or financial regulatory authority
imposed in respect of the maintenance of the Commitments or the funding of the
Eurocurrency Rate Advances, each Borrower shall pay such additional costs
(expressed as a percentage per annum and rounded upwards, if necessary, to the
nearest five decimal places) equal to the actual costs allocated to such
Commitment or Advance by such Bank (as determined by such Bank in good faith,
which determination shall be conclusive). Such additional interest so notified
to the Company (which in turn shall advise the applicable Borrower) by any Bank
shall be payable to the Agent for the account of such Bank on the dates
specified for payment of interest for such Advance in ‎Section 2.10.  For the
avoidance of doubt, no amount shall be payable under this ‎Section 2.11 to the
extent duplicative of amounts required to be reimbursed pursuant to ‎Section
2.10(b) and/or ‎Section 2.15.

Section 2.12.  Interest Rate Determination.    (a) The Agent shall give prompt
notice to the Company (which in turn shall advise the applicable Borrower) and
the Banks of the applicable interest rate determined by the Agent for purposes
of ‎Section 2.10(a) or ‎(b).

(b)    Subject to Section 7.10, if the Agent shall, at least one Business Day
before the date of any requested Revolving Borrowing or the Conversion or
continuation of any Revolving Borrowing, notify the Company and the Banks that

45

 

--------------------------------------------------------------------------------

 

 

the Eurocurrency Rate cannot be determined pursuant to the definition of
“Eurocurrency Rate” set forth in Section 1.01 of this Agreement for such
requested Eurocurrency Advance or continuation of such Eurocurrency Advance for
the applicable amount (whether denominated in Dollars or an Alternative
Currency) and Interest Period, the Agent shall forthwith notify the Company and
the Banks that the interest rate cannot be determined for such Eurocurrency
Advances, whereupon

(i)    each such Revolving Advance will automatically, on the last day of the
then outstanding Interest Period therefor, Convert into, and with respect to a
requested Revolving Advance as part of a requested Revolving Borrowing, such
Advance shall be, a Eurocurrency Advance denominated in Dollars, or if the
affected currency is Dollars, a Base Rate Advance (or if such Advance is then a
Base Rate Advance, will continue as a Base Rate Advance), and

(ii)    the rights of the Borrowers to select, and the obligation of the Banks
to make, or to Convert Advances into or continue Advances as, Eurocurrency
Advances in such currency shall be suspended until the Agent shall notify the
Company and the Banks that the circumstances causing such suspension no longer
exist.

(c)    If, with respect to any Eurocurrency Advances, the Majority Banks shall
at least one Business Day before the requested date of, or the proposed
Conversion or continuation of the Advances comprising all or part of, any
Revolving Borrowing, notify the Agent that the Eurocurrency Rate for any
Interest Period for such Advances in a particular currency will not adequately
reflect the cost to such Majority Banks of making, funding or maintaining their
respective Eurocurrency Advances bearing interest at a Eurocurrency Rate for
such Interest Period, the Agent shall forthwith so notify the Company and the
Banks, whereupon

(i)    each such outstanding Eurocurrency Advance will automatically, on the
last day of the then existing Interest Period therefor, Convert or be continued
as, and with respect to a requested Revolving Advance as part of a requested
Revolving Borrowing, such Advance shall be, a Eurocurrency Advance denominated
in Dollars (or, if the affected currency is Dollars, a Base Rate Advance), and

(ii)    the rights of the Borrowers to select, and the obligation of the Banks
to make, or to Convert Advances into or continue Advances as, Eurocurrency
Advances in such currency shall be suspended until the Majority Banks have
notified the Agent, and the Agent shall notify the Company and the Banks that
the circumstances causing such suspension no longer exist.



46

 

--------------------------------------------------------------------------------

 

 

(d)    [Reserved]

(e)    [Reserved]

(f)    The Agent shall, upon becoming aware that the circumstances causing any
such suspension referred to in Sections ‎2.12(b), ‎2.12(c) or ‎2.16 no longer
apply, promptly so notify the Company; provided that the failure of the Agent to
so notify the Company shall not impair the rights of the Banks under this
‎Section 2.12 or ‎Section 2.16, as applicable, or expose the Agent to any
liability.

(g)    If (i) the applicable Borrower shall fail to select the duration of any
Interest Period for any Eurocurrency Rate Advances in accordance with the
provisions contained in the definition of “Interest Period” in ‎Section 1.01 and
the provisions of this Section 2.12, or (ii) is not entitled to Convert or
continue such Advances into or as Eurocurrency Rate Advances pursuant to this
Section 2.12, the Agent will forthwith so notify the Company and the Banks and
such Advances will automatically, on the last day of the then existing Interest
Period therefor, Convert into (x) in the case of clause ‎(i) above, Eurocurrency
Advances having an Interest Period of one month and (y) otherwise, Base Rate
Advances.

(h)    On the date on which the aggregate unpaid principal amount of Revolving
Advances comprising any Revolving Borrowing shall be reduced, by payment or
prepayment or otherwise, to less than $5,000,000, such Revolving Advances shall,
if they are Eurocurrency Advances, automatically Convert into Base Rate
Advances; provided, however, that if and so long as each such Revolving Advance
shall be of the same Type and have the same Interest Period as Revolving
Advances comprising another Borrowing or other Borrowings of such Borrower, and
the aggregate unpaid principal amount of all such Revolving Advances shall equal
or exceed $5,000,000 (or its equivalent in any Alternative Currency), the
Company shall have the right to continue all such Advances as, or to Convert all
such Advances into, Advances of such Type having such Interest Period.

Section 2.13.  Voluntary Conversion or Continuation of Advances.    The
applicable Borrower may on any Business Day, upon notice given to the Agent not
later than 11:00 a.m. (New York City time) on the third Business Day prior to
the date of the proposed Conversion or continuation, and subject to the
provisions of Sections ‎2.12 and ‎2.16 and the provisos in this ‎Section 2.13,
Convert all or any part of the Revolving Advances of one Type denominated in any
currency comprising the same Revolving Borrowing into Advances of another Type
denominated in the same currency or continue all or any part of the Revolving
Advances of one Type denominated in a currency comprising the same Revolving
Borrowing as Revolving Advances of the same Type denominated in such currency;
provided, however, that any such Conversion or continuation of any Eurocurrency
Rate Advances shall be made on, and only on, the last day of an

47

 

--------------------------------------------------------------------------------

 

 

Interest Period for such Eurocurrency Rate Advances; and provided,  further,
that no Revolving Advance may be Converted into or continued as a Eurocurrency
Rate Advance at any time that a Default or Event of Default has occurred and is
continuing, unless the Majority Banks shall have consented to such Conversion or
continuation.  Any such Conversion or continuation of any Revolving Advances
shall be in the minimum amounts and increments specified in ‎Section 2.01(b);
provided, that in the case of the continuation of a Borrowing comprised of
Eurocurrency Advances denominated in an Alternative Currency, such continuation
may, subject to the terms and conditions otherwise set forth herein, be in an
aggregate principal amount equal to the aggregate principal amount of the
Borrowing being continued.  Each such notice of a Conversion or continuation
shall, within the restrictions specified above, specify (i) the date of such
Conversion (or continuation), (ii) the Revolving Advances to be Converted (or
continued), and (iii) if such Conversion (or continuation) is into (or of)
Eurocurrency Rate Advances, the duration of the Interest Period for each such
Revolving Advance.  Notwithstanding anything herein to the contrary, no Advance
may be converted into or continued as an Advance denominated in a different
currency, but instead must be prepaid in the original currency of such Advance
and reborrowed in the other currency.

Section 2.14.  Prepayments of Revolving Advances and Swing Line Advances.    (a)
Subject to ‎Section 9.04(b), if applicable, a Borrower may (i) following notice
given to the Agent by the Company (on behalf of such Borrower) not later than
11:00 a.m. (New York City time) on the proposed date of prepayment, such notice
specifying the applicable Borrower, the proposed date and aggregate principal
amount of the prepayment, and if such notice is given, such Borrower shall
prepay the outstanding principal amounts of the Base Rate Advances comprising
part of the same Revolving Borrowing in whole or ratably in part, together with
accrued interest to the date of such prepayment on the principal amount prepaid
and (ii) following notice given to the Agent by the Company (on behalf of such
Borrower) not later than 11:00 a.m. (London time) three (3) Business Days prior
to the proposed date of prepayment, such notice specifying the applicable
Borrower, the proposed date and aggregate principal amount of the prepayment,
and if such notice is given, such Borrower shall prepay the outstanding
principal amounts of the Eurocurrency Rate Advances comprising a Revolving
Borrowing in whole or ratably in part, together with accrued interest to the
date of such prepayment on the principal amount prepaid.  Each partial
prepayment shall be in an aggregate principal amount not less than $1,000,000.

(b)    If on any date the Agent notifies the Company that the Dollar Equivalent
of the aggregate principal amount of all outstanding Revolving Credit
Obligations exceeds the Total Commitment, or the aggregate amount of Revolving
Credit Obligations denominated in an Alternative Currency exceed 105% of the
Alternative Currency Sublimit, the applicable Borrower shall on such date prepay
an aggregate principal amount of Revolving Advances (or, if there are no

48

 

--------------------------------------------------------------------------------

 

 

Revolving Advances outstanding, Cash Collateralize Letters of Credit) ratably to
the Banks in an amount equal to or, at the option of such Borrower, greater than
such excess, with accrued interest to the date of such prepayment on the
principal amount prepaid.  The Company may determine which Borrowing such
prepayment shall be allocated to, and any such prepayment of Eurocurrency Rate
Advances shall be subject to the provisions of ‎Section 9.04(b).

(c)    Notwithstanding clause ‎(a) above, the Company may, upon notice to the
Swing Line Bank (with a copy to the Agent), at any time and from time to time,
voluntarily prepay Swing Line Advances in whole or in part without premium or
penalty; provided that (i) such notice must be received by the Swing Line Bank
and the Agent no later than 1:00 p.m. on the date of the prepayment and (ii) any
such prepayment shall be in a minimum principal amount of $100,000.  Each such
notice shall specify the date and amount of such prepayment and the prepayment
amount specified in such notice shall be due and payable on the date specified
therein.

(d)    Notwithstanding anything to the contrary contained in this Agreement, if
a notice of prepayment is given in connection with a conditional notice of
termination of the Commitments as contemplated by Section 2.08(a), then such
notice of prepayment may be revoked if such notice of termination is revoked in
accordance with Section 2.08.

Section 2.15.  Increased Costs and Reduced Return.    (a) If, due to a Change in
Law (other than any change by way of imposition or increase of reserve
requirements or, in the case of Eurocurrency Advances, included in the
Eurocurrency Rate Reserve Percentage) there shall be any increase on or after
the date hereof in the cost to any Bank of agreeing to make or making, funding
or maintaining Eurocurrency Advances or to any Bank or Issuing Bank of
participating in, issuing or maintaining Letters of Credit, by an amount deemed
by such Bank or Issuing Bank to be material, then the Company shall from time to
time, within 15 days after demand by such Bank or Issuing Bank, accompanied by
the certificate required therefor under ‎Section 2.15(c) (with a copy of such
demand and such certificate to the Agent), pay to the Agent for the account of
such Bank or Issuing Bank additional amounts sufficient to compensate such Bank
or Issuing Bank for such increased cost.

(b)    If any Bank or Issuing Bank shall have determined that a Change in Law
(including, without limitation, any Change in Law with respect to any Taxes,
other than Indemnified Taxes, Other Taxes, net income Taxes or withholding Taxes
excluded from the definition of Taxes by the first sentence of ‎Section 2.20(a)
and any Taxes described in Section 2.20(h) and Section 2.20(j)) has or would
have the effect on or after the date hereof of reducing the rate of return on
such Bank’s or Issuing Bank’s capital or liquidity or the capital or liquidity
of any corporation controlling such Bank or Issuing Bank as a consequence of
such Bank’s or Issuing Bank’s obligation hereunder to a level below that which
such

49

 

--------------------------------------------------------------------------------

 

 

Bank or Issuing Bank could have achieved but for such adoption, change or
compliance by an amount deemed by such Bank or Issuing Bank to be material, then
the Company shall, from time to time, within 15 days after demand by such Bank
or Issuing Bank, accompanied by the certificate required therefor under ‎Section
2.15(c) (with a copy of such demand and such certificate to the Agent), pay to
the Agent for the account of such Bank or Issuing Bank such additional amount or
amounts as will compensate such Bank or Issuing Bank or such controlling
corporation for such reduction; provided that such amounts shall be
proportionate to the amounts that such Bank or Issuing Bank charges other
borrowers or account parties for such reductions suffered on loans or letters of
credit, as the case may be, in connection with substantially similar facilities
as reasonably determined by such Bank or Issuing Bank, as the case may be,
acting in good faith.

(c)    Each Bank or Issuing Bank will promptly notify the Company and the Agent
of any event of which it has knowledge, occurring after the date hereof, which
will entitle such Bank or Issuing Bank to compensation pursuant to this Section
and will designate a different Applicable Lending Office if such designation
will avoid the need for, or reduce the amount of, such compensation and will
not, in the reasonable judgment of such Bank or Issuing Bank, be otherwise
disadvantageous to such Bank or Issuing Bank.  In determining such amount, such
Bank or Issuing Bank may use any reasonable averaging and attribution
methods.  A certificate of any Bank or Issuing Bank claiming compensation under
this Section and setting forth in reasonable detail the additional amount or
amounts to be paid to it hereunder and the basis for the calculation thereof
shall be conclusive in the absence of manifest error.

(d)    The Company shall not be obligated to pay any additional amounts with
respect to a demand under ‎Section 2.15(a) or ‎2.15(b) that are attributable to
the period (the “Excluded Period”) ending 120 days prior to the Company’s
receipt of the certificate with respect to such demand required under ‎Section
2.15(c); provided, however, that to the extent such additional amounts accrue
during the Excluded Period because of the retroactive effect of the applicable
law, rule, regulation, guideline or request promulgated during the 120 day
period prior to the Company’s receipt of such certificate, the limitation set
forth in this ‎Section 2.15(d) shall not apply.

(e)    If any Bank or Issuing Bank shall subsequently recoup any costs (other
than from the Company) for which such Bank or Issuing Bank has theretofore been
compensated by the Company under this ‎Section 2.15, such Bank or Issuing Bank
shall remit to the Company an amount equal to the amount of such recoupment. 

(f)    The obligations of the Company under this Section 2.15 shall survive the
payment in full of the obligations hereunder and the termination of this
Agreement.



50

 

--------------------------------------------------------------------------------

 

 

Section 2.16.  Illegality.  (a) In the event that any Bank or Issuing Bank, as
applicable, shall have determined (which determination shall, absent manifest
error, be final, conclusive and binding upon all parties) at any time that the
making or continuance of its Eurocurrency Advances in Dollars or in any
Alternative Currency, or the Issuance of Letters of Credit in a Primary Currency
or another Alternative Currency, has become unlawful because of the introduction
of or any change in or in the interpretation of any law or regulation or because
of the assertion of unlawfulness by any central bank or other Governmental
Authority, then, in any such event, such Bank or such Issuing Bank, as
applicable, shall give prompt notice (by telephone confirmed in writing) to the
Company and to the Agent of such determination (which notice the Agent shall
promptly transmit to the other Banks).

(b)    Upon the giving of the notice to the Company referred to in subsection
‎(a) above, then the obligation of the Banks to make, or to Convert Revolving
Advances into or to continue Revolving Advances as, Eurocurrency Advances, or
the obligation of the Issuing Banks to Issue Letters of Credit in the applicable
Primary Currency or other Alternative Currency, shall be suspended until the
applicable Bank or Issuing Bank notifies the Agent and the Agent shall notify
the Company and the Banks that the circumstances causing such suspension no
longer exist, and if any affected Eurocurrency Advances are then outstanding,
the Company shall (or shall cause the applicable Borrower), upon at least one
Business Day’s written notice to the Agent and the affected Bank, or if
permitted by applicable law no later than the date permitted thereby, in the
Company’s sole discretion, either (i) prepay the principal amount of all
outstanding Eurocurrency Advances of such Bank to which such notice related,
together with accrued interest thereon to the date of payment or (ii) Convert
each such Eurocurrency Advance into a Base Rate Advance.  If more than one Bank
gives notice pursuant to ‎Section 2.16(a) at any time, then all outstanding
Eurocurrency Advances of such Banks must be treated the same by the applicable
Borrower pursuant to this ‎Section 2.16(b).  Any Base Rate Advance arising by
reason of this ‎Section 2.16(b) shall have an Interest Period assigned to it
that ends on the date that the Eurocurrency Advance for which it shall have been
substituted would have expired, and the interest thereon shall be payable on the
date that interest would otherwise have been payable on such Eurocurrency
Advance.  Such Base Rate Advance may be prepaid at any time prior to the date
that the Eurocurrency Advances comprising a part of such Revolving Borrowing
shall be prepaid in accordance with this Agreement.

Section 2.17.  Payments and Computations.  (a) The Borrowers shall make each
payment hereunder and under the Notes (except with respect to principal of,
interest on, and other amounts relating to Advances denominated in an
Alternative Currency) not later than 11:00 a.m. (New York City time) on the day
when due in Dollars to the Agent in same day funds, without set-off or
counterclaim, by deposit of such funds to the Agent’s account maintained at the
Payment Office for Dollars.  The Borrowers shall make each payment hereunder

51

 

--------------------------------------------------------------------------------

 

 

and under the Notes with respect to principal of, interest on, and other amounts
relating to Advances or Letters of Credit denominated in an Alternative Currency
not later than 11:00 a.m. (London time) on the day when due in such Alternative
Currency to the Agent in same day funds by deposit of such funds to the Agent’s
account maintained at the Payment Office for such Alternative Currency.  The
Agent will give the Company prior notice of the due date of the principal of any
Revolving Advance and of the due date and amount of any fees payable hereunder;
provided that the failure to give any such prior notice shall not limit the
Company’s or the applicable Borrower’s liability for such payment, but shall
delay the due date of such payment for purposes of Sections ‎6.01(a) or ‎(b), as
applicable, by the number of days after such due date that such notice is
given.  The Agent will promptly thereafter cause to be distributed like funds
relating to the payment of principal, interest, Reimbursement Obligations or
fees ratably (other than amounts payable pursuant to Section ‎2.11, ‎2.15,
‎2.19, ‎2.20 or 2.22 or as contemplated by ‎Section 2.24) to the applicable
Banks for the account of their respective Applicable Lending Offices, and like
funds relating to the payment of any other amount payable to any Bank to such
Bank for the account of its Applicable Lending Office, in each case to be
applied in accordance with the terms of this Agreement.

(b)    All computations of interest based on Bank of America’s prime rate shall
be made by the Agent on the basis of a year of 365 or 366 days, as the case may
be, and all computations of interest based on the Eurocurrency Rate or the
Federal Funds Rate and of fees shall be made by the Agent, and all computations
of interest pursuant to ‎Section 2.11 shall be made by a Bank, on the basis of a
year of 360 days, in each case for the actual number of days (including the
first day but excluding the last day) occurring in the period for which such
interest or fees are payable.  Each determination by the Agent (or, in the case
of ‎Section 2.11, by a Bank) of an interest rate hereunder shall be conclusive
and binding for all purposes, absent manifest error.

(c)    Whenever any payment hereunder or under the Notes shall be stated to be
due on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall in such cases be
included in the computation of payment of interest or fees, as the case may be;
provided, however, if such extension would cause payment of interest on or
principal of Eurocurrency Advances to be made in the next following calendar
month, such payment shall be made on the next preceding Business Day.

(d)    Unless the Agent shall have received notice from a Borrower prior to the
date on which any payment is due from such Borrower to the Banks hereunder that
such Borrower will not make such payment in full, the Agent may assume that such
Borrower has made such payment in full to it on such date and it may, in
reliance upon such assumption, cause (but shall not be required to cause) to be
distributed to each Bank on such due date an amount equal to the amount then due
such Bank.  If and to the extent such Borrower shall not have so made such

52

 

--------------------------------------------------------------------------------

 

 

payment in full to the Agent as applicable, each Bank shall repay to the Agent
as applicable, forthwith on demand such amount distributed to such Bank together
with interest thereon, for each day from the date such amount is distributed to
such Bank until the date such Bank repays such amount to the Agent at the
Overnight Rate, plus any administrative, processing or similar fees customarily
charged by the Issuing Bank in connection with the foregoing.

Section 2.18.  Sharing of Payments, Etc.  If any Bank shall obtain any payment
(whether voluntary, involuntary, through the exercise of any right of set-off,
or otherwise) on account of the Revolving Advances made by it or participations
in Letter of Credit Obligations or in Swing Line Advances held by it (other than
pursuant to ‎Section 2.11, ‎2.15, 2.16 or ‎2.20 or as contemplated by ‎Section
2.24) in excess of its ratable share of payments on account of the Revolving
Advances or participation in Letter of Credit Obligations or Swing Line Advances
held by all the Banks, such Bank shall forthwith purchase from the other Banks
such participations in the Revolving Advances or Letter of Credit Obligations or
Swing Line Advances made by them as shall be necessary to cause such purchasing
Bank to share the excess payment ratably with each of them; provided, however,
that if all or any portion of such excess payment is thereafter recovered from
such purchasing Bank, such purchase from each Bank shall be rescinded and such
Bank shall repay to the purchasing Bank the purchase price to the extent of such
recovery together with an amount equal to such Bank’s ratable share (according
to the proportion of (a) the amount of such Bank’s required repayment to (b) the
total amount so recovered from the purchasing Bank) of any interest or other
amount paid or payable by the purchasing Bank in respect of the total amount so
recovered.  Each Borrower agrees that any Bank so purchasing a participation
from another Bank pursuant to this ‎Section 2.18 may, to the fullest extent
permitted by law, exercise all its rights of payment (including the right of
set-off) with respect to such participation as fully as if such Bank were a Bank
hereunder in the amount of such participation.

Section 2.19.  Swing Line Advances.

(a)    The Swing Line.  Subject to the terms and conditions set forth herein
including ‎Section 2.24(c), the Swing Line Bank, in reliance upon the agreements
of the other Banks set forth in this ‎Section 2.19,  shall make advances (each
such advance, a “Swing Line Advance”) to the Company from time to time on any
Business Day during the period from the date hereof until the Termination Date
in an aggregate amount not to exceed at any time outstanding the amount of the
Swing Line Sublimit, notwithstanding the fact that such Swing Line Advances,
when aggregated with the Letter of Credit Participations and Advances held by
the Bank serving as Swing Line Bank may exceed the amount of such Bank’s
Commitment;  provided, however, that after giving effect to any Swing Line
Advance, (i) the sum of the Revolving Credit Obligations shall not exceed the
Total Commitment, and (ii) the aggregate outstanding principal amount of the
Revolving Advances of any Bank, plus such Bank’s Letter of Credit

53

 

--------------------------------------------------------------------------------

 

 

Participations,  plus such Bank’s Swing Line Participations shall not exceed
such Bank’s Commitments; and provided further, that the Company shall not use
the proceeds of any Swing Line Advance to refinance any outstanding Swing Line
Advance.  Within the foregoing limits, and subject to the other terms and
conditions hereof, the Company may borrow under this ‎Section 2.19, prepay under
‎Section 2.14, and reborrow under this ‎Section 2.19.  Each Swing Line Advance
shall be a Base Rate Advance and shall be denominated in Dollars.  Immediately
upon the making of a Swing Line Advance, each Bank shall be deemed to, and
hereby irrevocably and unconditionally agrees to, purchase from the Swing Line
Bank a risk participation in such Swing Line Advance (a “Swing Line
Participation”) in proportion to such Bank’s Applicable Percentage.

(b)    Borrowing Procedures.  Each Swing Line Borrowing shall be made upon the
Company’s irrevocable notice to the Swing Line Bank and the Agent, which may be
given by telephone. Each such notice must be received by the Swing Line Bank and
the Agent not later than 1:00 p.m. on the requested borrowing date, and shall
specify (i) the amount to be borrowed, which shall be a minimum of $100,000, and
(ii) the requested borrowing date, which shall be a Business Day.  Each such
telephonic notice must be confirmed promptly by delivery to the Swing Line Bank
and the Agent of a written notice (a “Notice of Swing Line Borrowing”)
substantially in the form of Exhibit B-3 hereto (or such other form as may be
approved by the Agent  (including any form on an electronic platform or
electronic transmission system as shall be approved by the Agent)),
appropriately completed and signed by a Responsible Officer of the
Company.  Promptly after receipt by the Swing Line Bank of any telephonic Notice
of Swing Line Borrowing, the Swing Line Bank will confirm with the Agent (by
telephone or in writing) that the Agent has also received such Notice of Swing
Line Borrowing and, if not, the Swing Line Bank will notify the Agent (by
telephone or in writing) of the contents thereof.  Unless the Swing Line Bank
has received notice (by telephone or in writing) from the Agent (including at
the request of any Bank) prior to 2:00 p.m. on the date of the proposed Swing
Line Borrowing (x) directing the Swing Line Bank not to make such Swing Line
Advance as a result of the limitations set forth in the first proviso to the
first sentence of ‎Section 2.19(a), or (y) that one or more of the applicable
conditions specified in ‎Article 3 is not then satisfied, then, subject to the
terms and conditions hereof, the Swing Line Bank will, not later than 3:00 p.m.
on the borrowing date specified in such Notice of Swing Line Borrowing, make the
amount of its Swing Line Advance available to the Company at its Payment Office
for Dollars.

(c)    Refinancing of Swing Line Advances.

(i)    The Swing Line Bank at any time in its sole discretion may request, on
behalf of the Company (which hereby irrevocably authorizes the Swing Line Bank
to so request on its behalf), that each Bank make a Base Rate Advance in an
amount equal to such Bank’s Swing Line

54

 

--------------------------------------------------------------------------------

 

 

Participation of the amount of Swing Line Advances then outstanding.  Such
request shall be made in writing (which written request shall be deemed to be a
Notice of Revolving Borrowing for purposes hereof) and in accordance with the
requirements of ‎Section 2.01, without regard to the minimum and multiples
specified therein for the principal amount of Base Rate Advances, but subject to
the limitations set forth in the final sentence of ‎Section 2.01(a) and the
conditions set forth in ‎Section 3.02.  The Swing Line Bank shall furnish the
Company with a copy of the applicable Notice of Revolving Borrowing promptly
after delivering such notice to the Agent.  Each Bank shall make an amount equal
to its Swing Line Participation with respect to the applicable Swing Line
Advance available to the Agent in immediately available funds for the account of
the Swing Line Bank not later than 1:00 p.m. on the day specified in such Notice
of Revolving Borrowing, whereupon, subject to ‎Section 2.19(c)(ii), each Bank
that so makes funds available shall be deemed to have made a Base Rate Advance
to the Company in such amount.  The Agent shall remit the funds so received to
the Swing Line Bank.

(ii)    If for any reason any Swing Line Advance cannot be refinanced by such a
Base Rate Borrowing in accordance with ‎Section 2.19(c)(i), the request for Base
Rate Advance submitted by the Swing Line Bank as set forth herein shall be
deemed to be a request by the Swing Line Bank that each of the Banks fund its
risk participation in the relevant Swing Line Advance and each Bank’s payment to
the Agent for the account of the Swing Line Bank pursuant to ‎Section 2.19(c)(i)
shall be deemed payment in respect of such participation.

(iii)   If any Bank fails to make available to the Agent for the account of the
Swing Line Bank any amount required to be paid by such Bank pursuant to the
foregoing provisions of this ‎Section 2.19(c) by the time specified in ‎Section
2.19(c)(i), the Swing Line Bank shall be entitled to recover from such Bank
(acting through the Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Bank at a rate per annum equal to the
Overnight Rate, plus any administrative, processing or similar fees customarily
charged by the Swing Line Bank in connection with the foregoing.  If such Bank
pays such amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Bank’s Base Rate Advance included in the relevant Base Rate
Borrowing or funded participation in the relevant Swing Line Advance, as the
case may be.  A certificate of the Swing Line Bank submitted to any Bank
(through the Agent) with respect to any amounts owing under this clause ‎(iii)
shall be conclusive absent manifest error.

(iv)   Each Bank’s obligation to make Base Rate Advances or to purchase and fund
risk participations in Swing Line Advances pursuant to

55

 

--------------------------------------------------------------------------------

 

 

this ‎Section 2.19(c) shall be absolute and unconditional and shall not be
affected by any circumstance, including (A) any setoff, counterclaim,
recoupment, defense or other right which such Bank may have against the Swing
Line Bank, the Company or any other Person for any reason whatsoever, (B) the
occurrence or continuance of a Default, or (C) any other occurrence, event or
condition, whether or not similar to any of the foregoing; provided, however,
that each Bank’s obligation to make Base Rate Advances pursuant to this ‎Section
2.19(c) is subject to the conditions set forth in ‎Section 3.02.  No such
funding of risk participations shall relieve or otherwise impair the obligation
of the Company to repay Swing Line Advances, together with interest as provided
herein.

(d)    Repayment of Participations.

(i)    At any time after any Bank has purchased and funded a risk participation
in a Swing Line Advance, if the Swing Line Bank receives any payment on account
of such Swing Line Advance, the Swing Line Bank will distribute to such Bank its
Applicable Percentage thereof in the same funds as those received by the Swing
Line Bank.

(ii)   If any payment received by the Swing Line Bank in respect of principal or
interest on any Swing Line Advance is required to be returned by the Swing Line
Bank or is invalidated, declared to be fraudulent or preferential, set aside or
required to be repaid in connection with any proceeding under any Debtor Relief
Law or otherwise (including pursuant to any settlement entered into by the Swing
Line Bank in its discretion), each Bank shall pay to the Swing Line Bank its
Applicable Percentage thereof on demand of the Agent, plus interest thereon from
the date of such demand to the date such amount is returned, at a rate per annum
equal to the Overnight Rate.  The Agent will make such demand upon the request
of the Swing Line Bank.  The obligations of the Banks under this clause shall
survive the payment in full of the obligations hereunder and the termination of
this Agreement.

(e)    Interest for Account of Swing Line Bank.  The Swing Line Bank shall be
responsible for invoicing the Company for interest on the Swing Line
Advances.  Until each Bank funds its Base Rate Advance or risk participation
pursuant to this ‎Section 2.19 to refinance such Bank’s Swing Line Participation
in any Swing Line Advance, interest in respect of such Swing Line Participation
shall be solely for the account of the Swing Line Bank.

(f)    Payments Directly to Swing Line Bank.  The Company shall make all
payments of principal and interest in respect of the Swing Line Advances
directly to the Swing Line Bank.



56

 

--------------------------------------------------------------------------------

 

 

Section 2.20.  Taxes.  (a) Subject to ‎Section 2.20(f), any and all payments by
each Borrower under the Loan Documents shall be made, in accordance with
‎Section 2.17, free and clear of and without deduction for any and all present
or future taxes, levies, imposts, duties, deductions, withholdings (including
backup withholding), assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties,
applicable thereto and all liabilities with respect thereto (collectively,
“Taxes”), excluding, (i) in the case of each Bank, each Issuing Bank and the
Agent, (A) Taxes imposed on or measured by its income, branch profits Taxes and
franchise Taxes imposed on it, by the jurisdiction (or any political subdivision
thereof) under the laws of which such Bank, such Issuing Bank or the Agent (as
the case may be) is organized, has its principal office or lending office or
carries on business and (B) any withholding Taxes (including any backup
withholding Taxes) imposed by the United States of America with respect to
payments under the Loan Documents under the laws (including any statute, treaty
or regulation) in effect on the Second Amendment and Restatement Effective Date
(or, in the case of any assignee party to an Assignment and Acceptance, on the
effective date of its becoming a “Bank” hereunder or the Bank or Issuing Bank
changes its lending office), but not excluding any such withholding Taxes
payable as a result of any change in such laws occurring on or after the Second
Amendment and Restatement Effective Date (or, in the case of any assignee party
to an Assignment and Acceptance, after the effective date of its becoming a
“Bank” hereunder) and not excluding such withholding Taxes on payments to an
assignee to the extent amounts with respect to such Taxes would have been
payable to the assignor pursuant to Section 2.20, (ii) in the case of each Bank
and each Issuing Bank, Taxes imposed on or measured by its income, branch
profits Taxes and franchise Taxes imposed on it, as a result of a present or
former connection between such Bank or such Issuing Bank and the jurisdiction of
the Governmental Authority imposing such Tax or any taxing authority thereof or
therein (other than any such Taxes that would not be imposed but for such
Person’s execution of, or exercise of any rights or remedies under, this
Agreement or any other Loan Document), and (iii) any U.S. federal withholding
Taxes imposed under FATCA (all such non-excluded Taxes being hereinafter
referred to as “Indemnified Taxes”).  Subject to ‎Section 2.20(f), if any
Borrower or the Agent shall be required by law to deduct any Indemnified Taxes
from or in respect of any sum payable under any Loan Document to any Bank, any
Issuing Bank or the Agent, (x) the sum payable by the applicable Borrower shall
be increased as may be necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this ‎Section
2.20(a)) such Bank, such Issuing Bank or the Agent (as the case may be) receives
an amount equal to the sum it would have received had no such deductions been
made, (y) such Borrower or the Agent, as applicable, shall make such deductions
and (z) such Borrower or the Agent, as applicable, shall pay the full amount
deducted to the relevant taxing authority or other authority in accordance with
applicable law.



57

 

--------------------------------------------------------------------------------

 

 

(b)    In addition, each Borrower individually agrees, and the Company jointly
and severally with the applicable Borrower agrees, to pay any present or future
stamp or documentary Taxes and any other excise or property Taxes, charges and
similar levies which arise from any payment made by such Borrower under any Loan
Document or from the execution, delivery or registration of, or otherwise with
respect to, any Loan Document, except any such Taxes imposed as a result of a
present or former connection between the Agent, a Bank or an Issuing Bank and
the jurisdiction imposing such Tax (other than any such Taxes that would not be
imposed but for such Person’s execution of, performance of or exercise of any
rights or remedies under, or receiving payments under, this Agreement or any
other Loan Document) with respect to an assignment (other than an assignment
made pursuant to Section 2.21) (hereinafter referred to as “Other Taxes”).  The
Agent may demand payment of, and seek recourse on, any Other Taxes from the
Company and such Borrower, without any requirement that the Agent allocate the
reimbursement obligation for such Other Taxes between the Company and such
Borrower.

(c)    Each Borrower will indemnify each Bank, each Issuing Bank and the Agent
for the full amount of Indemnified Taxes and Other Taxes (including, without
limitation, any Indemnified Taxes and Other Taxes imposed by any jurisdiction on
amounts payable under this ‎Section 2.20) paid by such Bank, such Issuing Bank
or the Agent (as the case may be) and any liability (including penalties,
interest and expenses reasonably incurred) arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally asserted; provided, however, that such Borrower shall not be obligated
to make payment to such Bank, such Issuing Bank or the Agent (as the case may
be) pursuant to this ‎Section 2.20(c) in respect of penalties, interest or
expenses attributable to such Indemnified Taxes or Other Taxes if such
penalties, interest or expenses are attributable to the gross negligence or
willful misconduct of the Person seeking indemnification under this ‎Section
2.20(c).  This indemnification shall be made within 30 days from the date such
Bank, such Issuing Bank or the Agent (as the case may be) makes written demand
therefor by delivering a certificate setting forth in reasonable detail the
amount of the indemnification to be made hereunder and the basis for the
calculation thereof, which certificate shall be conclusive in the absence of
manifest error.  No Borrower shall be obligated to pay any indemnification with
respect to a demand under this ‎Section 2.20(c) relating to amounts incurred
more than 120 days prior to such Borrower’s receipt of the certificate with
respect to such demand required under this ‎Section 2.20(c); provided, that if
the circumstances giving rise to such demand are retroactive, then the 120-day
period referred to above shall be extended to include the period of retroactive
effect;  provided further, that any Borrower that is a "controlled foreign
corporation" within the meaning of Section 957 of the Internal Revenue Code
shall not be required to pay amounts under this ‎Section 2.20(c) in respect of
Taxes that did not arise in connection with any obligations of such Borrower
under any Loan Document.



58

 

--------------------------------------------------------------------------------

 

 

(d)    The Agent may, from time to time, request that the Company furnish (and
the Company shall, reasonably promptly following any such request, furnish) to
the Agent the originals or certified copies of receipts evidencing the payment
of Indemnified Taxes or Other Taxes by and on behalf of the Borrowers (or any
other form, certificate or document reasonably acceptable to the Agent).

(e)    Without prejudice to the survival of any other agreement of any Borrower
hereunder, the agreements and obligations of the Borrowers contained in this
‎Section 2.20 shall survive the payment in full of principal and interest
hereunder and under the Notes.

(f)    (i) On or prior to the Second Amendment and Restatement Effective Date
(or, in the case of any assignee party to an Assignment and Acceptance, on the
effective date of its becoming a “Bank” hereunder), each Bank and each Issuing
Bank, in each case, organized under the laws of a jurisdiction outside the
United States of America shall, to the extent it is legally entitled to do so,
provide the Agent, the Company and each other Borrower that is organized under
the laws of the United States of America (or any state or political subdivision
thereof) with the forms prescribed by the Internal Revenue Service of the United
States of America certifying such Bank’s or such Issuing Bank’s (as the case may
be) exemption from withholding taxes imposed by the United States of America
with respect to all payments to be made to such Bank or such Issuing Bank (as
the case may be) under any Loan Document, and each such Bank or Issuing Bank (as
the case may be) shall thereafter provide the Agent, the Company and each other
Borrower that is organized under the laws of the United States of America (or
any state or political subdivision thereof) with such supplements and amendments
thereto and such additional forms, certificates, statements or documents as may
from time to time be required by applicable law.  If a Bank or Issuing Bank that
is organized under the laws of a jurisdiction outside the United States of
America shall fail to deliver, or improperly delivers, the forms, certificates,
statements or documents required to be delivered by this ‎Section 2.20(f)(i),
then ‎Section 2.20(a) shall not apply with respect to U.S. federal, state and
local income taxes imposed on any payments made to or for the account of such
Bank or such Issuing Bank (as the case may be) under any Loan Document to the
extent that such taxes would not have been imposed but for such Bank or Issuing
Bank’s failure to deliver or deliver properly the forms, certificates,
statements or documents required to be delivered by this ‎Section 2.20(f)(i),
during the period that such failure or deficiency shall continue, and the
Borrowers or the Agent shall be permitted to withhold United States federal,
state and local income taxes from any payments made under any Loan Document at
the applicable statutory rate.

(ii)    [Reserved]

(iii)   [Reserved]



59

 

--------------------------------------------------------------------------------

 

 

(iv)    Each Bank and each Issuing Bank that is organized under the laws of the
United States of America (or any state or political subdivision thereof) shall,
on or prior to the Second Amendment and Restatement Effective Date (or, in the
case of any assignee party to an Assignment and Acceptance, on the effective
date of its becoming a “Bank” hereunder), provide the Agent, the Company and
each other Borrower that is organized under the laws of the United States of
America (or any state or political subdivision thereof) with two complete copies
of Internal Revenue Service Form W-9, and each such Bank or Issuing Bank, as the
case may be, shall thereafter provide the Agent, the Company and each other
Borrower that is organized under the laws of the United States of America (or
any state or political subdivision thereof) with such supplements and amendments
thereto and such additional forms, certificates, statements or documents as may
from time to time be required by applicable law.  If a Bank or Issuing Bank that
is organized under the laws of the United States of America (or any state or
political subdivision thereof) shall fail to deliver, or improperly delivers,
the forms, certificates, statements or documents required to be delivered by
this ‎Section 2.20(f)(iv), then Section 2.20‎(a) shall not apply with respect to
U.S. federal, state and local income taxes imposed on any payments made to or
for the account of such Bank or such Issuing Bank (as the case may be) under any
Loan Document to the extent that such taxes would not have been imposed but for
such Bank or Issuing Bank’s failure to deliver or deliver properly the forms,
certificates, statements or documents required to be delivered by this ‎Section
2.20(f)(iv), during the period that such failure or deficiency shall continue,
and the Borrowers or the Agent shall be permitted to withhold United States
federal, state and local income taxes from any payments made, under any Loan
Document at the applicable statutory rate.

(v)     In addition to the requirements of Section 2.20(f)(i) and (f)(iv), each
Bank and each Issuing Bank that is entitled to an exemption from or reduction of
withholding taxes with respect to payments made under any Loan Document shall
deliver to the Agent, the Company and each other Borrower, at the time or times
reasonably requested by the Agent, the Company and each other Borrower, such
properly completed and executed documentation reasonably requested by the Agent,
the Company and each other Borrower as will permit such payments to be made
without withholding or at a reduced rate of withholding.  Notwithstanding
anything to the contrary in the preceding sentence, the completion, execution
and submission of such documentation (other than such documentation set forth in
Section 2.20(f)(i), (f)(iv) and (k)) shall not be required if in the Bank or
Issuing Bank’s reasonable judgment such completion, execution or submission
would subject such Bank or Issuing Bank to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Bank or Issuing Bank.



60

 

--------------------------------------------------------------------------------

 

 

(g)   If any Bank or Issuing Bank determines, in its sole discretion, exercised
in good faith, that it has actually and finally realized, by reason of a refund,
deduction or credit of any Indemnified Taxes or Other Taxes paid or reimbursed
by a Borrower pursuant to this ‎Section 2.20 in respect of payments under any
Loan Document, a current monetary benefit that it would otherwise not have
obtained but for such refund, deduction or credit, and that would result in the
total payments under this ‎Section 2.20 exceeding the amount needed to make such
Bank or such Issuing Bank whole, such Bank or such Issuing Bank shall pay to
such Borrower, with reasonable promptness following the date on which it
actually realizes such benefit, an amount equal to the lesser of the amount of
such benefit or the amount of such excess, in each case net of all reasonable
out-of-pocket expenses incurred in securing such refund, deduction or credit;
provided, however, that (i) such Bank or Issuing Bank shall not be obligated to
disclose to any Borrower any information regarding its tax affairs or
computations and (ii) nothing contained in this ‎Section 2.20(g) shall be
construed so as to interfere with the right of any Bank or Issuing Bank to
arrange its tax affairs as it deems appropriate.

(h)   Notwithstanding any provision in this Agreement to the contrary, for any
period with respect to which any Bank (including any assignee party to an
Assignment and Acceptance that becomes a “Bank” hereunder) or Issuing Bank has
failed to deliver, or has improperly delivered, to the Borrowers or the Agent
(as the case may be) the appropriate form, certificate, statement or document
required to be delivered in ‎Section 2.20(f) or ‎Section 2.20(k), such Bank or
Issuing Bank, as the case may be, shall not be entitled to indemnification under
‎Section 2.20(c) for any Indemnified Taxes imposed by reason of such failure or
improper delivery.

(i)    Any Bank claiming any indemnification or additional amounts payable
pursuant to this ‎Section 2.20 will designate a different Applicable Lending
Office if such designation will avoid the need for, or reduce the amount of, any
such indemnification or additional amounts and will not, in the reasonable
judgment of such Bank, be otherwise disadvantageous to such Bank.

(j)    Notwithstanding any provision in this Agreement to the contrary, if any
Bank changes its residence, principal place of business or Applicable Lending
Office or takes any similar action (other than at the Company’s request or
pursuant to ‎Section 2.20(i)), and the effect of such change or action, as of
the date thereof, would be to increase the additional amounts or indemnification
that the Borrowers are required to pay under ‎Section 2.20(a) and ‎Section
2.20(c) then the Borrowers shall not be obligated to pay the amount of such
increase.

(k)   If any payment made pursuant to the Loan Documents would be subject to
U.S. federal withholding Tax imposed by FATCA if the recipient were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as

61

 

--------------------------------------------------------------------------------

 

 

applicable), such recipient shall deliver to the Borrowers and the Agent at the
time or times prescribed by law and at such time or times reasonably requested
by the Borrowers or the Agent, such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Internal Revenue
Code) and such additional documentation reasonably requested by the Borrowers or
the Agent as may be necessary for the Borrowers and the Agent to comply with
their obligations under FATCA and to determine that such recipient has complied
with such recipient’s obligations under FATCA or to determine the amount to
deduct and withhold from such payment.  Solely for purposes of this ‎Section
2.20(k), “FATCA” shall include any amendments made to FATCA after the date
hereof.    

(l)    Each Bank shall severally indemnify the Agent, within 10 days after
demand therefor, for (i) any Taxes attributable to such Bank (but only to the
extent that the applicable Borrower and the Company have not already indemnified
the Agent for such Taxes and without limiting the obligation of the applicable
Borrower and the Company to do so), (ii) any Taxes attributable to such Bank’s
failure to comply with the provisions of ‎Section 9.08(e) relating to the
maintenance of a Participant Register and (iii) any other Taxes attributable to
such Bank, in each case, that are payable or paid by the Agent in connection
with any Loan Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate as to the amount
of such payment or liability delivered to any Bank by the Agent shall be
conclusive absent manifest error.  Each Bank hereby authorizes the Agent to set
off and apply any and all amounts at any time owing to such Bank under this
Agreement or otherwise payable by the Agent to the Bank from any other source
against any amount due to the Agent under this paragraph ‎(l).

(m)    For purposes of determining withholding Indemnified Taxes imposed under
FATCA, from and after the Second Amendment and Restatement Effective Date, the
Company and the Agent shall treat (and the Banks hereby authorize the Agent to
treat) this Agreement as not qualifying as a "grandfathered obligation" within
the meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).

Section 2.21.  Substitution of Banks.  In the event that (v) any Bank shall not
have consented to any amendment to this Agreement requiring the consent of all
Banks whereas the Majority Banks have consented; (w) any one or more Banks,
pursuant to ‎Section 2.15 hereof, incurs any increased costs, receives a reduced
payment or is required to make any payment for which any such Bank demands
compensation pursuant to such Section, or makes a claim for indemnity or
compensation under ‎Section 2.20 hereof with respect to a payment when no other
Bank makes a claim for indemnity or compensation under ‎Section 2.20 with
respect to such payment, in any such case which compensation or indemnity
increases the effective lending rate of such Bank with respect to its share of
the Revolving Advances in excess of the effective lending rate of the other
Banks, and such Bank has not mitigated such increased costs, reduced payment or

62

 

--------------------------------------------------------------------------------

 

 

additional payment within 30 days after receipt by such Bank from the Company of
a written notice that such Bank’s effective lending rate has so exceeded the
effective lending rate of the other Banks; (x) any one or more Banks have
determined pursuant to ‎Section 2.16(a) or ‎Section 3.01(b)(ii) that it may not
make or maintain all or certain of its Eurocurrency Advances at such time (and
the other Banks shall continue to be able to make or maintain their
corresponding Eurocurrency Advances at such time) and the inability of such
Bank, as applicable, to make or maintain such Eurocurrency Advances continues
for 30 or more days after the receipt by the Company from such Bank of written
notice of such inability and the Company’s request that such Bank alleviate such
inability; (y) any Bank is a Defaulting Bank; or (z) any Bank shall decline (or
be deemed to have declined) to extend its Commitment hereunder after a request
for extension of Commitments pursuant to ‎Section 2.22 and Banks holding
Commitments equaling or exceeding 51% of the Total Commitment have agreed to
extend their Commitments pursuant to such request; then and in any such event,
the Company may substitute for such Bank an existing Bank, or another financial
institution which is reasonably acceptable to the Agent, to assume the
Commitment, the Letter of Credit Participations and/or the Swing Line
Participations of such Bank and to purchase the Note of such Bank hereunder,
without recourse to or warranty (other than as to unencumbered ownership) by, or
expense to, such Bank for a purchase price equal to the outstanding principal
amount of the Revolving Advances then payable to such Bank plus any accrued but
unpaid interest and accrued but unpaid fees with respect thereto; provided that
in the case of clause (v) above, such substitute Bank shall have provided the
applicable consent.  Such purchase shall be effected by execution and delivery
by such Bank and its replacement of an Assignment and Acceptance, and shall
otherwise be made in the manner described in ‎Section 9.08.  Upon such purchase,
to the extent of the rights and benefits assigned, such Bank shall no longer be
a party hereto or have any rights or benefits hereunder (except for rights or
benefits that such Bank would retain hereunder upon termination of this
Agreement) and the replacement Bank shall succeed to the rights and benefits,
and shall assume the obligations, of such Bank hereunder, including such Bank’s
Letter of Credit Participations and Swing Line Participations, and under such
Bank’s Note.

Section 2.22.    Extension of Commitments.    (a) One time during each period
from the date that is 90 days prior to each Anniversary Date to the date that is
30 days prior to each such Anniversary Date (but in any case not more than three
times during the term of this Agreement), the Borrowers may, by written notice
(an “Extension Request”) given to the Agent, request that the Stated Termination
Date be extended.  Each such Extension Request shall contemplate an extension of
the Stated Termination Date to a date that is one year after the Stated
Termination Date then in effect.

(b)    The Agent shall promptly advise each Bank of its receipt of any Extension
Request.  Each Bank may, in its sole discretion, consent to a requested
extension by giving written notice thereof to the Agent by not later than the
date

63

 

--------------------------------------------------------------------------------

 

 

(the “Extension Confirmation Date”) that is 15 days after the date of the
Extension Request, which consent shall be irrevocable when given.  Failure on
the part of any Bank to respond to an Extension Request by the applicable
Extension Confirmation Date shall be deemed to be a denial of such request by
such Bank.  Subject to the Company’s right to replace a Bank pursuant to
‎Section 2.21, if all of the Banks, after giving effect to the last sentence in
this paragraph, shall consent in writing to the requested extension, such
request shall be granted.  Promptly following the opening of business on the
first Business Day following the applicable Extension Confirmation Date, the
Agent shall notify the Company in writing as to whether the requested extension
has been granted (such written notice being an “Extension Confirmation Notice”)
and, if granted, such extension shall become effective upon the issuance of such
Extension Confirmation Notice.  The Agent shall promptly thereafter provide a
copy of such Extension Confirmation Notice to each Bank.  If such extension is
not granted, the Agent shall give the Company notice of the identity of any
non-consenting Banks.  If the Company replaces one or more non-consenting Banks
pursuant to the provisions of ‎Section 2.21, and any such replacement Bank
becomes a Bank on or before the earlier of (i) 30 days after the Extension
Confirmation Date and (b) 5 days before the applicable Anniversary Date, and
consents to the Extension Request at the time it becomes a Bank, such consent
shall be effective retroactively as of the Extension Confirmation Date.

Section 2.23.  Cash Collateral.    

(a)    Certain Credit Support Events.  At any time that there shall exist a
Defaulting Bank, if the reallocation described in ‎Section 2.24(a)(iv) cannot,
or only can partially, be effected, then within two (2) Business Days following
written notice by the Agent to the Company, the Company shall Cash Collateralize
the Issuing Banks’ Fronting Exposure (after giving effect to ‎Section
2.24(a)(iv) and any Cash Collateral provided by the Defaulting Bank) in an
amount not less than the Minimum Collateral Amount. 

(b)    Grant of Security Interest.  The Company, and to the extent provided by
any Defaulting Bank, such Bank, hereby grants to (and subjects to the control
of) the Agent, for the benefit of the Agent and the Issuing Banks, and agrees to
maintain, a first priority security interest in all such Cash Collateral, all as
security for the obligations to which such Cash Collateral shall be applied
pursuant to ‎Section 2.23(c).  If at any time the Agent determines that Cash
Collateral is subject to any right or claim of any Person other than the Agent
as herein provided, or that the total amount of such Cash Collateral is less
than the Minimum Collateral Amount, the Company will, promptly upon demand by
the Agent, pay or provide to the Agent additional Cash Collateral in an amount
sufficient to eliminate such deficiency.

(c)    Application.  Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this ‎Section 2.23 in respect of

64

 

--------------------------------------------------------------------------------

 

 

Letters of Credit shall be held and applied to the satisfaction of the specific
Letter of Credit Obligations or obligations to fund participations therein
(including, as to Cash Collateral provided by a Defaulting Bank, any interest
accrued on such obligation), prior to any other application of such property as
may be provided for herein. 

(d)    Release.  Cash Collateral (or the appropriate portion thereof) provided
to reduce Fronting Exposure shall be released promptly following (i) the
elimination of the applicable Fronting Exposure or other obligations giving rise
thereto (including by the termination of Defaulting Bank status of the
applicable Bank or (ii) the Agent’s good faith determination that there exists
excess Cash Collateral; provided,  however, (x) that Cash Collateral furnished
by or on behalf of the Company shall not be released during the continuance of
an Event of Default (and following application as provided in this ‎Section 2.23
may be otherwise applied in accordance with this Credit Agreement), and (y) the
Person providing Cash Collateral and the applicable Issuing Banks, as
applicable, may agree that Cash Collateral shall not be released but instead
held to support future anticipated Fronting Exposure or other obligations.

Section 2.24.  Defaulting Banks.    

(a)    Adjustments.  Notwithstanding anything to the contrary contained in this
Agreement, if any Bank becomes a Defaulting Bank, then, until such time as that
Bank is no longer a Defaulting Bank, to the extent permitted by applicable law:

(i)    Waivers and Amendments.  That Defaulting Bank’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Majority Banks.

(ii)   Reallocation of Payments.  Any payment of principal, interest, fees or
other amounts received by the Agent for the account of that Defaulting Bank
(whether voluntary or mandatory, at maturity, pursuant to ‎Article 6 or
otherwise, and including any amounts made available to the Agent by that
Defaulting Bank pursuant to ‎Section 9.05) hereunder, shall be applied at such
time or times as may be determined by the Agent as follows: first, to the
payment of any amounts owing by that Defaulting Bank to the Agent hereunder;
second, to the payment on a pro rata basis of any amounts owing by that
Defaulting Bank to any Issuing Bank or Swing Line Bank hereunder; third, to Cash
Collateralize the Issuing Banks’ Fronting Exposure with respect to such
Defaulting Bank in accordance with ‎Section 2.23; fourth, as the Company may
request (so long as no Default or Event of Default exists), to the funding of
any Advance in respect of which that Defaulting Bank has failed to fund its
portion thereof as required by this Agreement, as determined by the Agent;

65

 

--------------------------------------------------------------------------------

 

 

fifth, if so determined by the Agent and the Company, to be held in a deposit
account and released pro rata in order to (x) satisfy obligations of that
Defaulting Bank to fund Advances under this Agreement and (y) Cash Collateralize
the Issuing Banks’ future Fronting Exposure with respect to such Defaulting Bank
with respect to future Letters of Credit; sixth, to the payment of any amounts
owing to the Banks or the Issuing Banks or Swing Line Bank as a result of any
judgment of a court of competent jurisdiction obtained by any Bank or Issuing
Bank or Swing Line Bank against that Defaulting Bank as a result of that
Defaulting Bank’s breach of its obligations under this Agreement; seventh, so
long as no Default or Event of Default exists, to the payment of any amounts
owing to any Borrower as a result of any judgment of a court of competent
jurisdiction obtained by such Borrower against that Defaulting Bank as a result
of that Defaulting Bank’s breach of its obligations under this Agreement; and
eighth, to that Defaulting Bank or as otherwise directed by a court of competent
jurisdiction; provided that if (x) such payment is a payment of the principal
amount of any Advances or reimbursement of a disbursement under a Letter of
Credit in respect of which that Defaulting Bank has not fully funded its
appropriate share and (y) such Advances were made or such Letter of Credit was
issued at a time when the applicable conditions set forth in ‎Article 3 were
satisfied or waived, such payment shall be applied solely to pay the Advances of
and Letter of Credit Obligations owed to all non-Defaulting Banks on a pro rata
basis prior to being applied to the payment of any Advances of that Defaulting
Bank until such time as all Advances and all funded and unfunded participations
in Letter of Credit Obligations are held by the Banks pro rata as contemplated
hereunder.  Any payments, prepayments or other amounts paid or payable to a
Defaulting Bank that are applied (or held) to pay amounts owed by a Defaulting
Bank or to post Cash Collateral pursuant to this ‎Section 2.24(a)(ii) shall be
deemed paid to and redirected by that Defaulting Bank, and each Bank irrevocably
consents hereto.    

(iii)    Certain Fees.  (A) Each Defaulting Bank shall be entitled to receive a
facility fee pursuant to ‎Section 2.07(a) for any period during which that Bank
is a Defaulting Bank only to the extent allocatable to the sum of (1) the
outstanding amount of the Revolving Advances funded by it and (2) its Applicable
Percentage of the stated amount of Letters of Credit for which it has provided
Cash Collateral hereunder.

(B)    Each Defaulting Bank shall be entitled to receive Letter of Credit Fees
for any period during which that Bank is a Defaulting Bank only to the extent
allocatable to its Applicable Percentage of the stated amount of Letters of
Credit for which it has provided Cash Collateral hereunder.



66

 

--------------------------------------------------------------------------------

 

 

(C)    With respect to facility fees and Letter of Credit Fees not required to
be paid to any Defaulting Bank pursuant to clause ‎(A) or ‎(B) above, the
Company shall (x) pay to each Bank that is not a Defaulting Bank that portion of
any such fee otherwise payable to such Defaulting Bank with respect to such
Defaulting Bank’s participation in Letter of Credit Obligations and Swing Line
Advance that has been reallocated to such non-Defaulting Bank pursuant to clause
‎(iv) below, (y) pay to each Issuing Bank and Swing Line Bank, as applicable,
the amount of any such fee otherwise payable to such Defaulting Bank to the
extent allocable to such Issuing Bank’s or Swing Line Bank’s Fronting Exposure
to such Defaulting Bank, and (z) not be required to pay the remaining amount of
any such fee.

(iv)    Reallocation of Participations to Reduce Fronting Exposure.  During any
period in which there is a Defaulting Bank, for purposes of computing the amount
of the obligation of each non-Defaulting Bank to acquire, refinance or fund
participations in Letters of Credit (and Letter of Credit Obligations) and Swing
Line Advances pursuant to ‎Section 2.05, the Applicable Percentage of each
non-Defaulting Bank shall be computed without giving effect to the Commitment of
that Defaulting Bank; provided that (x) each such reallocation shall be given
effect only if, on the date of reallocation, no Default or Event of Default
exists; and (y) the reallocation shall only be permitted to the extent that it
does not cause the aggregate outstanding principal amount of the Revolving
Advances of any Bank plus such Bank’s Letter of Credit Participations and Swing
Line Participations (giving effect to the reallocation pursuant to this clause
‎(iv)) to exceed such Bank’s Commitments.

(v)    Repayment of Swing Line Advances; Cash Collateral.  If the reallocation
described in clause ‎(iv) above cannot, or can only partially, be effected, the
Company shall, without prejudice to any right or remedy available to it
hereunder or under law, within two (2) Business Days following written notice by
the Agent to the Company, (x) first, prepay Swing  Line Advances in an amount
equal to the Swing Line Bank’s Fronting Exposure and (y) second, Cash
Collateralize the Issuing Banks’ Fronting Exposure in accordance with the
procedures set forth in ‎Section 2.23.

(b)    Defaulting Bank Cure.  If the Company, the Agent, and the Issuing Banks
agree in writing that a Defaulting Bank should no longer be deemed to be a
Defaulting Bank, the Agent will so notify the parties hereto, whereupon as of
the effective date specified in such notice and subject to any conditions set
forth therein (which may include arrangements with respect to any Cash
Collateral), that Bank will, to the extent applicable, purchase that portion of
outstanding

67

 

--------------------------------------------------------------------------------

 

 

Advances of the other Banks or take such other actions as the Agent may
determine to be necessary to cause the Revolving Advances and funded and
unfunded participations in Letters of Credit to be held on a pro rata basis by
the Banks according to their Applicable Percentages (without giving effect to
‎Section 2.24(a)), in the case of Letters of Credit, whereupon that Bank will
cease to be a Defaulting Bank; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Company while that Bank was a Defaulting Bank; provided further, that except
to the extent otherwise expressly agreed by the affected parties and subject to
Section 9.20, no change hereunder from Defaulting Bank to Bank will constitute a
waiver or release of any claim of any party hereunder arising from that Bank’s
having been a Defaulting Bank.

(c)    New Swing Line Advances/Letters of Credit.  So long as any Bank is a
Defaulting Bank,  (i) the Swing  Line Bank shall not be required to fund any
Swing  Line Advances unless it is satisfied that it will have no Fronting
Exposure after giving effect to such Swing Line Advance and (ii) no Issuing Bank
shall be required to issue, extend, renew or increase any Letter of Credit
unless it is satisfied that it will have no Fronting Exposure after giving
effect thereto.

ARTICLE 3

CONDITIONS OF LENDING

Section 3.01.  Conditions Precedent to the Effectiveness of the Second Amendment
and Restatement.  (a) The amendment and restatement of the Existing Credit
Agreement on the Second Amendment and Restatement Effective Date is subject to
the conditions precedent that (x) all facility, agency and administrative fees
provided for under the terms of this Agreement, accrued to the Second Amendment
and Restatement Effective Date and invoiced two (2) Business Days prior to the
Second Amendment and Restatement Effective Date, shall have been paid by the
Company and (y) the Agent shall have received on or before the Second Amendment
and Restatement Effective Date the following, each dated as of the Second
Amendment and Restatement Effective Date in form and substance reasonably
satisfactory to the Agent:

(i)    A fully executed copy of this Agreement and, for each Bank requesting the
same, a Note of the Company payable to such Bank.

(ii)   Certified copies of (A) the resolutions of the board of directors or
other governing body of the Company approving this Agreement and the Notes; and
(B) all documents evidencing other necessary corporate or other authorizing
action and governmental approvals, if any, with respect to this Agreement and
the Notes.



68

 

--------------------------------------------------------------------------------

 

 

(iii)    Signed copies of a certificate of the Secretary or an Assistant
Secretary or other appropriate officer or representative of the Company
certifying the names and true signatures of the officers or other
representatives of the Company authorized to sign this Agreement and the Notes
and the other documents or certificates to be delivered by the Company pursuant
to this Agreement.  The Agent may conclusively rely on such certificate until
the Agent shall receive a further certificate of the Secretary or an Assistant
Secretary or other representative canceling or amending the prior certificate
and submitting the signatures of the officers or other representatives named in
such further certificate.

(iv)    A certificate executed by the Treasurer or Assistant Treasurer of the
Company on behalf of the Company certifying that as of the Second Amendment and
Restatement Effective Date, since December 31, 2016 there has been no material
adverse change in the business, financial condition, operations, properties or
performance of the Company and its Subsidiaries, taken as a whole, or in the
ability of the Company to perform its obligations under this Agreement or any
Note; provided that any change in the market price, credit rating or trading
value of the securities of the Company or its Subsidiaries shall not, by itself,
be taken into account in determining whether there has been such a material
adverse change.

(v)     Favorable opinions of the General Counsel, an associate general counsel
or Senior SEC Counsel of the Company in substantially the form of Exhibit E
hereto and special counsel for the Company in form and substance reasonably
satisfactory to the Agent.  Such counsel shall be reasonably satisfactory to the
Agent.

(vi)    All documentation and other information required by the Act to the
extent requested at least 10 days before the Second Amendment and Restatement
Effective Date.

(b)    The obligation of each Bank to make its initial Advance on the occasion
of the initial Borrowing by any Borrowing Subsidiary and the obligation of any
Issuing Bank to Issue and each Bank to participate in any Letter of Credit
Issued on behalf of such Borrowing Subsidiary hereunder, on or after the Second
Amendment and Restatement Effective Date, is subject to the conditions precedent
that (i) all facility, agency and administrative fees provided for under the
terms of this Agreement, accrued to the date of such initial Advance or Letter
of Credit, shall have been paid by the Company; (ii) no Bank or Issuing Bank
shall have advised the Agent and the Company in writing that such Bank or
Issuing Bank has determined that it would be illegal under applicable law for
such Bank or Issuing Bank to make an Advance to such Borrowing Subsidiary or
Issue Letters of Credit for the account of such borrowing Subsidiary and (iii)
the Agent shall have received on or before the day of such initial Borrowing or
Letter of

69

 

--------------------------------------------------------------------------------

 

 

Credit the following, each dated such day or within two (2) Business Days prior
to such day, in form and substance reasonably satisfactory to the Agent:

(A)    A fully executed copy of the Election to Participate and, for each Bank
requesting the same, a Note of such Borrowing Subsidiary payable to such Bank.

(B)    Certified copies of (1) the resolutions or other authorizing action of
the board of directors or other governing body of such Borrowing Subsidiary
approving its Election to Participate, this Agreement and the Notes of such
Borrowing Subsidiary; and (2) all documents evidencing other necessary corporate
or other authorizing action and governmental approvals, if any, with respect to
this Agreement and the Notes of such Borrowing Subsidiary.

(C)    Signed copies of a certificate of the Secretary or an Assistant Secretary
or other appropriate officer or representative of such Borrower Subsidiary
certifying the names and true signatures of the officers or other
representatives of such Borrowing Subsidiary authorized to sign such Borrowing
Subsidiary’s Election to Participate and the Notes of such Borrowing Subsidiary
and the other documents or certificates to be delivered by such Borrowing
Subsidiary pursuant to this Agreement.  The Agent may conclusively rely on such
certificate of such Borrowing Subsidiary until the Agent shall receive a further
certificate of the Secretary or an Assistant Secretary or other representative
of such Borrowing Subsidiary canceling or amending the prior certificate of such
Borrowing Subsidiary and submitting the signatures of the officers or other
representatives named in such further certificate.

(D)    Favorable opinions of (1) the General Counsel, an associate general
counsel or Senior SEC Counsel of the Company covering the matters, to the extent
applicable, and in substantially the form, to the extent applicable, of Exhibit
E hereto, (2) special counsel for the Company and such Borrowing Subsidiary, to
the extent applicable, in form and substance reasonably satisfactory to the
Agent, (3) special local counsel for such Borrowing Subsidiary, to the extent
applicable, in form and substance reasonably satisfactory to the Agent and (4)
counsel for the Company or the applicable Borrowing Subsidiary as to such other
matters as the Agent may reasonably request. Such counsel shall be reasonably
satisfactory to the Agent.



70

 

--------------------------------------------------------------------------------

 

 

(E)    All documentation and other information required by the Act to the extent
reasonably requested at least 10 days before the proposed initial Advance or
Letter of Credit to the applicable Borrowing Subsidiary.

(c)    Simultaneously with the satisfaction of the conditions precedent set
forth in this Section 3.01 and the effectiveness of the amendment and
restatement of this Agreement, (i) the “Commitments” (under and as defined in
the Existing Credit Agreement) of the lenders under the Existing Credit
Agreement in effect immediately prior to the effectiveness of this Agreement
shall terminate pursuant to Section 2.08 thereof and (ii) the Commitments of the
Banks shall be as set forth on Annex A.  The Banks that are also party to the
Existing Credit Agreement, comprising the “Majority Banks” as defined therein,
hereby waive any requirement of notice of termination of the commitments
pursuant to Section 9.01 of the Existing Credit Agreement and waive any
additional notice or other requirements that might apply to such termination to
the extent necessary to give effect to the foregoing.

Section 3.02.  Conditions Precedent to Each Revolving Borrowing and Letter of
Credit Issuance.  The obligation of each Bank to make a Revolving Advance on the
occasion of each Revolving Borrowing pursuant to ‎Section 2.02 (including the
initial Revolving Borrowing) by each Borrower (including each Borrowing
Subsidiary), and the obligation of any Issuing Bank to Issue any Letter of
Credit hereunder (including the initial Letter of Credit), and the obligation of
the Swing Line Bank to make the Swing Line Advances hereunder (including the
initial Swing Line Advance) shall be subject to the further conditions precedent
that on the date of such Revolving Borrowing or Letter of Credit Issuance the
following statements shall be true and the Agent shall have received for the
account of such Bank or Issuing Bank or the Swing Line Bank, as applicable, a
certificate signed by a duly authorized officer of the Company as follows:

(i)    The representations and warranties contained in ‎Section 4.01 (other than
subsection ‎(p) thereof) and, if such Revolving Borrowing is by, or such Letter
of Credit Issuance is for the account of, a Borrowing Subsidiary, ‎Section 4.02
(as to such Borrowing Subsidiary) are true and correct in all material respects
(except that any representation and warranty that is qualified as to materiality
shall be true and correct in all respects) on and as of the date of such
Revolving Borrowing, Letter of Credit Issuance or Swing Line Advance, before and
after giving effect to such Revolving Borrowing, Letter of Credit Issuance or
Swing Line Advance and to the application of the proceeds therefrom, as though
made on and as of such date, and

(ii)   No Default has occurred and is continuing, or would result from such
Revolving Borrowing, Letter of Credit Issuance or Swing Line Advance or from the
application of the proceeds therefrom.



71

 

--------------------------------------------------------------------------------

 

 

ARTICLE 4

REPRESENTATION AND WARRANTIES

Section 4.01.  Representations and Warranties of the Company.  The Company
represents and warrants to the Banks, the Issuing Banks and the Agent as
follows:

(a)    The Company is a corporation duly incorporated, validly existing and in
good standing under the laws of the State of Delaware.

(b)    The execution, delivery and performance by the Company of this Agreement,
its Notes and each Letter of Credit Reimbursement Agreement to which it is a
party are within the Company’s corporate powers, have been duly authorized by
all necessary corporate action, and do not contravene (i) the Company’s restated
certificate of incorporation or by-laws or (ii)(a) any law or (b) any material
contractual restriction binding on the Company; except, in the case of clause
(ii)(b), where such contravention would not reasonably be expected to result in
a Material Adverse Effect.

(c)    No authorization or approval or other action by, and no notice to or
filing with, any Governmental Authority or regulatory body is required for the
due execution, delivery and performance by the Company of this Agreement, the
Notes or any Letter of Credit Reimbursement Agreement to which it is a party,
except any such approvals, notices, actions or filings which have already been
made, obtained or given.

(d)    This Agreement and the Company’s Notes are, and any Letter of Credit
Reimbursement Agreement to which it is a party when delivered hereunder will be,
legal, valid and binding obligations of the Company enforceable against the
Company in accordance with their respective terms, subject to any applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ rights generally and to general principles of equity.

(e)    The consolidated balance sheet of the Company and its Consolidated
Subsidiaries as of December 31, 2016 and September 30, 2017, and the related
statements of income, cash flows and shareholders’ equity of the Company and its
Consolidated Subsidiaries for the fiscal year or fiscal quarter then ended,
copies of which have been furnished to each Bank, fairly present in all material
respects the financial condition of the Company and its Consolidated
Subsidiaries as at such date and the consolidated results of the operations of
the Company and its Consolidated Subsidiaries for the period ended on such date,
all in accordance with GAAP (subject to year-end audit adjustments and the
absence of footnotes in the case of quarterly financial statements).

(f)    There are no pending actions, suits or proceedings against the Company or
any of its Subsidiaries before any court or arbitrator or any governmental body,
agency or official, in which there is (in the best judgment of

72

 

--------------------------------------------------------------------------------

 

 

the Company) a reasonable possibility of an adverse decision which would
adversely affect (i) the business taken as a whole, consolidated financial
position or consolidated results of operations of the Company and its
Consolidated Subsidiaries, to the extent that there is (in the best judgment of
the Company) a reasonable possibility that such decision would prevent the
Company from repaying its obligations in accordance with the terms of this
Agreement, or (ii) the legality, validity or enforceability of this Agreement,
any Note or any Letter of Credit Reimbursement Agreement, subject to any
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting creditors’ rights generally and to general principles of equity.

(g)    United States federal income tax returns of the Company and its
Subsidiaries have been examined and closed through the year ended December 31,
2014.  The Company and its Subsidiaries have filed all United States federal
income tax returns and all other material Tax returns which are required to be
filed by them and have paid all income and other Taxes due pursuant to such
returns or pursuant to any assessment received by the Company or any of its
Subsidiaries, except such Taxes or assessments, if any, (i) as are being
contested in good faith by appropriate proceedings or (ii) the non-payment of
which would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

(h)    Each of the Company’s Significant Subsidiaries is duly organized, validly
existing and in good standing (or the equivalent under applicable local law)
under the laws of its jurisdiction of organization, and has all power and all
governmental licenses, authorizations, consents and approvals required to carry
on its business as now conducted, except in each case where the failure to do so
could not reasonably be expected to affect (i) the business taken as a whole,
consolidated financial position or consolidated results of operations of the
Company and its Consolidated Subsidiaries to the extent that there is a
reasonable possibility that such failure would prevent any of the Borrowers from
repaying its obligations in accordance with the terms of this Agreement, or (ii)
the legality, validity or enforceability of this Agreement, subject to any
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting creditors’ rights generally and to general principles of equity.

(i)    No Termination Event or Foreign Benefit Event has occurred, is still in
existence, and is reasonably expected, singly or together with other such events
that have occurred, to result in a Material Adverse Effect.

(j)    There has been no failure, with respect to any Plan, to satisfy the
minimum funding standard under Section 412 of the Internal Revenue Code or
Section 302 of ERISA where such failure would result in the imposition of an
encumbrance under Section 430(k) of the Internal Revenue Code or Section 303(k)
of ERISA and where such failure is reasonably expected, singly or together with
other such events that have occurred, to result in a Material Adverse Effect.



73

 

--------------------------------------------------------------------------------

 

 

(k)    Neither the Company nor any of its ERISA Affiliates has been notified by
the sponsor of a Multiemployer Plan that it has incurred Withdrawal Liability to
such Multiemployer Plan in an amount that is reasonably expected to result in a
Material Adverse Effect.

(l)    Neither the Company nor any of its ERISA Affiliates has been notified by
the sponsor of a Multiemployer Plan that such Multiemployer Plan is being
terminated, within the meaning of Title IV of ERISA, if as a result of such
termination the aggregate annual contributions of the Company and its ERISA
Affiliates to all Multiemployer Plans that are then being terminated is
reasonably expected to result in a Material Adverse Effect.

(m)    The Company and its Subsidiaries are in compliance in all material
respects with all applicable Environmental Laws and have obtained and are in
material compliance with  any permits, approvals or authorizations required
pursuant to Environmental Law,  and neither the Company nor any of its
Subsidiaries has been cited in writing as being in violation of any
Environmental Laws by any Governmental Authority responsible for or having
jurisdiction over hazardous waste disposal, where the failure to so comply or
being so cited would (in the best judgment of the Company) materially adversely
affect the business taken as a whole, consolidated financial position or
consolidated results of operations of the Company and its Subsidiaries, to the
extent that there is (in the best judgment of the Company) a reasonable
possibility that such non-compliance or being so cited would materially prevent
the Company from repaying its obligations under this Agreement in accordance
with the terms hereof.

(n)    There are no pending or, to the knowledge of the Company, threatened
actions, suits or proceedings against the Company or any of its Subsidiaries
before any court or arbitrator or other governmental agency or authority
pursuant to any Environmental Law, in which there is (in the best judgment of
the Company) a reasonable possibility of an adverse decision which would
materially adversely affect the business taken as a whole, consolidated
financial position or consolidated results of operations of the Company and its
Consolidated Subsidiaries to the extent that there is (in the best judgment of
the Company) a reasonable possibility that such decision would prevent the
Company from repaying its obligations under this Agreement in accordance with
the terms hereof.

(o)    Except as would not reasonably be expected to have a Material Adverse
Effect, there have been no Releases of Hazardous Materials at any property
currently owned, leased or operated by the Company or any Subsidiary,  or to the
knowledge of the Company, at any locations formerly owned, leased or operated by
the Company or any of its Subsidiaries.

(p)    As of the Second Amendment and Restatement Effective Date, since December
31, 2016 there has been no material adverse change in the business,

74

 

--------------------------------------------------------------------------------

 

 

financial condition, operations, properties or performance of the Company and
its Subsidiaries, taken as a whole, or in the ability of the Company to perform
its obligations under this Agreement or any Note.

(q)    None of the Company, any of its Subsidiaries or, to the knowledge of any
Responsible Officer of the Company, any director, officer or employee of the
Company or any of its Subsidiaries is a Person that is, or is owned 50% or more
or controlled by Persons that are:  (i) the target of any economic sanctions
administered or enforced by the U.S. Department of the Treasury’s Office of
Foreign Assets Control (“OFAC”), the U.S. Department of State, the United
Nations, the European Union or Her Majesty's Treasury of the United Kingdom
(collectively, “Sanctions”), or (ii) located, organized or resident in a
country, region or territory that is, or whose government is, the subject of
comprehensive Sanctions.  The Company has implemented and maintains in effect
policies and procedures reasonably designed to promote compliance by the
Company, its Subsidiaries and their respective directors, officers and employees
with applicable Sanctions.

(r)    The Company and its Subsidiaries are in compliance with all applicable
anti-corruption laws, including the Foreign Corrupt Practices Act of 1977, as
amended, and the rules and regulations thereunder (the “FCPA”), in all material
respects. 

(s)    None of the Company nor any Subsidiary is or is required to be registered
as an “investment company” under the Investment Company Act of 1940.

(t)    The proceeds of any Advance and Letter of Credit shall be applied for the
purpose specified in ‎Section 5.01(g).  No Borrower is engaged as a substantial
part of its activities in the business of purchasing or carrying Margin
Stock.  The value of the Margin Stock owned directly or indirectly by the
Company or any Subsidiary which is subject to any arrangement (as such term is
used in Section 211.2(g) of Regulation U issued by the Board of Governors of the
Federal Reserve System) hereunder is less than an amount equal to twenty-five
percent (25%) of the value of all assets of the Borrowers and/or such Subsidiary
subject to such arrangement.

Section 4.02.  Representations and Warranties of Borrowing Subsidiaries.  Each
Borrowing Subsidiary shall be deemed by the execution and delivery of its
Election to Participate to have represented and warranted as follows:

(a)    It is duly organized, validly existing and in good standing (or its
equivalent under local law) under the laws of the jurisdiction of its
organization.

(b)    The execution and delivery by it of its Election to Participate, its
Notes, and any Letter of Credit Reimbursement Agreement to which it is a party,
and the performance by it of this Agreement, its Notes, and Letter of Credit

75

 

--------------------------------------------------------------------------------

 

 

Reimbursement Agreement to which it is a party, are within its powers, have been
duly authorized by all necessary action, and do not contravene (i) its
organizational documents or (ii)(a) any law or (b) any material contractual
restriction binding on such Borrowing Subsidiary except, in the case of clause
(ii)(b), where such contravention would not reasonably be expected to result in
a Material Adverse Effect.

(c)    This Agreement constitutes a legal, valid and binding agreement of such
Borrowing Subsidiary, and its Notes, and any Letter of Credit Reimbursement
Agreement to which it is a party, when executed and delivered in accordance with
this Agreement, will constitute legal, valid and binding obligations of such
Borrowing Subsidiary, enforceable against such Borrowing Subsidiary in
accordance with their respective terms, subject to any applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting creditors’
rights generally and to general principles of equity.

ARTICLE 5

COVENANTS OF THE COMPANY

Section 5.01.  Affirmative Covenants.  So long as any Note or Advance or any
Letter of Credit Reimbursement Obligation shall remain unpaid or any Bank shall
have any Commitment hereunder, or any Letter of Credit remains outstanding, the
Company will, unless the Majority Banks shall otherwise consent in writing:

(a)    Compliance with Laws, Etc.  Comply, and cause each of its Subsidiaries to
comply, with all applicable laws, rules, regulations and orders, such compliance
to include, without limitation, (i) paying before the same become delinquent all
taxes, assessments and governmental charges imposed upon it or upon its property
except to the extent contested in good faith, and (ii) required capitalization
of each Borrowing Subsidiary, except in each case where the failure to do so
could not reasonably be expected to affect (x) the business, consolidated
financial position or consolidated results of operations of the Company and its
Consolidated Subsidiaries to the extent that there is a reasonable possibility
that such failure would prevent any of the Borrowers from repaying its
obligations in accordance with the terms of this Agreement, or (y) the legality,
validity or enforceability of this Agreement, subject to any applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ rights generally and to general principles of equity.

(b)    Reporting Requirements.  Furnish to the Agent:

(i)    as soon as available and in any event within 60 days after the end of
each of the first three quarters of each fiscal year of the Company, the
consolidated balance sheet of the Company and its

76

 

--------------------------------------------------------------------------------

 

 

Consolidated Subsidiaries as of the end of such quarter and the consolidated
statements of income and shareholders’ equity and the consolidated statement of
cash flows of the Company and its Consolidated Subsidiaries for the period
commencing at the end of the previous fiscal year and ending with the end of
such quarter, certified by a designated financial officer of the Company;

(ii)    as soon as available and in any event within 120 days after the end of
each fiscal year of the Company, a copy of the annual report for such year for
the Company and its Consolidated Subsidiaries, containing financial statements
for such year certified by PricewaterhouseCoopers or other independent public
accountants of nationally recognized standing (without a “going concern” or like
qualification or exception (other than a “going concern” statement, explanatory
note or like qualification or exception resulting solely from an upcoming
maturity date of an Advance under this Agreement occurring within one year from
the time such opinion is delivered) and without any qualification or exception
as to the scope of such audit) to the effect that such consolidated financial
statements present fairly in all material respects the financial condition and
results of operations of the Company and its Consolidated Subsidiaries on a
consolidated basis in accordance with GAAP;

(iii)   within the designated time frame for the delivery of financial
statements referred to in clauses ‎(i) and ‎(ii) above, a certificate of a
designated financial officer of the Company (A) setting forth in reasonable
detail the calculations required to establish whether the Company was in
compliance with the requirements of Section ‎5.03 as of the date of such
financial statements and (B) stating whether there exists on the date of such
certificate any Default or Event of Default, and, if any Default or Event of
Default then exists, setting forth the details thereof and the action which the
Company is taking with respect thereto;

(iv)   promptly after the sending or filing thereof, copies of all reports which
the Company sends generally to its security holders, and copies of all periodic
reports (including reports on Form 8-K) and all registration statements which
the Company or any Subsidiary files with the Securities and Exchange Commission
(other than registration statements on Form S-8 or Form 11-K, or registration
statements on Form S‑3 relating solely to the registration of securities for
resale by the holders thereof);

(v)    [Reserved];

(vi)   [Reserved];

(vii)  [Reserved];



77

 

--------------------------------------------------------------------------------

 

 

(viii) [Reserved];

(ix)   [Reserved];

(x)    [Reserved];

(xi)   [Reserved];

(xii)  as soon as possible and, in any event, within ten (10) Business Days
after the Company acquires actual knowledge that any of its Credit Ratings has
changed, written notice informing the Agent of such change;

(xiii) promptly, and in any event as soon as reasonably practicable, such other
information with respect to the condition or operations, financial or otherwise,
of the Company or any of its Subsidiaries or ERISA Affiliates as any Bank
through the Agent may from time to time reasonably request, including, without
limitation, Schedule B (Actuarial Information) to the annual reports (Form 5500
Series) filed with the Internal Revenue Service for each Plan; and

(xiv) promptly, and in any event within five (5) Business Days upon any
Responsible Officer of the Company obtaining actual knowledge thereof, the
Company shall provide written notice of (A) the occurrence of any Default or
Event of Default that is then continuing, or (B) the occurrence of any other
event or development that could reasonably be expected to have a Material
Adverse Effect.

With respect to any financial statement, report or other document required to be
delivered to the Agent pursuant to clauses ‎(i), ‎(ii) or ‎(iv) above, the
Company shall be deemed to have fulfilled its obligation to deliver such
document to the extent that such document has been filed electronically with the
Securities and Exchange Commission and is available on the web site operated by
the Securities and Exchange Commission on or before the date that such document
is required to be delivered pursuant to such clause.

(c)    Corporate Existence.  Subject to ‎Section 5.02(b), preserve and keep, and
will cause each of its Subsidiaries to preserve and keep, its corporate
existence, rights, franchises and licenses in full force and effect, provided,
however, that the Company may terminate the corporate existence of any
Subsidiary, or permit the termination or abandonment of any Subsidiary, or
permit the termination or abandonment of any right, franchise or license if, in
the good faith judgment of the appropriate officer or officers of the Company,
such termination or abandonment is not materially disadvantageous to the Company
and is not materially disadvantageous to the Banks.



78

 

--------------------------------------------------------------------------------

 

 

(d)    Insurance.  Maintain, and cause each of its Subsidiaries to maintain,
insurance with sound and reputable insurers (or self-insure) covering all such
properties and risks as are customarily insured by (or self-insured by), and in
amounts not less than those customarily carried by, corporations engaged in
similar businesses and similarly situated.

(e)    Properties.  Maintain and preserve, and cause each of its Subsidiaries to
maintain and preserve, in all material respects its properties which are deemed
by the Company or such Subsidiary to be necessary in the proper conduct of its
business in good working order and condition, ordinary wear and tear excepted;
provided  that, nothing in this Section 5.01(e) shall prohibit the disposition
of any property if, in the good faith judgment of the appropriate officer or
officers of the Company, such disposition is in the best interest of the Company
and such disposition is not otherwise prohibited under Section 5.02(b).

(f)    Business.  Without prohibiting the Company from making acquisitions or
divestitures permitted under ‎Section 5.02(b), remain in the same businesses,
similar businesses or other businesses reasonably related, incidental, ancillary
or complementary thereto or any reasonable extension, development or expansion
of, the business in which the  Company and its Subsidiaries, taken as a whole,
as are carried on as of the date of this Agreement; provided that, this Section
5.01(f) shall not prohibit the Company or its Subsidiaries from entering into
any other non-core incidental businesses acquired in connection with any
acquisition or investment not prohibited hereunder.

(g)    Use of Proceeds.  Use the proceeds of the Advances and Letters of Credit
made under this Agreement only for general corporate purposes, including,
without limitation, the repurchase of shares of capital stock of the Company (as
duly approved by the Company’s board of directors from time to time), the
repayment of other indebtedness and acquisitions.

(h)    Inspection Rights.  Permit, and cause each of its Borrowing Subsidiaries
and Significant Subsidiaries to permit, representatives designated by the Agent,
at the expense of the Agent, upon at least five (5) Business Days’ prior written
notice (given to a senior financial officer of the Company), to visit and
inspect its properties, and to discuss its financial affairs with its senior
officers, and the Company will furnish to the Agent from the books of the
Company and its Subsidiaries such financial information as the Agent shall
reasonably request upon such reasonable conditions relating to confidentiality
of the material and information so supplied as the Company may impose for
compliance with ‎Section 9.13, all at such reasonable times during regular
business hours; provided that, all such inspections, discussions and information
requests shall relate to compliance by the Borrowers with the terms of this
Agreement; provided further that, so long as no Event of Default has occurred
and is continuing, such inspections shall be limited to not more than once per
year; and provided further that neither the Company nor any of its Subsidiaries
shall be required to disclose any information

79

 

--------------------------------------------------------------------------------

 

 

subject to its attorney client privilege.  The Agent may provide to any Bank
such information obtained by the Agent as a result of such inspection as may
reasonably be requested by such Bank subject to ‎Section 9.13.

Section 5.02.  Negative Covenants.  So long as any Note or Advance shall remain
unpaid, any Letter of Credit shall remain outstanding or any Bank shall have any
Commitment hereunder, the Company will not, without the written consent of the
Majority Banks:

(a)    Liens, Etc.  Create or suffer to exist, or permit any of its Consolidated
Subsidiaries to create or suffer to exist, any lien, security interest or other
charge or encumbrance (“Lien”) upon or with respect to any of its properties
(other than Margin Stock), whether now owned or hereafter acquired, or assign,
or permit any of its Consolidated Subsidiaries to assign, any right to receive
income, in each case to secure any Debt of any Person or entity, other than (i)
Liens securing Debt which in the aggregate does not exceed $250,000,000,
outstanding at any time, (ii) Liens granted by any Consolidated Subsidiary as
security for any Debt owing to the Company or to a Wholly-Owned Consolidated
Subsidiary or (iii) Liens in favor of the Agent, any Issuing Bank or any Bank
with respect to the Loan Documents;

(b)    Consolidations, Mergers and Sales of Assets.  Consolidate with or merge
with or into any other Person or sell, lease or otherwise transfer all or
substantially all of the assets of the Company and its Subsidiaries taken as a
whole (other than Margin Stock) to any other Person or permit any Significant
Subsidiary or Borrowing Subsidiary to consolidate with, merge into or sell,
lease or otherwise transfer all or substantially all of its assets to any Person
other than the Company or a Wholly-Owned Consolidated Subsidiary except:

(i)    the Company may merge or consolidate with any other entity so long as the
Company is the surviving entity in such transaction and immediately after
consummation of such transaction no event has occurred and is continuing which
constitutes a Default or Event of Default;

(ii)   the Company may merge into any other entity solely for the purpose of
redomiciling so long as the surviving entity in such transaction expressly
assumes all of the obligations of the Company under this Agreement, under its
Notes and under the Fee Letters or other agreements referred to in Section
2.07(c) and immediately after consummation of such transaction no Default or
Event of Default has occurred and is continuing;

(iii)  any Borrowing Subsidiary may merge or consolidate with any other entity
so long as (A) the Borrowing Subsidiary is the surviving entity in such
transaction or (B) the surviving entity expressly assumes all of the obligations
of the Borrowing Subsidiary under this Agreement and under the Notes and itself
becomes a Borrowing Subsidiary hereunder,

80

 

--------------------------------------------------------------------------------

 

 

and in either case, immediately after consummation of such transaction no
Default or Event of Default has occurred and is continuing; and

(iv)  any Significant Subsidiary may consolidate or merge with or sell, lease or
otherwise transfer all or substantially all of its assets to any other Person so
long as immediately after consummation of such transaction no event has occurred
and is continuing which constitutes a Default or Event of Default.

(c)    Use of Proceeds for Securities Purchases.  Use any proceeds of any
Advance to acquire any security in any transaction which is subject to Section
13(d), 13(g) or 14(d) of the Exchange Act except to the extent such transaction
complies with the Exchange Act and the rules and regulations thereunder.

(d)    Priority Debt.  Permit any Subsidiary to create, incur or suffer to exist
any Priority Debt except (i) Debt under the Loan Documents, (ii) Debt owed to
the Company or a Subsidiary,  (iii) Debt of one or more Subsidiaries existing at
the time such Subsidiaries become Subsidiaries (and not incurred in anticipation
thereof) in an aggregate principal amount for all Debt incurred or assumed
pursuant to this clause ‎(iii) not to exceed $300,000,000 outstanding at any
time and any extension, renewal, refinancing or replacement thereof in whole or
in part; provided that such renewal, refinancing or replacement does not
increase the aggregate principal amount of such Debt (except for increases in an
amount not to exceed accrued interest, premium, fees and expenses in connection
therewith), (iv) Debt secured by any Lien permitted by ‎Section 5.02(a)(i) and
Section 5.02(a)(ii) (and any guarantee of such Debt by any Subsidiary) and
(v) other Debt in an aggregate amount outstanding at any time, not greater than
the greater of 25% of Consolidated Tangible Assets and $750,000,000 (it being
understood that, for the purpose of calculating utilization of the basket in
clause ‎(iii) or this clause ‎(v) Debt of a Subsidiary and guarantees of such
Debt by any other Subsidiary shall not be double counted).

(e)    Sanctions.  Use any part of the proceeds of any Advance or Letter of
Credit, or lend, contribute or otherwise make available such proceeds to any
subsidiary, joint venture partner or other Person, (i) to fund any activities or
business of or with any Person that, at the time of such funding is the target
of Sanctions, or in any country or territory, that, at the time of such funding,
is, or whose government is, the subject of comprehensive Sanctions, in each
case, except to the extent permissible for a Person required to comply with
Sanctions or (ii) in any other manner that would result in a violation of
Sanctions by any party hereto (including as Bank, Agent or otherwise).

(f)    FCPA. Use any part of the proceeds of any Advance or Letter of Credit in
violation of, or for the purpose of breaching, the FCPA or any other applicable
anti-corruption law.



81

 

--------------------------------------------------------------------------------

 

 

Section 5.03.  Financial Covenant.  The Company will maintain as of the last day
of each Measurement Period a ratio of Consolidated EBITDA to Consolidated
Interest Expense of not less than 3.5:1.0.

ARTICLE 6

EVENTS OF DEFAULT

Section 6.01.  Events of Default.  If any of the following events (“Events of
Default”) shall occur and be continuing:

(a)    Any Borrower shall fail to pay any principal of any Note, or of any
Advance not evidenced by a Note, or any Letter of Credit Reimbursement
Obligation, when due; or

(b)    Any Borrower shall fail to pay any fee under this Agreement or any
interest on any Note (or on any Advance not evidenced by a Note) within ten (10)
days after the due date thereof; or

(c)    Any written representation or warranty made by any Borrower herein or in
connection with this Agreement or by any Subsidiary Guarantor in any Subsidiary
Guaranty shall prove to have been incorrect in any material respect when made;
provided that if any such representation or warranty shall have been incorrect
through inadvertence or oversight, no Event of Default shall occur if such
representation or warranty shall be made correct within 30 days after any
Borrower shall have discovered the error; or

(d)    The Company shall fail to perform or observe any of the covenants
contained in ‎Section 5.01(b)(xiv)(A), ‎Section 5.02 (other than with respect to
any involuntary Lien for purposes of ‎Section 5.02(a)) or ‎Section 5.03; or the
Company shall fail to perform or observe any other term, covenant (including
‎Section 5.02(a) with respect to any involuntary Lien) or agreement contained in
this Agreement or any Subsidiary Guaranty, other than in ‎(a) or ‎(b) above, on
its part to be performed or observed and such failure shall remain unremedied
for 30 days after written notice thereof shall have been given to the Company by
the Agent; or

(e)    The Company or any of its Subsidiaries shall fail to pay any principal of
or premium or interest on any Debt which is outstanding in a principal amount of
at least $150,000,000 (or its equivalent in any other currency) in the aggregate
(but excluding Debt evidenced by the Notes or consisting of Advances not
evidenced by the Notes and Letter of Credit Obligations) of the Company or such
Subsidiary (as the case may be), when the same becomes due and payable (whether
by scheduled maturity, required prepayment, acceleration, demand or otherwise),
and such failure shall continue after the applicable grace period, if any,
specified in the agreement or instrument relating to such Debt, and shall not
have been waived; or any other default or failure to perform any other

82

 

--------------------------------------------------------------------------------

 

 

agreement under any agreement or instrument relating to any such Debt and shall
continue after the applicable grace period, if any, specified in such agreement
or instrument, and shall not have been waived, if (x) such Debt is declared to
be due and payable prior to the stated maturity thereof as a result of such
default or failure to perform or (y) the effect of such default or failure to
perform is to accelerate the maturity of such Debt;

(f)    The Company, any of its Significant Subsidiaries or any Borrowing
Subsidiary shall generally not pay its debts as such debts become due, or shall
admit in writing its inability to pay its debts generally, or shall make a
general assignment for the benefit of creditors; or any proceeding shall be
instituted by or against the Company, any of its Significant Subsidiaries or any
Borrowing Subsidiary seeking to adjudicate it a bankrupt or insolvent, or
seeking liquidation, winding up, reorganization, arrangement adjustment,
protection, relief, or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors, or seeking the
entry of an order for relief or the appointment of a receiver, trustee, or other
similar official for it or for any substantial part of its property, and in the
event of any such proceeding instituted against the Company, any of its
Significant Subsidiaries or any Borrowing Subsidiary, such proceeding shall
remain undismissed or unstayed for a period of 60 days or shall result in the
entry of an order for relief, the appointment of a trustee or receiver, or other
result adverse to the Company, such Significant Subsidiary or such Borrowing
Subsidiary; or the Company, any of its Significant Subsidiaries or any Borrowing
Subsidiary shall take any corporate action to authorize any of the actions set
forth above in this subsection ‎(f); or

(g)    Any final, unsatisfied, undischarged, unpaid and unvacated judgment or
order for the payment of money (to the extent not covered by insurance under
which the insurer has not denied liability) in excess of $150,000,000 (or its
equivalent in any other currency) shall be rendered against the Company or any
of its Subsidiaries and (i) enforcement proceedings shall have been commenced by
any creditor upon such judgment or order and at such time, there is no stay of
enforcement of such judgment or order then in effect, by reason of a pending
appeal or otherwise or (ii) enforcement proceedings shall not have been
commenced by any creditor upon such judgment or order and there shall be any
period of 60 consecutive days during which a stay of enforcement of such
judgment or order, by reason of a pending appeal or otherwise, shall not be in
effect; or

(h)    A Change of Control shall have occurred;

(i)    A Termination Event (or Foreign Benefit Event) occurs which, singly or
together with any other Termination Events (and Foreign Benefit Events) that
have occurred, has resulted or could reasonably be expected to result in a
Material Adverse Effect; or 



83

 

--------------------------------------------------------------------------------

 

 

(j)    Any Subsidiary Guaranty, at any time after its execution and delivery and
for any reason other than as expressly permitted hereunder or thereunder or
satisfaction in full of all the obligations under the Loan Documents, ceases to
be in full force and effect; or any Borrower contests in writing the validity or
enforceability of any Subsidiary Guaranty; or any Subsidiary Guarantor disavows
any of its material obligations under any Subsidiary Guaranty; then, and in any
such event, the Agent (i) shall at the request, or may with the consent, of the
Majority Banks, by notice to the Company, declare the obligation of each Bank to
make Advances and of the Issuing Banks to Issue Letters of Credit to be
terminated, whereupon the same shall forthwith terminate, and (ii) shall at the
request, or may with the consent, of the Majority Banks, by notice to the
Company, declare the Notes, any Advances not evidenced by Notes, all interest
thereon and all other amounts payable under this Agreement to be forthwith due
and payable, whereupon the Notes, any Advances not evidenced by Notes, all such
interest and all such amounts shall become and be forthwith due and payable,
without presentment, demand, protest or further notice of any kind, all of which
are hereby expressly waived by the Company and (iii) shall at the request, or
may with the consent, of the Majority Banks, by notice to the Company, require
that the Company Cash Collateralize the Letter of Credit Obligations in an
amount equal to the Minimum Collateral Amount, and otherwise exercise on behalf
of itself, the Banks and the Issuing Banks all rights and remedies available to
it, the Banks and the Issuing Banks under the Loan Documents; provided, however,
that in the event of an Event of Default described in ‎Section 6.01(e), (x) the
obligation of each Bank to make Advances and of the Issuing Banks to Issue
Letters of Credit shall automatically be terminated and (y) the Notes, any
Advances not evidenced by Notes, all such interest and all such amounts shall
automatically become and be due and payable, without presentment, demand,
protest or any notice of any kind, all of which are hereby expressly waived by
the Company.

Section 6.02.  Letter of Credit Collateral Account.  (a) If at any time while
any Event of Default has occurred and is continuing, the Agent determines that
there is a Collateral Shortfall Amount, the Agent may make demand on the Company
to pay, and the Company will, forthwith upon such demand and without any further
notice or act, pay to the Agent the Collateral Shortfall Amount, which funds
shall be deposited in the Letter of Credit Collateral Account.

(b)    Subject to ‎Section 2.23, the Agent may at any time or from time to time
after funds are deposited in the Letter of Credit Collateral Account, apply such
funds to the payment of the Reimbursement Obligations and (if an Event of
Default under ‎Section 6.01(a) or ‎(b) has occurred and is continuing) any other
amounts as shall from time to time have become due and payable by the Borrowers
to the Banks or the Issuing Banks under the Loan Documents.



84

 

--------------------------------------------------------------------------------

 

 

(c)    At any time while any Event of Default has occurred and is continuing,
neither the Borrowers nor any Person claiming on behalf of or through any
Borrower shall have any right to withdraw any of the funds held in the Letter of
Credit Collateral Account.  Subject to ‎Section 2.23, after all of the
Reimbursement Obligations have been paid in full in cash, all outstanding
Letters of Credit have expired and the Commitments have been terminated, any
funds remaining in the Letter of Credit Collateral Account shall (unless an
Event of Default under ‎Section 6.01(a) or ‎(b) has occurred and is continuing,
in which case such funds may be applied in accordance with the immediately
preceding ‎Section 6.02(b)) be returned by the Agent to the Company or paid to
whomever may be legally entitled thereto at such time.

ARTICLE 7

THE AGENT

Section 7.01.  Appointment and Authority.  Each of the Banks and Issuing Banks
hereby irrevocably appoints Bank of America to act on its behalf as the Agent
hereunder and under the other Loan Documents and authorizes the Agent to take
such actions on its behalf and to exercise such powers as are delegated to the
Agent by the terms hereof or thereof, together with such actions and powers as
are reasonably incidental thereto.  The provisions of this Article are solely
for the benefit of the Agent, the Banks and the Issuing Banks, and no Borrower
shall have rights as a third party beneficiary of any of such provisions.

Section 7.02.  Rights as a Bank.  The Person serving as the Agent hereunder
shall have the same rights and powers in its capacity as a Bank as any other
Bank and may exercise the same as though it were not the Agent and the term
“Bank” or “Banks” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Agent hereunder in
its individual capacity.  Such Person and its Affiliates may accept deposits
from, lend money to, act as the financial advisor or in any other advisory
capacity for and generally engage in any kind of business with the Borrowers or
any Subsidiary or other Affiliate thereof as if such Person were not the Agent
hereunder and without any duty to account therefor to the Banks.

Section 7.03.  Exculpation Provisions.  The Agent shall not have any duties or
obligations except those expressly set forth herein and in the other Loan
Documents.  Without limiting the generality of the foregoing, the Agent:

(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;

(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Agent is required

85

 

--------------------------------------------------------------------------------

 

 

to exercise as directed in writing by the Majority Banks (or such other number
or percentage of the Banks as shall be expressly provided for herein or in the
other Loan Documents); provided that the Agent shall not be required to take any
action that, in its opinion or the opinion of its counsel, may expose the Agent
to liability or that is contrary to any Loan Document or applicable law; and

(c)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any of the Borrowers or any of their
respective Affiliates that is communicated to or obtained by the Person serving
as the Agent or any of its Affiliates in any capacity.

The Agent shall not be liable for any action taken or not taken by it (i) with
the consent or at the request of the Majority Banks (or such other number or
percentage of the Banks as shall be necessary, or as the Agent shall believe in
good faith shall be necessary, under the circumstances as provided in ‎Section
9.01 or ‎Section 6.01 or (ii) in the absence of its own gross negligence or
willful misconduct.  The Agent shall be deemed not to have knowledge of any
Default unless and until notice describing such Default is given to the Agent by
the Company, a Bank or an Issuing Bank.

The Agent shall not be responsible for or have any duty to ascertain or inquire
into (i) any statement, warranty or representation made in or in connection with
this Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in ‎Article 3 or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to the Agent.

Section 7.04.  Reliance by Agent.  The Agent shall be entitled to rely upon, and
shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person.  The Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon.  In
determining compliance with any condition hereunder to the making of an Advance,
or the Issuance of a Letter of Credit, that by its terms must be fulfilled to
the satisfaction of a Bank or an Issuing Bank, the Agent may presume that such
condition is satisfactory to such Bank or such Issuing Bank unless the Agent
shall have received notice to the contrary from such Bank or such Issuing Bank
prior to the

86

 

--------------------------------------------------------------------------------

 

 

making of such Advance or the Issuance of such Letter of Credit.  The Agent may
consult with legal counsel (who may be counsel for the Company), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts

Section 7.05.  Delegation of Duties.  The Agent may perform any and all of its
duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the Agent.  The
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties.  The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Agent.

Section 7.06.  Resignation of Agent.  (a) The Agent may at any time give notice
of its resignation to the Banks, the Issuing Banks and the Company.  Upon
receipt of any such notice of resignation, the Majority Banks shall have the
right, in consultation with and with the approval of the Company (which approval
shall not be unreasonably withheld), to appoint a successor, which shall be a
bank with an office in the United States, or an Affiliate of any such bank with
an office in the United States.  If no such successor shall have been so
appointed by the Majority Banks and shall have accepted such appointment within
30 days after the retiring Agent gives notice of its resignation, then the
retiring Agent may on behalf of the Banks and the Issuing Banks, appoint a
successor Agent meeting the qualifications set forth above; provided that if the
Agent shall notify the Company and the Banks that no qualifying Person has
accepted such appointment, then such resignation shall nonetheless become
effective in accordance with such notice and (1) the retiring Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the Agent
on behalf of the Banks or the Issuing Banks under any of the Loan Documents, the
retiring Agent shall continue to hold such collateral security until such time
as a successor Agent is appointed) and (2) all payments, communications and
determinations provided to be made by, to or through the Agent shall instead be
made by or to each Bank and the Issuing Banks directly, until such time as the
Majority Banks appoint a successor Agent as provided for above in this
Section.  Upon the acceptance of a successor’s appointment as Agent hereunder,
such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring (or retired) Agent, and the
retiring Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section).  The fees payable by the Company to a
successor Agent shall be the same as those payable to its predecessor unless
otherwise agreed between the Company and such successor.  After the retiring
Agent’s resignation hereunder and under the other Loan

87

 

--------------------------------------------------------------------------------

 

 

Documents, the provisions of this Article and ‎Section 9.12 shall continue in
effect for the benefit of such retiring Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them (i) while the retiring Agent was acting as Agent and
(ii) after such resignation for as long as any of them continues to act in any
capacity hereunder or under the other Loan Documents, including in respect of
any actions taken in connection with transferring the agency to any successor
Agent.

(b)    Any resignation by Bank of America as Agent pursuant to this Section
shall also constitute its resignation as Issuing Bank and Swing Line Bank.  Upon
the acceptance of a successor’s appointment as Agent hereunder, (i) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring Issuing Bank and Swing Line Bank, (ii) the
retiring Issuing Bank and Swing Line Bank shall be discharged from all of their
respective duties and obligations hereunder or under the other Loan Documents,
and (iii) the successor Issuing Bank shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to the retiring Issuing Bank
to effectively assume the obligations of the retiring Issuing Bank with respect
to such Letters of Credit.

(c)    If the Person serving as the Agent is a Defaulting Bank pursuant to
clause (d) of the definition thereof, the Majority Banks may, to the extent
permitted by applicable law, by notice in writing to the Company and such Person
remove such Person as Agent and, with the written consent of the Company,
appoint a successor.  If no such successor shall have been so appointed by the
Majority Banks and shall have accepted such appointment within thirty (30) days
(or such earlier day as shall be agreed by the Majority Banks) (the “Removal
Effective Date”), then such removal shall nonetheless become effective in
accordance with such notice on the Removal Effective Date.

Section 7.07.  Non-Reliance on Agent and Other Banks.  Each Bank and Issuing
Bank acknowledges that it has, independently and without reliance upon the Agent
or any other Bank or any of their Related Parties and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Bank and Issuing Bank also
acknowledges that it will, independently and without reliance upon the Agent or
any other Bank or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

Section 7.08.  No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the joint lead arrangers or co-syndication agents
listed on the cover page hereof shall have any powers, duties or
responsibilities under

88

 

--------------------------------------------------------------------------------

 

 

this Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Agent, a Bank or an Issuing Bank hereunder.

Section 7.09.  Indemnification.  The Banks agree to indemnify the Agent (to the
extent not reimbursed by the Borrowers), ratably according to the respective
principal amount of Revolving Advances, Letter of Credit Participations and
Swing Line Participations then held by each of them (or if no Revolving
Advances, Letter of Credit Obligations or Swing Line Participations are at the
time outstanding or if any Revolving Advances are held by Persons which are not
Banks, ratably according to the respective amounts of their Commitments), from
and against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever which may be imposed on, incurred by, or asserted against the
Agent in any way relating to or arising out of this Agreement or any action
taken or omitted by the Agent or under this Agreement; provided that no Bank
shall be liable for any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
resulting from the Agent’s gross negligence or willful misconduct as determined
by a court of competent jurisdiction by final and nonappealable
judgment.  Without limitation of the foregoing, each Bank agrees to reimburse
the Agent, as applicable, promptly on demand for its ratable share of any
out-of-pocket expenses (including counsel fees) incurred by the Agent in
connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement, including, without limitation, an
exercise of rights pursuant to ‎Section 5.01(h), to the extent that the Agent is
not reimbursed for such expenses by the Borrowers.

Section 7.10.   Certain Amendments.  Notwithstanding anything to the contrary in
this Agreement, if at any time the Agent determines (which determination shall
be conclusive absent manifest error) that (i) the circumstances set forth in
Section 2.12(b) have arisen and such circumstances are unlikely to be temporary
or (ii) the circumstances set forth in Section 2.12(b) have not arisen but the
supervisor for the administrator of the Eurocurrency Rate or a Governmental
Authority having jurisdiction over the Agent has made a public statement
identifying a specific date after which the Eurocurrency Rate shall no longer be
used for determining interest rates for loans, then the Agent and the Company
shall endeavor to establish an alternate rate of interest to the Eurocurrency
Rate that gives due consideration to the then prevailing market convention for
determining a rate of interest for syndicated loans in the United States at such
time, and shall enter into an amendment to this Agreement to reflect such
alternate rate of interest and such other related changes to this Agreement as
may be applicable.  Notwithstanding anything to the contrary in this Agreement,
such amendment shall become effective without any further action or consent of
any other party to this Agreement so long as the Agent shall not have received,
within five (5) Business Days of the date notice of such alternate rate of
interest is

89

 

--------------------------------------------------------------------------------

 

 

provided to the Banks, a written notice from the Majority Banks stating that
such Majority Banks object to such amendment; provided that, if such alternate
rate of interest shall be less than zero, such rate shall be deemed to be zero
for the purposes of this Agreement.

ARTICLE 8

GUARANTY

Section 8.01.  The Guaranty.  The Company hereby unconditionally and irrevocably
guarantees the due and punctual payment (whether at stated maturity, upon
acceleration or otherwise) of the principal of and interest on each Note issued
by any Borrowing Subsidiary (and each Reimbursement Obligation of and each
Advance made to any Borrowing Subsidiary not evidenced by a Note) pursuant to
this Agreement, and the due and punctual payment of all other amounts payable by
any Borrowing Subsidiary under this Agreement or any Letter of Credit
Reimbursement Agreement.  Upon failure by any Borrowing Subsidiary to pay
punctually any such amount, the Company shall forthwith on demand pay the amount
not so paid in the currency, at the place, in the manner and with the effect
otherwise specified in ‎Article 2 of this Agreement and the terms of any
applicable Letter of Credit Reimbursement Agreement.  If payment has become due
under this guaranty as provided in the preceding sentence, the Company further
agrees that if any such payment in respect of any guaranteed amounts shall be
due in a currency other than Dollars and/or at a place of payment other than New
York and if, by reason of any applicable law, disruption of currency or foreign
exchange markets, war or civil disturbance or similar event, payment of such
amounts in such currency or such place of payment shall be impossible or, in the
judgment of any applicable Bank, not consistent with the protection of its
rights or interests, then, at the election of any applicable Bank, the Company
shall make payment of such amount in Dollars (based upon the applicable exchange
rate in effect on the date of payment) and/or in New York.  The guarantee made
by the Company hereunder constitutes a guarantee of payment when due and not of
collection.

Section 8.02.  Guaranty Unconditional.  The obligations of the Company hereunder
shall be unconditional and absolute and, without limiting the generality of the
foregoing, shall not be released, discharged or otherwise affected by:

(i)    any extension, renewal, settlement, compromise, waiver or release in
respect of any obligation of any Borrowing Subsidiary under this Agreement, any
Note or any Letter of Credit Reimbursement Agreement or the exchange, release or
non-perfection of any collateral security therefor;

(ii)   any modification or amendment of or supplement to this Agreement, any
Note or any Letter of Credit Reimbursement Agreement;



90

 

--------------------------------------------------------------------------------

 

 

(iii)  any change in the corporate existence, structure or ownership of any
Borrowing Subsidiary, or any insolvency, bankruptcy, reorganization or other
similar proceeding affecting any Borrowing Subsidiary or its assets;

(iv)  the existence of any claim, set-off or other rights which the Company may
have at any time against any Borrowing Subsidiary, the Agent, any Bank, any
Issuing Bank or any other Person, whether in connection herewith or any
unrelated transactions, provided that nothing herein shall prevent the assertion
of any such claim by separate suit or compulsory counterclaim;

(v)   any invalidity or unenforceability relating to or against any Borrowing
Subsidiary for any reason of any provision or all of this Agreement, any Note or
any Letter of Credit Reimbursement Agreement, or any provision of applicable law
or regulation purporting to prohibit the payment by any Borrowing Subsidiary of
the principal of or interest on any Advance or any other amount payable by it
under this Agreement; or

(vi)  any other act or omission to act or delay of any kind by any Borrowing
Subsidiary, the Agent, any Bank, any Issuing Bank or any other Person or any
other circumstance whatsoever which might, but for the provisions of this
paragraph, constitute a legal or equitable discharge of the Company’s
obligations hereunder or a Borrowing Subsidiary’s obligations under this
Agreement.

Section 8.03.  Discharge Only Upon Payment in Full; Reinstatement in Certain
Circumstances.  The Company’s obligations hereunder shall survive the
Termination Date and remain in full force and effect until the principal of and
interest on the Notes, all Reimbursement Obligations, all Advances not evidenced
by the Notes and all other amounts payable by the Company and each Borrowing
Subsidiary under this Agreement shall have been paid in full (other than
contingent obligations for which no claim has been made).  If at any time any
payment of the principal of or interest on any Note, any Reimbursement
Obligation, or on any Advance not evidenced by a Note, or any other amount
payable by any Borrowing Subsidiary under this Agreement is rescinded or must be
otherwise restored or returned upon the insolvency, bankruptcy or reorganization
of any Borrowing Subsidiary or otherwise, the Company’s obligations hereunder
with respect to such payment shall be reinstated at such time as though such
payment had been due but not made at such time.

Section 8.04.  Waiver by the Company.  The Company irrevocably waives acceptance
hereof, presentment, demand, protest and any notice not provided for herein, as
well as any requirement that at any time any right be exhausted or any action be
taken by the Agent, any Bank, any Issuing Bank or any other Person against any
Borrowing Subsidiary or any other Person or any collateral security.



91

 

--------------------------------------------------------------------------------

 

 

Section 8.05.  Subrogation.  Upon making any payment hereunder, the Company
shall be subrogated to the rights of the Banks against any such Borrowing
Subsidiary with respect to such payment; provided that the Company shall not
enforce any right or demand or receive any payment by way of subrogation until
all amounts of principal of and interest on the Notes of such Borrowing
Subsidiary and all other amounts payable by such Borrowing Subsidiary under this
Agreement and any Letter of Credit Reimbursement Agreement or to which such
Borrowing Subsidiary is a party have been paid in full.

Section 8.06.  Stay of Acceleration.  In the event that acceleration of the time
for payment of any amount payable by any Borrowing Subsidiary under this
Agreement or any of its Notes is stayed upon the insolvency, bankruptcy or
reorganization of such Borrowing Subsidiary, all such amounts otherwise subject
to acceleration under the terms of this Agreement shall nonetheless be payable
by the Company hereunder forthwith on demand by the Agent for the account of the
Banks.

ARTICLE 9

MISCELLANEOUS

Section 9.01.    Amendments, Etc.  Except as provided by ‎Section 1.06(c),
‎Section 2.08(d), Section 2.22 and Section 7.10, no amendment or waiver of any
provision of this Agreement or the Notes, nor consent to any departure by any
Borrower therefrom, shall in any event be effective unless the same shall be in
writing and signed by the Majority Banks, in each case with the written consent
of the Company (it being understood that the Company shall provide a copy to the
Agent; provided that the failure of the Company to provide such copy shall not
impact the effectiveness of such amendment on waiver) and then such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that (a) no amendment, waiver or
consent shall do any of the following: (i) waive any of the conditions specified
in ‎Section 3.01, (ii) except as set forth in ‎Section 2.08, increase the
Commitment of any Bank without the consent of such Bank, (iii) extend the Stated
Termination Date (except as otherwise provided in Section 2.22) without the
consent of all Banks, (iv) reduce the principal of, or interest on, the
Revolving Advances, the Notes, the Letter of Credit Obligations owed to any Bank
or any fees or other amounts payable to any Bank hereunder without the consent
of such Bank; provided that, no amendment entered into pursuant to the terms of
Section 7.10 nor any amendment to the default rate of interest set forth in
Section 2.10(a) or Section 2.10(b) shall constitute a reduction in the rate of
interest or fees for purposes of this clause (iv), (v) postpone any scheduled
payment date (other than the Stated Termination Date) for the payment of
principal of, or interest on, the Revolving Advances, the Notes, the Letter of
Credit Obligations owed to any Bank or any fees payable to any Bank hereunder
without the consent of such Bank, (vi) release

92

 

--------------------------------------------------------------------------------

 

 

the Company’s guaranty obligations pursuant to ‎Article 8 without the consent of
each Bank, (vii) change the percentage of the Commitments, or of the aggregate
unpaid principal amount of the Advances, Letter of Credit Participations and
Swing Line Participations, which shall be required for the Banks or any of the
Banks to take any action hereunder without the consent of each Bank, (viii)
amend this ‎Section 9.01 or (ix) change Section 2.18 in a manner that would
alter the pro rata sharing of payments required thereby without the written
consent of each Bank directly and adversely affected thereby and (b) no
amendment, waiver or consent shall, unless in writing and signed by the Agent
and/or each Issuing Bank and/or the Swing Line Bank, in addition to the Banks
required above to take such action, affect the rights or duties of the Agent
and/or such Issuing Bank and/or such Swing Line Bank, as applicable, under this
Agreement.

Section 9.02.  Notices, Etc.  (a) Except as expressly provided herein with
respect to an electronic platform or electronic transmission system as shall be
approved by the Agent as provided in this Agreement, all notices and other
communications provided for hereunder shall be in writing and shall be delivered
by hand or by overnight courier service, mailed by certified or registered mail
or sent by telecopier as follows:

(i)    if to the Company, at 1 Ecolab Place, Saint Paul, MN 55102, Attention:
Assistant Treasurer, Telecopier No. (651) 306-5392, Tel: (651) 250-4195, E-mail:
kristen.bettmann@ecolab.com, with a copy to the Company at the same address,
Attention: General Counsel, E-mail: GeneralCounsel@ecolab.com;

(ii)   if to any other Borrowing Subsidiary, at its address specified in its
Election to Participate;

(iii)  if to any Bank, at its Domestic Lending Office;

(iv)  if to the Agent, at Bank of America, N.A., 901 Main Street, Mail Code:
TX1-492-14-11, Dallas, Texas 75202 Attention: Ronaldo Naval, Agency Management,
Telecopier No. (877) 511-6124, Tel: (214) 209-1162, E-mail:
ronaldo.naval@baml.com; and

(v)   if to the Swing Line Bank, at Bank of America N.A., 101 N. Tryon Street
Mail Code: NC1-001-05-46, Charlotte NC 28255-0001, Attention: Jennifer Thayer,
Telecopier: (704) 409-0486, Tel: (980) 388-3254, E-mail:
jennifer.thayer@baml.com

or, as to the Company, the Agent, any Issuing Bank or the Swing Line Bank, at
such other address as shall be designated by such party in a written notice to
the other parties and, as to each other party, at such other address as shall be
designated by such party in a written notice to the Company and the Agent (or as
to any Bank, by notice to the Agent and the Company).  Notices and other
communications sent by hand or overnight courier service, or mailed by certified

93

 

--------------------------------------------------------------------------------

 

 

or registered mail, shall be deemed to have been given when received; notices
and other communications sent by telecopier shall be deemed to have been given
when sent (except that, if not given during normal business hours for the
recipient, shall be deemed to have been given at the opening of business on the
next business day for the recipient). 

(b)    Each Borrower hereby agrees that it will provide to the Agent (unless
otherwise agreed to by the Agent) all information, documents and other materials
that it is obligated to furnish to the Agent or the Banks, as applicable,
pursuant to this Agreement, including, without limitation, all notices,
requests, financial statements, financial and other reports, certificates and
other information materials, but excluding, unless otherwise approved by the
Agent, any such communication that (i) relates to a request for a new, or a
Conversion or Continuation of an existing, Borrowing, the Issuance of a Letter
of Credit, or other extension of credit (including any election of an interest
rate or Interest Period relating thereto), (ii) relates to the payment of any
principal or other amount due under this Agreement prior to the scheduled date
therefor, (iii) provides notice of any Event of Default or (iv) is required to
be delivered to satisfy any condition precedent to the effectiveness of this
Agreement and/or any Borrowing, Letter of Credit or other extension of credit
hereunder (all such non-excluded communications being referred to herein
collectively as “Communications”), by transmitting the Communications in an
electronic/soft medium in a format acceptable to the Agent to the email address
specified by the Agent and pursuant to procedures reasonably acceptable to the
Agent.  In addition, each Borrower agrees to continue to provide the
Communications to the Agent in the manner otherwise specified in this Agreement
unless otherwise agreed by the Agent.

(c)    The Agent agrees to make the Communications available to the Banks by
posting the Communications on IntraLinks or a substantially similar electronic
transmission system (the “Platform”).  Each Borrower acknowledges that the
distribution of material through an electronic medium is not necessarily secure
and that there are confidentiality and other risks associated with such
distribution.

The Company hereby further acknowledges that certain of the Banks (each, a
“Public Bank”) may have personnel who do not wish to receive material non-public
information with respect to the Company or its Affiliates, or the respective
securities of any of the foregoing, and who may be engaged in investment and
other market-related activities with respect to such Persons’ securities.  The
Company hereby agrees that (w) all Communications that the Company intends are
to be made available to Public Banks shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Communications “PUBLIC”,
the Company shall be deemed to have authorized the Agent, the Arrangers, the
Issuing Banks and the Banks to treat such

94

 

--------------------------------------------------------------------------------

 

 

Communications as not containing any material non-public information with
respect to the Company or its securities for purposes of United States federal
and state securities laws (provided, however, that to the extent such
Communications constitute Information, they shall be treated as set forth in
‎Section 9.13); (y) all Communications marked “PUBLIC” are permitted to be made
available through a portion of the Platform designated “Public Side
Information”; and (z) the Agent and the Arranger shall be entitled to treat any
Communications that are not marked “PUBLIC” as being suitable only for posting
on a portion of the Platform not designated “Public Side Information”.

(d)    THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”.  THE AGENT PARTIES
(AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
COMMUNICATIONS, OR THE ADEQUACY OF THE PLATFORM AND EXPRESSLY DISCLAIM LIABILITY
FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS.  NO WARRANTY OF ANY KIND,
EXPRESS, IMPLIED OR STATUTORY, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE AGENT
PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE PLATFORM.  IN NO EVENT
SHALL THE AGENT OR ANY OF ITS AFFILIATES OR ANY OF THEIR RESPECTIVE OFFICERS,
DIRECTORS, EMPLOYEES, AGENTS, ADVISORS OR REPRESENTATIVES (COLLECTIVELY, “AGENT
PARTIES”) HAVE ANY LIABILITY TO THE BORROWERS, ANY BANK OR ANY OTHER PERSON OR
ENTITY FOR DAMAGES OF ANY KIND, INCLUDING, WITHOUT LIMITATION, DIRECT OR
INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES
(WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF THE BORROWERS’ OR THE
AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH THE INTERNET, EXCEPT TO THE
EXTENT THE LIABILITY OF ANY AGENT PARTY IS FOUND IN A FINAL NON-APPEALABLE
JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED PRIMARILY FROM
SUCH AGENT PARTY’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.

(e)    The Agent agrees that the receipt of the Communications by the Agent at
its e-mail address set forth above shall constitute effective delivery of the
Communications to the Agent for purposes of ‎Section 9.02.  Each Bank agrees
that notice to it (as provided in the next sentence) specifying that the
Communications have been posted to the Platform shall constitute effective
delivery of the Communications to such Bank for purposes of ‎Section 9.02.  Each
Bank agrees to notify the Agent in writing (including by electronic
communication) from time to time of such Bank’s e-mail address to which the
foregoing notice may be sent by electronic transmission and that the foregoing

95

 

--------------------------------------------------------------------------------

 

 

notice may be sent to such e-mail address; provided that (x) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement) (provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient), and (y) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (x) of notification that such notice or communication is
available and identifying the website address therefor.

(f)    The words “execute,” “execution,” “signed,” “signature,” and words of
like import in or related to any document to be signed in connection with this
Agreement and the transactions contemplated hereby (including without limitation
Assignment and Assumptions, amendments or other modifications, Notices of
Borrowing, waivers and consents) shall be deemed to include electronic
signatures, the electronic matching of assignment terms and contract formations
on electronic platforms approved by the Agent, or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act;  provided that notwithstanding anything contained herein to the contrary,
the Agent is under no obligation to agree to accept electronic signatures in any
form or in any format unless expressly agreed to by the Agent pursuant to
procedures approved by it.

Section 9.03.  No Waiver; Remedies.  No failure on the part of any Bank or any
Issuing Bank or the Agent to exercise, and no delay in exercising, any right
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any such right preclude any other or further exercise thereof or the
exercise of any other right.  The remedies herein provided are cumulative and
not exclusive of any remedies provided by law.

Section 9.04.  Costs and Expenses.  (a) The Company agrees to pay on demand all
reasonable and documented out-of-pocket costs and expenses of the Agent in
connection with the preparation, execution, delivery, administration,
modification and amendment of this Agreement, the Notes and the other documents
to be delivered hereunder, including, without limitation, the reasonable fees
and out-of-pocket expenses of one counsel for the Agent with respect thereto and
with respect to advising the Agent as to rights and responsibilities under this
Agreement, and all reasonable and documented costs and expenses, if any, of the

96

 

--------------------------------------------------------------------------------

 

 

Agent, each Issuing Bank and the Banks (including, without limitation,
reasonable counsel fees and expenses of counsel to the Agent, the Banks and the
Issuing Banks (but only for one firm of counsel for the Agent, Issuing Banks and
the Banks, in addition to regulatory and local counsel; provided that if, in the
reasonable opinion of the Agent, Issuing Banks or Banks, as applicable,
representation of all such parties by one firm of counsel would be inappropriate
due to the existence of an actual or potential conflict of interest, the Company
shall pay the reasonable out-of-pocket legal expenses of no more than such
number of additional firms of counsel for such parties as is necessary to avoid
any such actual or potential conflict of interest), which may be allocated costs
of counsel who are employees of any Bank) in connection with the enforcement
(whether through negotiations, legal proceedings or otherwise) of this
Agreement, the Notes, any Letter of Credit Reimbursement Agreement and the other
documents to be delivered hereunder, in each case if an Event of Default exists,
including, without limitation, reasonable counsel fees and expenses in
connection with the enforcement of rights under this ‎Section 9.04(a).

(b)    If any payment of principal of any Eurocurrency Rate Advance is made
other than on the last day of the Interest Period for such Advance, as a result
of acceleration of the maturity of the Notes and Advances not evidenced by the
Notes pursuant to ‎Section 6.01 or for any other reason, including the purchase
of an assignment pursuant to ‎Section 2.08(e), but not including Sections 2.12,
2.15 or 2.16, the applicable Borrower shall, upon demand by any Bank (with a
copy of such demand to the Agent), pay to the Agent for the account of such Bank
any amounts required to compensate such Bank for any additional losses (but
excluding loss of any Applicable Margin), costs or expenses which it may
reasonably incur as a result of such payment, including, without limitation, any
loss (but excluding loss of any Applicable Margin), cost or expense reasonably
incurred by reason of the liquidation or reemployment of deposits or other funds
acquired by any Bank to fund or maintain such Advance.  Such Bank’s demand shall
set forth the reasonable basis for calculation of such loss, cost or expense.  
 The obligations of the Company under this Section 9.04(b) shall survive the
payment in full of the obligations hereunder and the termination of this
Agreement.

Section 9.05.  Right of Set-off.  Upon (a) the occurrence and during the
continuance of any Event of Default and (b) the making by the Majority Banks of
the request or the granting of the consent specified by ‎Section 6.01 to
authorize the Agent to declare the Notes or Advances due and payable pursuant to
the provisions of ‎Section 6.01, each Bank is hereby authorized at any time and
from time to time, to the fullest extent permitted by law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final)
at any time held and other indebtedness at any time owing by such Bank to or for
the credit or the account of the Company or the applicable Borrowing Subsidiary
against any and all of the obligations of the Company or the applicable
Borrowing Subsidiary now or hereafter existing under this Agreement, the Notes
held by such Bank, and any

97

 

--------------------------------------------------------------------------------

 

 

Letter of Credit Reimbursement Agreement to which such Bank is a party,
irrespective of whether or not such Bank shall have made any demand under this
Agreement, any such Note or such Letter of Credit Reimbursement Agreement and
although such obligations may be unmatured (other than as provided in clause
‎(b) above); provided that in the event that any Defaulting Bank shall exercise
any such right of set-off, (x) all amounts so set off shall be paid over
immediately to the Agent for further application in accordance with the
provisions of ‎Section 2.24 and, pending such payment, shall be segregated by
such Defaulting Bank from its other funds and deemed held in trust for the
benefit of the Agent and the Banks, and (y) the Defaulting Bank shall provide
promptly to the Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting Bank as to which it exercised such right of
set-off.  Each Bank agrees promptly to notify the Company after any such set-off
and application made by such Bank; provided that the failure to give such notice
shall not affect the validity of such set-off and application.  The rights of
each Bank under this Section are in addition to other rights and remedies
(including, without limitation, other rights of set-off) which such Bank may
have.

Section 9.06.  Judgment.  (a) If for the purposes of obtaining judgment in any
court it is necessary to convert a sum due hereunder or under the Notes in any
currency (the “Original Currency”) into another currency (the “Other Currency”)
the parties hereto agree, to the fullest extent that they may effectively do so,
that the rate of exchange used shall be that at which in accordance with normal
banking procedures the Agent could purchase the Original Currency with the Other
Currency.

(b)    The obligation of the applicable Borrower in respect of any sum due in
the Original Currency from it to any Bank or the Agent, or any Issuing Bank
hereunder, under the Notes held by such Bank, or under any Letter of Credit
Reimbursement Agreement shall, notwithstanding any judgment in any Other
Currency, be discharged only to the extent that on the Business Day following
receipt by such Bank, the Agent or such Issuing Bank (as the case may be) of any
sum adjudged to be so due in such Other Currency such Bank, the Agent or such
Issuing Bank (as the case may be) may in accordance with normal banking
procedures purchase the Original Currency with such Other Currency; if the
amount of the Original Currency so purchased is less than the sum originally due
to such Bank or the Agent or such Issuing Bank (as the case may be) in the
Original Currency, such Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify such Bank, the Agent or such
Issuing Bank (as the case may be) against such loss, and if the amount of the
Original Currency so purchased exceeds the sum originally due to any Bank, the
Agent or such Issuing Bank (as the case may be) in the Original Currency, such
Bank or the Agent or such Issuing Bank (as the case may be) agrees to remit to
such Borrower such excess.



98

 

--------------------------------------------------------------------------------

 

 

Section 9.07.  Binding Effect.  This Agreement shall become effective when it
shall have been executed by the Company and the Agent and when the Agent shall
have been notified by each Bank that such Bank has executed it.  The provisions
of this Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns permitted hereby, except that
no Borrower may assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of the Agent and each Bank and no
Bank may assign or otherwise transfer any of its rights or obligations hereunder
except (a) to an assignee in accordance with the provisions of ‎Section 9.08(a),
(b) by way of participation in accordance with the provisions of ‎Section
9.08(e) and (c) by way of pledge or assignment of a security interest subject to
the restrictions of ‎Section 9.08(g) (and any other attempted assignment or
transfer by any party hereto shall be null and void).  Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby, participants and, to the extent expressly contemplated hereby,
the Related Parties of each of the Agent, the Issuing Bank and the Banks) any
legal or equitable right, remedy or claim under or by reason of this Agreement.

Section 9.08.  Assignments and Participations.  (a) Each Bank may, upon
obtaining the prior written consent of the Agent, each Issuing Bank and the
Swing Line Bank (which consent by any such party shall not be unreasonably
withheld or delayed), assign to one or more banks or other financial
institutions all or a portion of its rights and obligations under this Agreement
(including, without limitation, all or a portion of its Commitment, the Advances
owing to it and the Letter of Credit Participations, Swing Line Participations
and Note or Notes held by it); provided, however, that (i) each such assignment
shall be of a constant, and not a varying, percentage of all of the assigning
Bank’s rights and obligations so assigned, (ii) the amount of the Commitment of
the assigning Bank being assigned pursuant to each such assignment (determined
as of the date of the Assignment and Acceptance with respect to such assignment)
may be in the amount of such Bank’s entire Commitment but otherwise shall not be
less than $10,000,000 and shall be an integral multiple of $1,000,000 unless the
Company and the Agent otherwise consent, (iii) each such assignment shall be to
an Eligible Assignee, (iv) the parties to each such assignment shall (A) execute
and deliver to the Agent for its acceptance and recording in the Register, an
Assignment and Acceptance and (B) deliver to the Agent a processing and
recordation fee of $3,500; provided that the Agent may, in its sole discretion,
elect to waive such processing and recording fee, (v) if no Event of Default
under clause (a), (b), (d) (with respect to an Event of Default under Section
5.03 only) or (f) of Section 6.01 has occurred and is continuing, the prior
written consent of the Company (which consent shall not be unreasonably withheld
or delayed) shall be required for an assignment by a Bank to an assignee which
is not a Bank or an Affiliate or Approved Fund of a Bank; provided that the
Company shall be deemed to have consented to any such assignment unless it shall
object thereto by written notice to the Agent within fifteen (15) Business Days
after having received notice

99

 

--------------------------------------------------------------------------------

 

 

thereof, and (vi) consent of the Agent shall not be required for an assignment
by a Bank to an assignee which is a Bank or an Affiliate or Approved Fund of a
Bank.  Upon such execution, delivery, acceptance and recording, from and after
the effective date specified in each Assignment and Acceptance, which effective
date shall be at least two (2) Business Days after the execution thereof, the
Bank assignor thereunder shall, to the extent that rights and obligations
hereunder have been assigned by it pursuant to such Assignment and Acceptance,
relinquish its rights and be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all or the remaining
portion of an assigning Bank’s rights and obligations under this Agreement, such
Bank shall cease to be a party hereto).

(b)    By executing and delivering an Assignment and Acceptance, the Bank
assignor thereunder and the assignee thereunder confirm to and agree with each
other and the other parties hereto as follows: (i) other than as provided in
such Assignment and Acceptance, such assigning Bank makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other instrument or document furnished pursuant
hereto; (ii) such assigning Bank makes no representation or warranty and assumes
no responsibility with respect to the financial condition of the Company or any
Borrowing Subsidiary or the performance or observance by the Company or any
Borrowing Subsidiary of any of its obligations under this Agreement or any other
instrument or document furnished pursuant hereto; (iii) such assignee confirms
that it has received a copy of this Agreement, together with copies of the
financial statements referred to in ‎Section 4.01(e) or ‎5.01(b) and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into such Assignment and Acceptance; (iv) such
assignee will, independently and without reliance upon the Agent, such assigning
Bank or any other Bank and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under this Agreement; (v) such assignee confirms
that it is an Eligible Assignee; (vi) such assignee appoints and authorizes the
Agent to take such action as agent on its behalf and to exercise such powers
under this Agreement as are delegated to the Agent by the terms hereof, together
with such powers as are reasonably incidental thereto; and (vii) such assignee
agrees that it will perform in accordance with their terms all of the
obligations which by the terms of this Agreement are required to be performed by
it as a Bank.

(c)    The Agent, acting for this purpose as a non-fiduciary agent of the
borrower, shall maintain at its address referred to in ‎Section 9.02 a copy of
each Assignment and Acceptance delivered to and accepted by it and a register
for the recordation of the names and addresses of the Banks and the Issuing
Banks and the Commitment of, and principal amount of the Advances owing to, each
Bank and the amount of the Letter of Credit Reimbursement Obligations owing to
each

100

 

--------------------------------------------------------------------------------

 

 

Issuing Bank from time to time (the “Register”).  The Agent (or its designee)
shall also reflect in the Register the transfer of any portion of any Bank’s
interest in the Notes, any Advances not evidenced by a Note, any Letter of
Credit Reimbursement Obligation or any other obligations hereunder
(collectively, the “Obligations”), and the Agent shall retain a copy of the
assignment transferring the Obligations for the registration or transfer of the
Obligations, and shall enter the names and addresses of the transferees of the
Obligations.  The entries in the Register shall be conclusive and binding for
all purposes, absent manifest error, and the Borrowers, the Agent, the Banks and
the Issuing Banks shall treat each Person whose name is recorded in the Register
as a Bank or an Issuing Bank, as applicable, hereunder for all purposes of this
Agreement.  The Register shall be available for inspection by the Borrowers at
any reasonable time and from time to time upon reasonable prior notice.  The
Obligations are registered obligations and the right, title and interest of any
Bank or Issuing Bank and/or its assignees in and to such Obligations shall be
transferable only upon notation of such transfer in the Register (and each Note
shall expressly so provide).  This ‎Section 9.08(c) shall be construed so that
the Obligations are at all times maintained in “registered form” within the
meaning of Sections 163(f), 871(h)(2) and 881(c)(2) of the Internal Revenue Code
and any related Treasury Regulations and solely for this purpose, the Agent (or
its designee) shall be the Company’s agent for purposes of maintaining the
Register and notations of transfer in the Register.

(d)    Upon its receipt of an Assignment and Acceptance executed by an assigning
Bank and an assignee representing that it is an Eligible Assignee, the Agent
shall, if such Assignment and Acceptance has been completed and is in
substantially the form of Exhibit C-1 hereto, (i) accept such Assignment and
Acceptance, (ii) record the information contained therein in the Register and
(iii) give prompt notice thereof to the Borrowers.

(e)    Each Bank may sell participations to one or more banks or other entities
(other than a Defaulting Bank) in all or a portion of its rights and obligations
under this Agreement (including, without limitation, all or a portion of its
Commitment and the Advances owing to it and the Letter of Credit Participations,
Swing Line Participations and Note or Notes held by it); provided, however, that
(i) such Bank’s obligations under this Agreement (including, without limitation,
its Commitment to the Borrowers hereunder) shall remain unchanged, (ii) such
Bank shall remain solely responsible to the other parties hereto for the
performance of such obligations, (iii) such Bank shall remain the holder of any
such Note and Letter of Credit Participations and Swing Line Participations and
the maker of any Advance for all purposes of this Agreement, (iv) the Borrowers,
the Agent, any Issuing Bank and the other Banks shall continue to deal solely
and directly with such Bank in connection with such Bank’s rights and
obligations under this Agreement, and (v) any agreement between such Bank and
any participant in connection with such participating interest shall not
restrict such Bank’s right to agree to any amendment or waiver of any provision
of this Agreement, or any consent to any departure by any

101

 

--------------------------------------------------------------------------------

 

 

Borrower therefrom, except (to the extent such participant would be affected
thereby) a reduction of the principal of, or interest on, any Advance or
postponement of any date fixed for payment thereof or a release of the Company’s
guaranty obligations pursuant to ‎Article 8.  Each Bank that sells a
participation shall, acting solely for this purpose as an agent of the
applicable Borrower, maintain a register on which it enters the name and address
of each participant and the principal amounts (and stated interest) of each
participant’s interest in the obligations under this Agreement (the “Participant
Register”); provided that no Bank shall have any obligation to disclose any
portion of the Participant Register to any Person (including the identity of any
participant or any information relating to a participant’s interest in any
commitments, loans, letters of credit or its other obligations under this
Agreement) except to the extent that such disclosure is necessary to establish
that such commitment, loan, letter of credit or other obligation is in
registered form under Section 5f.103-1(c) of the U.S. Treasury Regulations.  The
entries in the Participant Register shall be conclusive absent manifest error,
and such Bank shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.  For the avoidance of doubt, the
Agent (in its capacity as Agent) shall have no responsibility for maintaining a
Participant Register.

(f)    The Company and each Borrower agree that each participant shall be
entitled to the benefits of Sections ‎2.15 and ‎2.20 (subject to the
requirements and limitations therein, including the requirements under ‎Section
2.20(f) (it being understood that the documentation required under ‎Section
2.20(f) shall be delivered to the participating Bank)) to the same extent as if
it were a Bank and had acquired its interest by assignment pursuant to paragraph
‎(a) of this Section;  provided that such participant (A) agrees to be subject
to the provisions of Sections ‎2.20(i) and ‎2.21 as if it were an assignee under
paragraph ‎(a) of this Section; and (B) shall not be entitled to receive any
greater payment under Sections  ‎2.15 or ‎2.20, with respect to any
participation, than its participating Bank would have been entitled to receive,
except to the extent such entitlement to receive a greater payment results from
a Change in Law that occurs after the participant acquired the applicable
participation.

(g)    Notwithstanding any other provisions set forth in this Agreement, any
Bank at any time may assign, as collateral or otherwise, any of its rights
(including, without limitation, rights to payments of principal of and/or
interest on the Advances) under this Agreement to any Federal Reserve Bank or
any central bank having jurisdiction over such Bank without notice to or consent
of the Company, any Borrowing Subsidiary, any other Bank or the Agent.

Section 9.09.  Consent to Jurisdiction.  (a) Each of the Company and each
Borrowing Subsidiary hereby irrevocably submits to the exclusive jurisdiction of
any New York State or federal court sitting in New York City and any appellate
court from any thereof in any action or proceeding arising out of or relating to
this

102

 

--------------------------------------------------------------------------------

 

 

Agreement and hereby irrevocably agrees that all claims in respect of any such
action or proceeding shall be heard and determined in such New York State or in
such federal court.  Each of the Company and each Borrowing Subsidiary hereby
irrevocably waives, to the fullest extent that it may effectively do so, the
defense of an inconvenient forum to the maintenance of any such action or
proceeding.  Each Borrowing Subsidiary hereby irrevocably appoints the Company
(the “Process Agent”) as its agent to receive on behalf of such Borrowing
Subsidiary and its property service of copies of the summons and complaint and
any other process which may be served in any such action or proceeding.  Such
service may be made by mailing or delivering a copy of such process to the
Company or such Borrowing Subsidiary in care of the Process Agent at the Process
Agent’s address referred to in ‎Section 9.02, and each Borrowing Subsidiary
hereby irrevocably authorizes and directs the Process Agent to accept such
service on its behalf.   Each of the Company and each Borrowing Subsidiary
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.

(b)    Nothing in this ‎Section 9.09 shall affect the right of the Agent or any
Bank to serve legal process in any other manner permitted by law or affect the
right of the Agent or any Bank to bring any action or proceeding against the
Company or any Borrowing Subsidiary or its property in the courts of any other
jurisdictions.

Section 9.10.  GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

Section 9.11.  Execution in Counterparts.  This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement.

Section 9.12.  Indemnification. 

(a)    Indemnification by the Company.  The Company agrees to indemnify and hold
harmless the Agent, each Bank, each Issuing Bank and each of their affiliates
and their respective directors, officers, employees and agents (each, an
“Indemnified Party”) from and against any and all claims, damages, liabilities
and expenses (including, without limitation, fees and disbursements of counsel
(but only for one firm of counsel for all the Indemnified Parties taken as a
whole, in addition to regulatory and local counsel; provided that if, in the
reasonable opinion of the relevant Indemnified Party, representation of all the
Indemnified Parties by one firm of counsel would be inappropriate due to the
existence of an actual or potential conflict of interest, the Company shall
reimburse the reasonable out of pocket legal expenses of no more than such
number of additional firms of counsel for the Indemnified Parties as is
necessary to avoid

103

 

--------------------------------------------------------------------------------

 

 

any such actual or potential conflict of interest)) which may be incurred by or
asserted against any Indemnified Party in connection with or arising out of any
investigation, litigation or proceeding related to the Advances, the Letters of
Credit, the Notes, this Agreement, any Letter of Credit Reimbursement Agreement,
any of the transactions contemplated hereby, or the use of the proceeds of the
Borrowings or the Letters of Credit by the Borrowers or the beneficiaries under
any Letters of Credit, whether or not such Indemnified Party is a party thereto,
provided that such indemnity shall not, as to any Indemnified Party, be
available (i) to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from the gross negligence, bad faith
or willful misconduct of such Indemnified Party, (ii) to the extent such claims
and liabilities are settled without the consent of the Company (such consent not
to be unreasonably withheld), (iii) to the extent they are found by a final,
nonappealable judgment of a court of competent jurisdiction to have resulted
from a breach in any material respect of the obligations of such Indemnified
Party under the Loan Documents or (iv) arising out of or in connection with any
claim, litigation, investigation or proceeding that does not involve an act or
omission of the Company or any of its Subsidiaries and that is brought by an
Indemnified Party against any other Indemnified Party (other than any such
claim, litigation, investigation or proceeding brought against the Agent solely
in its capacity as such or in fulfillment of its role as Agent or similar role
under the Loan Documents).  Each Bank agrees to give the Company prompt written
notice of any investigation, litigation or proceeding which may lead to a claim
for indemnification under this Section, provided that the failure to give such
notice shall not affect the validity or enforceability of the indemnification
hereunder.  Without in any way qualifying or limiting the Company’s
indemnification obligation in this Section, to the extent permitted by
applicable law, neither the Borrowers nor any Indemnified Party shall assert,
and hereby waive, any claim against any Indemnified Party or the Company
(respectively), on any theory of liability, for special, indirect, consequential
or punitive damages (“Excluded Damages”), as opposed to direct or actual
damages, arising out of, in connection with, or as a result of, the Advances,
the Letters of Credit, the Notes, this Agreement, any Letter of Credit
Reimbursement Agreement, any of the transactions contemplated hereby, or the use
of the proceeds of the Borrowings or the Letters of Credit by the Borrowers or
the beneficiaries under any Letters of Credit.

(b)    Payments.  All amounts due under this Section shall be payable not later
than twenty (20) Business Days after written demand therefor.

(c)    Survival.  The agreements in this Section shall survive the resignation
of the Agent the replacement of any Bank, the termination of the Total
Commitments and the repayment, satisfaction or discharge of all the other
obligations hereunder.



104

 

--------------------------------------------------------------------------------

 

 

Section 9.13.  Confidentiality.  Each Bank and each Issuing Bank hereby agrees
that it will keep confidential any information (as defined below) from time to
time supplied to it by or on behalf of the Company under ‎Section 5.01(b) or
otherwise in connection with this Agreement (such information, the
“Information”) except that such Information may be disclosed (a) on a
need-to-know basis, to its Affiliates and its Affiliates’ respective directors,
officers, agents, advisors and employees for the evaluation of, administration
of and enforcement of rights under the Loan Documents (it being understood that
the Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority
purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions no less restrictive than those in this Section, to (i) any
assignee of or participant in, or any prospective assignee of or participant in,
any of its rights or obligations under this Agreement or (ii) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to the Company and its obligations, (g) with the consent of the Company
or (h) to the extent such Information becomes publicly available other than as a
result of a breach of this Section.  Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information but in no event less
than reasonable care.

Section 9.14.  Non-reliance by the Banks.  Each Bank by its signature to this
Agreement represents and warrants that (i) it has not relied in the extension of
the credit contemplated by this Agreement, nor will it rely in the maintenance
thereof, upon any assets of the Company or its Subsidiaries consisting of Margin
Stock as collateral and (ii) after reviewing the financial statements of the
Company and its Subsidiaries referred to in ‎Section 4.01(e), such Bank has
concluded therefrom that the consolidated cash flow of the Company and its
Subsidiaries is sufficient to support the credit extended to the Company
pursuant to this Agreement.

Section 9.15.  No Indirect Security.  Notwithstanding any Section or provision
of this Agreement to the contrary, nothing in this Agreement shall (i) restrict
or limit the right or ability of the Company or any of its Subsidiaries to
pledge, mortgage, sell, assign, or otherwise encumber or dispose of any Margin
Stock, or (ii) create an Event of Default arising out of or relating to any such

105

 

--------------------------------------------------------------------------------

 

 

pledge, mortgage, sale, assignment or other encumbrance or disposition or any
agreement with respect thereto.

Section 9.16.  Waiver of Jury Trial.  EACH OF THE COMPANY, THE BORROWING
SUBSIDIARIES, THE AGENT, EACH ISSUING BANK AND THE BANKS IRREVOCABLY WAIVES ANY
RIGHT TO TRIAL BY JURY IN ANY DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT, OR
OTHERWISE, AMONG ANY OF THE PARTIES HERETO ARISING OUT OF OR RELATED TO THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR ANY NOTE.  ANY PARTY HERETO MAY
FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS AGREEMENT WITH ANY COURT AS
WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES HERETO TO THE WAIVER OF THEIR
RESPECTIVE RIGHTS TO TRIAL BY JURY.

Section 9.17.  USA Patriot Act Notification.  Each Bank hereby notifies the
Borrowers that pursuant to the requirements of the USA Patriot Act (title III of
Pub.L.107-56 (signed into law October 26, 2001)) (the “Act”), it is required to
obtain, verify and record information that identifies each Borrower, which
information includes the name and address of such Borrower and other information
that will allow such Bank to identify such Borrower in accordance with the
Act.  Each Borrower shall promptly provide any information reasonably requested
by a Bank to comply with the Act.

Section 9.18.  No Advisory or Fiduciary Responsibility.  In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), each Borrower acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that: (i) (A) the arranging and other services
regarding this Agreement provided by the Agent and the Arrangers are
arm’s-length commercial transactions between each Borrower and its Affiliates on
the one hand, and the Agent and the Arrangers, on the other hand, (B) each
Borrower consulted its own legal, accounting, regulatory and tax advisors to the
extent it has deemed appropriate, and (C) each Borrower is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents; (ii) (A) the
Agent and the Arrangers each is and has been acting solely as a principal and,
except as expressly agreed in writing by the relevant parties, has not been, is
not, and will not be acting as an advisor, agent or fiduciary for any Borrower
or any of its Affiliates, or any other Person and (B) neither the Agent nor the
Arrangers have any obligation to any Borrower or any of its Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and (iii) the Agent
and the Arrangers and their respective Affiliates may be engaged in a broad
range of transactions that involve interests that differ from those of the
Borrowers and their Affiliates and neither the Agent nor the Arrangers have any
obligation to disclose any of

106

 

--------------------------------------------------------------------------------

 

 

such interests to any Borrower or its Affiliates.  To the fullest extent
permitted by law, each Borrower hereby waives and releases any claims that it
may have against the Agent or the Arrangers with respect to any breach or
alleged breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

Section 9.19.  Severability.  If any provision of this Agreement or the other
Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.  Without limiting the foregoing provisions of this ‎Section
9.19, if and to the extent that the enforceability of any provisions in this
Agreement relating to Defaulting Banks shall be limited by Debtor Relief Laws,
as determined in good faith by the Agent, or any Issuing Bank, as applicable,
then such provisions shall be deemed to be in effect only to the extent not so
limited.

Section 9.20.  Acknowledgment and Consent to Bail-In of EEA Financial
Institutions.  Solely to the extent any Bank or Issuing Bank that is an EEA
Financial Institution is a party to this Agreement and notwithstanding anything
to the contrary in any Loan Document or in any other agreement, arrangement or
understanding among any such parties, each party hereto acknowledges that any
liability of any Bank or Issuing Bank that is an EEA Financial Institution
arising under any Loan Document, to the extent such liability is unsecured, may
be subject to the write-down and conversion powers of an EEA Resolution
Authority and agrees and consents to, and acknowledges and agrees to be bound
by:

(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Bank or Issuing Bank that is an EEA Financial Institution;
and 

(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:

(i)    a reduction in full or in part or cancellation of any such liability;

(ii)   a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of

107

 

--------------------------------------------------------------------------------

 

 

ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

(iii)  the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

Section 9.21.  Bank Representations.

(a)    Each Bank (x) represents and warrants, as of the date such Person became
a Bank party hereto, to, and (y) covenants, from the date such Person became a
Bank party hereto to the date such Person ceases being a Bank party hereto, for
the benefit of, the Agent and each Arranger and their respective Affiliates, and
not, for the avoidance of doubt, to or for the benefit of the Borrowers or their
respective Affiliates or any other party hereto, that at least one of the
following is and will be true:

(i)    such Bank is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Borrowings or the Commitments,

(ii)   the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Bank’s entrance into, participation in, administration of and
performance of the Borrowings, the Commitments and this Agreement,

(iii)  (A) such Bank is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Bank
to enter into, participate in, administer and perform the Borrowings, the
Commitments and this Agreement, (C) the entrance into, participation in,
administration of and performance of the Borrowings, the Commitments and this
Agreement satisfies the requirements of sub-sections (b) through (g) of Part I
of PTE 84-14 and (D) to the best knowledge of such Bank, the requirements of
subsection (a) of Part I of PTE 84-14 are satisfied with respect to such Bank’s
entrance into, participation in, administration of and performance of the
Borrowings, the Commitments and this Agreement, or



108

 

--------------------------------------------------------------------------------

 

 

(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Agent, in its sole discretion, and such Bank.

(b)    In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Bank or such Bank has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Bank further (x) represents and warrants,
as of the date such Person became a Bank party hereto, to, and (y) covenants,
from the date such Person became a Bank party hereto to the date such Person
ceases being a Bank party hereto, for the benefit of, the Agent and each
Arranger and their respective Affiliates, and not, for the avoidance of doubt,
to or for the benefit of the Borrowers or their respective Affiliates or any
other party hereto, that:

(i)    none of the Agent, any Arranger or any of their respective Affiliates is
a fiduciary with respect to the assets of such Bank (including in connection
with the reservation or exercise of any rights by the Agent under this
Agreement, any Loan Document or any documents related to hereto or thereto),

(ii)   the Person making the investment decision on behalf of such Bank with
respect to the entrance into, participation in, administration of and
performance of the Borrowings, the Commitments and this Agreement is independent
(within the meaning of 29 CFR § 2510.3-21) and is a bank, an insurance carrier,
an investment adviser, a broker-dealer or other person that holds, or has under
management or control, total assets of at least $50 million, in each case as
described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),

(iii)  the Person making the investment decision on behalf of such Bank with
respect to the entrance into, participation in, administration of and
performance of the Borrowings, the Commitments and this Agreement is capable of
evaluating investment risks independently, both in general and with regard to
particular transactions and investment strategies (including in respect of the
Obligations), 

(iv)  the Person making the investment decision on behalf of such Bank with
respect to the entrance into, participation in, administration of and
performance of the Borrowings, the Commitments and this Agreement is a fiduciary
under ERISA or the Code, or both, with respect to the Borrowings, the
Commitments and this Agreement and is responsible for exercising independent
judgment in evaluating the transactions hereunder, and

(v)   no fee or other compensation is being paid directly to the Agent or any
Arranger or any their respective Affiliates for investment

109

 

--------------------------------------------------------------------------------

 

 

advice (as opposed to other services) in connection with the Borrowings, the
Commitments or this Agreement.

(c)    The Agent and each Arranger hereby inform the Banks that each such Person
is not undertaking to provide impartial investment advice, or to give advice in
a fiduciary capacity, in connection with the transactions contemplated hereby,
and that such Person has a financial interest in the transactions contemplated
hereby in that such Person or an Affiliate thereof (i) may receive interest or
other payments with respect to the Borrowings, the Commitments and this
Agreement, (ii) may recognize a gain if it extended the Borrowings or the
Commitments for an amount less than the amount being paid for an interest in the
Borrowings or the Commitments by such Bank or (iii) may receive fees or other
payments in connection with the transactions contemplated hereby, the Loan
Documents or otherwise, including structuring fees, commitment fees, arrangement
fees, facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.

 

 



110

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

 

 

 

ECOLAB INC.

 

 

 

 

 

By:

/s/ Kristen L. Bettmann

 

 

Name: Kristen L. Bettmann

 

 

Title:   Assistant Treasurer

 





[Signature Page to Credit Agreement – Ecolab Inc.]

--------------------------------------------------------------------------------

 

 

 

BANK OF AMERICA, N.A., as Agent

 

 

 

 

 

By:

/s/ Lindsay Kim

 

 

Name: Lindsay Kim

 

 

Title:   Vice President

 

 

BANK OF AMERICA, N.A., as Bank,

 

Issuing Bank and Swing Line Bank

 

 

 

By:

/s/ Lindsay Kim

 

 

Name: Lindsay Kim

 

 

Title:   Vice President

 





[Signature Page to Credit Agreement – Ecolab Inc.]

--------------------------------------------------------------------------------

 

 

 

CITIBANK, N.A., as a Bank and an Issuing Bank

 

 

 

 

 

By:

/s/ Susan Olsen

 

 

Name: Susan Olsen

 

 

Title:   Vice President

 





[Signature Page to Credit Agreement – Ecolab Inc.]

--------------------------------------------------------------------------------

 

 

 

 

JPMORGAN CHASE BANK, N.A., as a

 

Bank and an Issuing Bank

 

 

 

By:

/s/ Tony Yung

 

 

Name: Tony Yung

 

 

Title:   Executive Director

 





[Signature Page to Credit Agreement – Ecolab Inc.]

--------------------------------------------------------------------------------

 

 

 

 

 

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

 

as a Bank and an Issuing Bank

 

 

 

By:

/s/ Mark S. Campbell

 

 

Name: Mark S. Campbell

 

 

Title:   Authorized Signatory

 





[Signature Page to Credit Agreement – Ecolab Inc.]

--------------------------------------------------------------------------------

 

 

 

 

 

 

CREDIT SUISSE AG, Cayman Islands Branch, as a Bank

 

 

 

 

 

 

By:

/s/ Vipul Dhadda

 

 

Name: Vipul Dhadda

 

 

Title:   Authorized Signatory

 

 

 

 

 

 

 

By:

/s/ Brady Bingham

 

 

Name: Brady Bingham

 

 

Title:   Authorized Signatory

 

 

 

 

 

 

 





[Signature Page to Credit Agreement – Ecolab Inc.]

--------------------------------------------------------------------------------

 

 

 

 

 

 

MIZUHO BANK, LTD., as a Bank

 

 

 

 

 

By:

/s/ Donna DeMagistris

 

 

Name: Donna DeMagistris

 

 

Title:   Authorized Signatory

 





[Signature Page to Credit Agreement – Ecolab Inc.]

--------------------------------------------------------------------------------

 

 

 

 

 

 

Sumitomo Mitsui Banking Corporation, as a Bank

 

 

 

 

 

By:

/s/ Katsuyuki Kubo

 

 

Name: Katsuyuki Kubo

 

 

Title:   Managing Director

 





[Signature Page to Credit Agreement – Ecolab Inc.]

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

U.S. BANK NATIONAL ASSOCIATION, as a Bank

 

 

 

 

 

By:

/s/ Andrew Beckman

 

 

Name: Andrew Beckman

 

 

Title:   Senior Vice President

 





[Signature Page to Credit Agreement – Ecolab Inc.]

--------------------------------------------------------------------------------

 

 

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Bank

 

 

 

 

 

By:

/s/ Mark H. Halldorson

 

 

Name: Mark H. Halldorson

 

 

Title:   Director

 





[Signature Page to Credit Agreement – Ecolab Inc.]

--------------------------------------------------------------------------------

 

 

 

 

 

 

BARCLAYS BANK PLC, as a Bank

 

 

 

 

 

By:

/s/ Craig Malloy

 

 

Name: Craig Malloy

 

 

Title:   Director

 





[Signature Page to Credit Agreement – Ecolab Inc.]

--------------------------------------------------------------------------------

 

 

 

 

 

 

GOLDMAN SACHS BANK USA, as a Bank

 

 

 

 

 

By:

/s/ Josh Rosenthal

 

 

Name: Josh Rosenthal

 

 

Title:   Authorized Signatory

 





[Signature Page to Credit Agreement – Ecolab Inc.]

--------------------------------------------------------------------------------

 

 

 

 

 

 

The Northern Trust Company, as a Bank

 

 

 

 

 

By:

/s/ Molly Drennan

 

 

Name: Molly Drennan

 

 

Title:   Senior Vice President

 

 



[Signature Page to Credit Agreement – Ecolab Inc.]

--------------------------------------------------------------------------------

 

 

ANNEX A

COMMITMENTS

 

 

 

Bank

Commitment
Amount

Fronting
Sublimit

Bank of America, N.A.

$ 220,500,000

$ 25,000,000

 

 

 

Citibank, N.A.

$ 220,500,000

$ 25,000,000

 

 

 

JPMorgan Chase Bank, N.A.

$ 220,500,000

$ 25,000,000

 

 

 

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

$ 220,500,000

$ 25,000,000

 

 

 

Credit Suisse AG, Cayman Islands Branch

$ 149,000,000

 

 

 

 

Mizuho Bank, Ltd.

$ 149,000,000

 

 

 

 

Sumitomo Mitsui Banking Corporation

$ 149,000,000

 

 

 

 

U.S. Bank National Association

$ 149,000,000

 

 

 

 

Wells Fargo Bank, National Association

$ 149,000,000

 

 

 

 

Barclays Bank PLC

$ 149,000,000

 

 

 

 

Goldman Sachs Bank USA

$ 149,000,000

 

 

 

 

The Northern Trust Company

$ 75,000,000

 

 

 

 

Total

$ 2,000,000,000

$ 100,000,000

 



 

--------------------------------------------------------------------------------

 

 

SCHEDULE I

Bank of America’s Domestic Lending Office and Eurocurrency Lending Office:

Bank of America

101 N. Tryon Street

Mail Code: NC1-001-05-46

Charlotte, NC 28255-0001

Attention: Jennifer Thayer

Phone:  (980)  388-3254

Fax:  (704)  409-0486

E-Mail: jennifer.thayer@baml.com 

Bank of America’s Domestic Lending Office for purposes of Letters of Credit:

Bank of America

Trade Operations

Mail Code: PA6-580-02-30

1 Fleet Way

Scranton, PA 18507

Attention: Michael A. Grizzanti

Telephone: (580) 496-9621 

Fax:  (800) 755-8740 

E-Mail: tradeclientserviceteamus@baml.com

 

 

--------------------------------------------------------------------------------